Case 1:19-cv-01642-RGA-CJB Document 249 Filed 04/21/21 Page 1 of 209 PageID #: 7232
                                                                                                             WILMINGTON
                                                                                                            RODNEY SQUARE

                                                                                                           Melanie K. Sharp
                                                                                                             P 302.571.6681
                                                                                                             F 302.576.3333
                                                                                                           msharp@ycst.com
                                                    April 10, 2021
   BY E-FILE AND HAND DELIVERY
    The Honorable Christopher J. Burke
    United States District Court of Delaware
                                                                        REDACTED - PUBLIC VERSION
    844 North King Street
    Wilmington, DE 19801
                     Re:        Sysmex Corporation and Sysmex America, Inc. v. Beckman Coulter, Inc.
                                C.A. No.: 19-1642-RGA-CJB
   Dear Judge Burke:
           I write on behalf of my client, Beckman Coulter, Inc. (“BCI”). We seek leave to amend
   BCI’s Answer and Counterclaims to include (1) the affirmative defense of unclean hands, (2) a
   claim for breach of contract, and (3) a claim for Sysmex’s violation of the Defend Trade Secrets
   Act, 18 U.S.C. § 1836. These amendments are based on Sysmex’s improper access and use of
   BCI’s confidential information—in violation of the protective order entered in another case between
   the parties—to draft the claims in the patent applications leading to the patents-in-suit. In
   accordance with the Scheduling Order (D.I. 29, ¶ 9), a copy of BCI’s proposed Amended Answer
   and Counterclaims, clean and a “blackline” comparison, are attached as Exhibits A and B. BCI does
   not seek this leave lightly; however, for the reasons set forth below, good cause exists to grant it.
   I.      Plaintiff Used BCI’s Confidential Information to Draft the Claims of the Patents-In-
           Suit in Violation of Protective Order Entered in Illinois
           In 2017, BCI sued Sysmex on a patent covering BCI’s flagship hematology analyzer, the
   DxH 800. For that case (“the Illinois case”) Sysmex chose as litigation counsel the same law
   firm (“Brinks”) that had prosecuted over 400 issued Sysmex patents since 2002. The parties
   agreed to a protective order to govern access and use of confidential information, which was
   entered in July 2018. Ex. C. The protective order contains a prosecution bar, preventing
   individuals with access to BCI’s confidential information from prosecuting patent applications
   “pertaining to the field of invention” of the patent asserted in the Illinois case. 1 Discovery
   commenced, and BCI produced confidential information regarding its DxH system. In May 2019,
   Sysmex’s expert and outside attorney spent several days inspecting BCI’s DxH source code. Ex. D.
   BCI produced hard copies of requested source code on June 12, 2019. Ex. E.
           Five days later, on June 17, 2019, Sysmex significantly amended its pending claims in
   patent applications 16/214,417 and 16/363,694, to more closely track the operation of BCI’s
   DxH product. Exs. F, G. Sysmex filed these amendments through its prosecution counsel, Mr.
   Tadashi Horie of Brinks. The amended claims were allowed, resulting in the ’350 and ’351
   patents. Sysmex filed this lawsuit (“the Delaware case”) asserting the patents against BCI on the
   same day they issued, September 3, 2019. D.I. 1.


   1
    An identical protective order has been entered in this case, with an identical prosecution bar. Sysmex’s violations
   of the Delaware protective order are the subject of a separate discovery motion.
                                       Young Conaway Stargatt & Taylor, LLP
                        Rodney Square | 1000 North King Street | Wilmington, DE 19801
                            P    302.571.6600        F   302.571.1253          YoungConaway.com
Case 1:19-cv-01642-RGA-CJB Document 249 Filed 04/21/21 Page 2 of 209 PageID #: 7233
   Young Conaway Stargatt & Taylor, LLP
   The Honorable Christopher J. Burke
   April 10, 2021
   Page 2
            As discovery proceeded in the Delaware case, BCI became concerned that Sysmex,
   through its counsel, was ignoring the prosecution bar provisions in the Illinois protective order.
   In particular, while Mr. Horie was prosecuting dozens of Sysmex patent applications on related
   technology, Sysmex nonetheless attempted to have Mr. Horie accompany its software expert for
   an inspection of the DxH source code on October 27, 2020. Ex. H. Mr. Horie also had attended
   at least one deposition in the Illinois case where confidential BCI documents were discussed.
   Ex. I. Additional details of Mr. Horie’s access, including his secret inclusion in a Brinks email
   distribution group for this litigation (“BGLSysmex012Team@brinksgilson.com”), are found in
   BCI’s proposed amended answer.
          On January 15, 2021, BCI took Mr. Horie’s deposition. Mr. Horie’s deposition testimony
   confirmed BCI’s concerns that
             —including prosecution of the ’350 and ’351 patents
                                                                               Ex. M, 36:16 – 39:19,
   42:19-43:12, 176:17-181:25, 197:5-200:9, 205:13-207:11. However, during the deposition, the
   witness was repeatedly instructed not to answer questions on the grounds of privilege.

            Following the deposition, BCI promptly sent Sysmex a letter on February 1, 2021, seeking
   clarification of Mr. Horie’s access to BCI confidential information. Ex. J. On February 14, 2021,
   Sysmex confirmed that the Mr. Horie had “access to BCI confidential information,” but insisted that
   no impasse had been reached. Ex. K. BCI specifically identified the relief it presently seeks as the
   meet and confer process continued throughout February and into March. Id.
   A.      Plaintiff Has “Unclean Hands” With Respect to the Patents-In-Suit
           Unclean hands occurs when “misconduct” of a patent holder “has immediate and
   necessary relation to the equity that he seeks in respect of the matter in litigation.” Gilead
   Sciences, Inc. v. Merck & Co., Inc., 888 F.3d 1231 (Fed. Cir. 2018). In Gilead, two patents were
   held unenforceable where one of the patentee’s employees violated a nondisclosure agreement
   (NDA) with the accused infringer’s predecessor-in-interest to obtain confidential information.
   Id. at 1240.
         Like the patent holder in Gilead, here Sysmex has “unclean hands” because it improperly
   used BCI’s confidential information to obtain the patents-in-suit. Sysmex’s misconduct is
   immediately and necessarily related to the Sysmex’s attempted enforcement of these patents.
   B.      Plaintiff Breached the Protective Order Contract
           Numerous courts have held that a protective order is a contract. See, e.g., Rotex Glob.,
   LLC v. Gerard Daniel Worldwide, Inc., No. 1:17-CV-2118, 2019 WL 5102165, at *6 (M.D. Pa.
   Oct. 11, 2019) (“Finally, in a case such as this where we are called upon to interpret and apply a
   stipulated protective order that reflected the considered mutual judgment of counsel regarding
   how best to protect and use sensitive information, we are enjoined to treat the stipulated
   protective order as a contract . . .”); Orthoflex, Inc. v. ThermoTek, Inc., No. 3:10-CV-2618-D,
   2013 WL 3095106, at *3 (N.D. Tex. June 20, 2013) (“An agreed protective order may be viewed
   as a contract, and once parties enter an agreed protective order they are bound to its terms, absent
   good cause to modify or vacate the protective order.”) Courts have further acknowledged that a
   protective order violation can support an independent cause of action for breach of contract. See,
   e.g., Wachtell, Lipton, Rosen & Katz v. CVR Energy, Inc., 18 F.Supp.3d 414, 420 (S.D.N.Y.
Case 1:19-cv-01642-RGA-CJB Document 249 Filed 04/21/21 Page 3 of 209 PageID #: 7234
   Young Conaway Stargatt & Taylor, LLP
   The Honorable Christopher J. Burke
   April 10, 2021
   Page 3
   2014) (finding Plaintiff had “plausible argument” in claim for breach of protective order after
   Defendants allegedly used confidential information produced by Plaintiff for purposes not
   permitted by protective order); New Wave Innovations, Inc. v. Greenberg, No. 14-24544-civ,
   2015 WL 5118130, at *4 (S.D. Fla. 2015).

           Sysmex violated its agreement with BCI, as provided in the Illinois protective order, at
   least by allowing its attorney to prosecute patent applications in the same field of invention while
   having access to access BCI’s confidential information.

   C.      Plaintiff Violated the Defend Trade Secrets Act
           The information improperly accessed by Sysmex’s attorney constitutes BCI trade secrets.
   The improper use of a competitor’s trade secrets to prosecute a patent gives rise to a cause of
   action under the Defend Trade Secrets Act. For example, in Inventus Power, Inc. v. Shenzhen
   Ace Battery Co., the Court found that Plaintiff’s claim of trade secrets misappropriation is likely
   to succeed based, in part, on an allegation that Plaintiff’s trade secrets were used by Defendant’s
   agents in the filing of Defendant’s patent application. No. 20-CV-3375, 2020 WL 3960451, at
   *10-12 (N.D. Ill. July 13, 2020).

   II.     Good Cause Exists for BCI’s Amendment
           The deadline to amend pleadings was September 30, 2020, D.I. 108, but it was a month
   later that BCI’s suspicions were raised by Mr. Horie’s attempted access of BCI source code, and
   BCI immediately responded. Ex. I. Given the seriousness of the allegations, BCI continued its
   investigation and requested Mr. Horie’s deposition, which took place on January 15, 2021. BCI
   continued to seek information and remedial measures following the deposition, but those efforts
   have been unsuccessful. Thus, BCI has diligently investigated the matter and has engaged
   Sysmex repeatedly to better understand the facts and circumstances surrounding Sysmex’s
   violation of the protective order.

           Plaintiff cannot reasonably argue that it is prejudiced by BCI’s amendments, where those
   amendments are the direct result of its own misconduct. While BCI expects that some limited
   fact discovery may be needed to pursue the proposed defense and counterclaims, it does not
   believe the case schedule will be adversely affected, due to the straightforward and limited
   nature of the new defense and claims, which do not rest on highly technical issues as may
   typically be found in patent cases.

           Alternatively, during the most recent meet-and-confer on March 24, BCI raised the
   possibility of pursuing only the unclean hands defense here, while asserting the contract and
   DTSA claims in a new lawsuit, which would allow for more extensive discovery. However,
   Sysmex on March 29 indicated that it did not find this proposal any more acceptable. Ex. L.

   III.      BCI’s Amendment is not Futile
           BCI’s proposed amended answer provides (1) the affirmative defense of unclean hands, (2)
   a claim for breach of contract and (3) a claim for violation of the defend trade secrets act based on
   the use of BCI’s confidential information to draft the claims in the applications leading to the ’350
   and ’351 patents. These claims are well grounded, and there is good cause to permit them.
Case 1:19-cv-01642-RGA-CJB Document 249 Filed 04/21/21 Page 4 of 209 PageID #: 7235
   Young Conaway Stargatt & Taylor, LLP
   The Honorable Christopher J. Burke
   April 10, 2021
   Page 4
                                                       Respectfully,

                                                       /s/ Melanie K. Sharp

                                                       Melanie K. Sharp (No. 2501)

   MKS:mg

   cc:      Counsel of Record, Kelly F. Farnan, Esquire (by e-mail)


   27977122.1
Case 1:19-cv-01642-RGA-CJB Document 249 Filed 04/21/21 Page 5 of 209 PageID #: 7236




                           EXHIBIT A
Case 1:19-cv-01642-RGA-CJB Document 249 Filed 04/21/21 Page 6 of 209 PageID #: 7237




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE

    SYSMEX CORPORATION and SYSMEX                    )
    AMERICA, INC.,                                   )
                                                     )
                   Plaintiffs,                       )
                                                     )
                   v.                                )
                                                     )
    BECKMAN COULTER, INC.,                           )
                                                     )
                Defendant.                           )   Civil Action No. 1:19-cv-01642-RGA
    ____________________________________             )
                                                     )   JURY TRIAL DEMANDED
    BECKMAN COULTER, INC.,                           )
                                                     )
                   Counterclaim-Plaintiff            )
                                                     )
                   v.                                )   Judge Richard G. Andrews
                                                     )
    SYSMEX CORPORATION and SYSMEX                    )
    AMERICA, INC.,                                   )
                                                     )
                   Counterclaim-Defendants.          )


                 SECOND AMENDED ANSWER AND COUNTERCLAIMS OF
                       DEFENDANT BECKMAN COULTER, INC.


          Defendant Beckman Coulter, Inc. (“BCI”), by and through its undersigned attorneys,

   hereby answers each of the numbered paragraphs of the Complaint filed September 3, 2019, by

   Plaintiffs Sysmex Corporation (“Sysmex”) and Sysmex America, Inc. (“SAI”) (collectively

   “Plaintiffs”). Except as expressly admitted below, BCI denies each allegation of Plaintiffs’

   Complaint.

                                    NATURE OF THE ACTION
          1.      BCI admits that this action purports to state a claim under the patent laws of the

   United States for infringement of United States Patent Nos. 10,401,350 entitled “Sample
Case 1:19-cv-01642-RGA-CJB Document 249 Filed 04/21/21 Page 7 of 209 PageID #: 7238




   Analyzer and Computer Program Product” (“the ’350 Patent”) and 10,401,351 entitled “Sample

   Analyzer and Computer Program Product” (“the ’351 Patent”). BCI admits that Exhibits A and

   B appear to be copies of the ’350 patent and ’351 patent, respectively. BCI denies the remaining

   allegations in paragraph 1.



                                            THE PARTIES
          2.      BCI is without knowledge or information sufficient to form a belief as to the truth

   of the allegations in this paragraph of the complaint, and therefore denies same.

          3.      BCI is without knowledge or information sufficient to form a belief as to the truth

   of the allegations in this paragraph of the complaint, and therefore denies same.

          4.      BCI admits that the Plaintiffs are named on the face of the patents in suit as the

   purported assignees of the ’350 and ’351 Patents.

          5.      Admitted.

          6.      BCI admits that it makes, offers to sell, sell and exports hematology analyzer

   systems, including products sold as the UniCel DxH 600, UniCel DxH 800, UniCel DxH 801,

   UniCel DxH 1600, UniCel DxH 1601, UniCel DxH 2400, UniCel DxH 2401, DxH 900, DxH

   900 SMS, DxH 900-2, DxH 900-2 SMS, DxH 900-3, and DxH 900-3 SMS, which Plaintiffs

   identify as “the Accused Products.” BCI denies that Plaintiffs further characterizations of the

   Accused Products are accurate, and further denies that any of the Accused Products infringe the

   ’350 and ’351 Patents.

                                        Jurisdiction and Venue
          7.      This Paragraph contains legal conclusions to which no answer is required. BCI

   does not contest that purported patent infringement claims arise under the Patent Laws of the

   United States, Title 35 of the United States Code.

                                                    2
Case 1:19-cv-01642-RGA-CJB Document 249 Filed 04/21/21 Page 8 of 209 PageID #: 7239




           8.      This Paragraph contains legal conclusions to which no answer is required. BCI

   does not contest this Court’s subject matter jurisdiction over a purported patent claim.

           9.      To the extent this Paragraph contains legal conclusions, no answer is required.

   BCI admits that it is incorporated in the State of Delaware and does business in Delaware, and it

   does not contest that this Court may exercise personal jurisdiction over it for purposes of this

   action. BCI denies the remaining allegations of this paragraph.

           10.     This paragraph contains legal conclusions to which no answer is required. BCI

   does not contest venue in this district for purposes of this action, but it disputes that this is the

   most appropriate or convenient venue for this action.

                                              THE PATENTS
           11.     BCI admits that the ’350 Patent purports on its face to have issued on September

   3, 2019. BCI denies that the ’350 Patent was duly and legally issued, denies that the ’350 Patent

   is valid, and denies that the ’350 Patent is enforceable.

           12.     Denied.

           13.     BCI denies that this Paragraph accurately describes the specification or claimed

   subject matter of the ’350 Patent. BCI is without knowledge or information sufficient to admit

   or deny the remaining allegations in this Paragraph and therefore denies the same.

           14.     BCI admits that ’351 Patent purports on its face to have issued on September 3,

   2019. BCI denies that the ’351 Patent was duly and legally issued, denies that the ’351 Patent is

   valid, and denies that the ’351 Patent is enforceable.

           15.     Denied.

           16.     BCI denies that this Paragraph accurately describes the specification or claimed

   subject matter of the ’351 Patent. BCI is without knowledge or information sufficient to admit

   or deny the remaining allegations in this Paragraph and therefore denies the same.

                                                      3
Case 1:19-cv-01642-RGA-CJB Document 249 Filed 04/21/21 Page 9 of 209 PageID #: 7240




                                    THE ACCUSED PRODUCTS
          17.     BCI admits that the Accused Products are sold as “hematology analyzers.” To the

   extent this Paragraph contains conclusions of law, including regarding the scope of the ’350 and

   ’351 Patent claims or the alleged infringement, including based on this paragraph’s use of the

   terms such as “analyzer,” “a plurality of detectors” and “multi-mode detector,” no answer is

   required and BCI disputes Plaintiffs’ characterizations of the ’350 and ’351 patent.

          18.     This paragraph includes the term “analyzer,” which is also recited in the asserted

   patent claims, and BCI denies that it products infringe any asserted claim. BCI denies the

   remaining allegations in this Paragraph, including those identified as the Accused Products.

          19.     This paragraph includes the term “analyzer,” which is also recited in the asserted

   patent claims, and BCI denies that its products infringe any asserted claim. BCI denies the

   remaining allegations in this Paragraph, including those identified as the Accused Products.

          20.     Because BCI denies that its products infringe any asserted claims, BCI denies the

   allegations of this paragraph.

          21.     Denied.

          22.     BCI admits that Claim 1 of the ’350 Patent contains, in part, the language set forth

   in this paragraph.

          23.     BCI admits that Exhibits C and D are Instructions for Use, dated August 2014,

   and an RUO Addendum for “UniCel DxH Series with System Manager Software,” dated July

   2015, respectively. BCI objects to the remaining allegations of paragraph 23 of the Complaint as

   calling for a legal conclusion, and therefore denies the same.

          24.     BCI admits that Claim 1 of the ’350 Patent contains, in part, the language set forth

   in this paragraph.



                                                    4
Case 1:19-cv-01642-RGA-CJB Document 249 Filed 04/21/21 Page 10 of 209 PageID #: 7241




          25.     BCI admits that Exhibits C and D are Instructions for Use, dated August 2014,

   and an RUO Addendum for “UniCel DxH Series with System Manager Software,” dated July

   2015, respectively. BCI objects to the remaining allegations of paragraph 25 of the Complaint as

   calling for a legal conclusion, and therefore denies the same.

          26.     BCI admits that Claim 1 of the ’350 Patent contains, in part, the language set forth

   in this paragraph.

          27.     BCI admits that Exhibits C and D are Instructions for Use, dated August 2014,

   and an RUO Addendum for “UniCel DxH Series with System Manager Software,” dated July

   2015, respectively. BCI objects to the remaining allegations of paragraph 27 of the Complaint as

   calling for a legal conclusion, and therefore denies the same.

          28.     BCI admits that Claim 1 of the ’350 Patent contains, in part, the language set forth

   in this paragraph.

          29.     BCI admits that Exhibits C and D are Instructions for Use, dated August 2014,

   and an RUO Addendum for “UniCel DxH Series with System Manager Software,” dated July

   2015, respectively. BCI objects to the remaining allegations of paragraph 29 of the Complaint as

   calling for a legal conclusion, and therefore denies the same.

          30.     BCI admits that Claim 1 of the ’350 Patent contains, in part, the language set forth

   in this paragraph.

          31.     BCI admits that Exhibits C and D are Instructions for Use, dated August 2014,

   and an RUO Addendum for “UniCel DxH Series with System Manager Software,” dated July

   2015, respectively. BCI objects to the remaining allegations of paragraph 31 of the Complaint as

   calling for a legal conclusion, and therefore denies the same.




                                                    5
Case 1:19-cv-01642-RGA-CJB Document 249 Filed 04/21/21 Page 11 of 209 PageID #: 7242




          32.     BCI admits that Claim 1 of the ’350 Patent contains, in part, the language set forth

   in this paragraph.

          33.     BCI admits that Exhibits C and D are Instructions for Use, dated August 2014,

   and an RUO Addendum for “UniCel DxH Series with System Manager Software,” dated July

   2015, respectively. BCI objects to the remaining allegations of paragraph 33 of the Complaint as

   calling for a legal conclusion, and therefore denies the same.

          34.     BCI admits that Claim 1 of the ’350 Patent contains, in part, the language set forth

   in this paragraph.

          35.     BCI admits that Exhibits C and D are Instructions for Use, dated August 2014,

   and an RUO Addendum for “UniCel DxH Series with System Manager Software,” dated July

   2015, respectively. BCI objects to the remaining allegations of paragraph 35 of the Complaint as

   calling for a legal conclusion, and therefore denies the same.

          36.     BCI admits that Claim 1 of the ’350 Patent contains, in part, the language set forth

   in this paragraph.

          37.     BCI admits that Exhibits C and D are Instructions for Use, dated August 2014,

   and an RUO Addendum for “UniCel DxH Series with System Manager Software,” dated July

   2015, respectively. BCI objects to the remaining allegations of paragraph 37 of the Complaint as

   calling for a legal conclusion, and therefore denies the same.

          38.     BCI admits that Claim 1 of the ’351 Patent contains, in part, the language set forth

   in this paragraph.

          39.     BCI admits that Exhibits C and D are Instructions for Use, dated August 2014,

   and an RUO Addendum for “UniCel DxH Series with System Manager Software,” dated July




                                                    6
Case 1:19-cv-01642-RGA-CJB Document 249 Filed 04/21/21 Page 12 of 209 PageID #: 7243




   2015, respectively. BCI objects to the remaining allegations of paragraph 39 of the Complaint as

   calling for a legal conclusion, and therefore denies the same.

          40.     BCI admits that Claim 1 of the ’351 Patent contains, in part, the language set forth

   in this paragraph.

          41.     BCI admits that Exhibits C and D are Instructions for Use, dated August 2014,

   and an RUO Addendum for “UniCel DxH Series with System Manager Software,” dated July

   2015, respectively. BCI objects to the remaining allegations of paragraph 41 of the Complaint as

   calling for a legal conclusion, and therefore denies the same.

          42.     BCI admits that Claim 1 of the ’351 Patent contains, in part, the language set forth

   in this paragraph.

          43.     BCI admits that Exhibits E is a document entitled “Performance Evaluation of

   Body Fluids on the UniCel DxH 800 Coulter Cellular Analysis System,” published in 2009. BCI

   objects to the remaining allegations of paragraph 43 of the Complaint as calling for a legal

   conclusion, and therefore denies the same.

          44.     BCI admits that Claim 1 of the ’351 Patent contains, in part, the quoted language

   in this paragraph.

          45.     BCI admits that Exhibits C and D are Instructions for Use, dated August 2014,

   and an RUO Addendum for “UniCel DxH Series with System Manager Software,” dated July

   2015, respectively. BCI objects to the remaining allegations of paragraph 45 of the Complaint as

   calling for a legal conclusion, and therefore denies the same.

          46.     BCI admits that Claim 1 of the ’351 Patent contains, in part, the quoted language

   in this paragraph.




                                                    7
Case 1:19-cv-01642-RGA-CJB Document 249 Filed 04/21/21 Page 13 of 209 PageID #: 7244




          47.      BCI objects to the allegations of paragraph 47 as calling for a legal conclusion,

   and therefore denies the same.

          48.      BCI admits that Claim 1 of the ’351 Patent contains, in part, the quoted language

   in this paragraph.

          49.      BCI objects to the allegations of paragraph 49 as calling for a legal conclusion,

   and therefore denies the same.

          50.      BCI admits that Claim 1 of the ’351 Patent contains, in part, the quoted language

   in this paragraph.

          51.      BCI objects to the allegations of paragraph 51 as calling for a legal conclusion,

   and therefore denies the same.

          52.      BCI admits that Claim 1 of the ’351 Patent contains, in part, the quoted language

   in this paragraph.

          53.      BCI objects to the allegations of paragraph 53 as calling for a legal conclusion,

   and therefore denies the same.

          54.      BCI admits that Claim 1 of the ’351 Patent contains, in part, the quoted language

   in this paragraph.

          55.      BCI admits that Exhibits C and D are Instructions for Use, dated August 2014,

   and an RUO Addendum for “UniCel DxH Series with System Manager Software,” dated July

   2015, respectively. BCI objects to the remaining allegations of paragraph 54 of the Complaint as

   calling for a legal conclusion, and therefore denies the same.

          56.      Denied.

                COUNT I – [Alleged] Patent Infringement: U.S. Patent No. 10,401,350
          57.      BCI restates and incorporates each of its responses to paragraph 1-56 as if fully

   set forth above.

                                                    8
Case 1:19-cv-01642-RGA-CJB Document 249 Filed 04/21/21 Page 14 of 209 PageID #: 7245




          58.      Denied.

          59.      BCI admits that it is not presently aware that it is directly licensed to the ’350

   patent or that Plaintiffs provided “authority” in connection with the ’350 patent. BCI is without

   knowledge or information sufficient to form a belief as to the truth of the allegations of

   paragraph 62 of the Complaint with respect to licenses that BCI is not a direct party to but may

   be a beneficiary of, and therefore denies the same. BCI denies that any license or “authority” is

   required “to practice the subject matter claimed by the ’350 Patent. BCI denies all remaining

   allegations of this paragraph.

          60.      This paragraph contains vague legal conclusions to which no answer is required.

   It is unclear what Plaintiffs intend by the statement “[t]he notice provisions of 35 U.S.C. § 287

   with respect to the ’350 patent are satisfied at least as of the date of service of this complaint

   upon BCI.” BCI admits that 35 U.S.C. § 287(a) includes the following two sentences: “In the

   event of failure so to mark, no damages shall be recovered by the patentee in any action for

   infringement, except on proof that the infringer was notified of the infringement and continued to

   infringe thereafter, in which event damages may be recovered only for infringement occurring

   after such notice. Filing of an action for infringement shall constitute such notice.” BCI denies

   all remaining allegations of this paragraph.

          61.      Denied.

                COUNT II – [Alleged] Patent Infringement: U.S. Patent No. 10,401,351
          62.      BCI restates and incorporates each of its responses to paragraph 1-61 as if fully

   set forth above.

          63.      Denied.

          64.      BCI admits that it is not presently aware that it is directly licensed to the ’351

   patent or that Plaintiffs have provided “authority” in connection with the ’351 patent. BCI is

                                                      9
Case 1:19-cv-01642-RGA-CJB Document 249 Filed 04/21/21 Page 15 of 209 PageID #: 7246




   without knowledge or information sufficient to form a belief as to the truth of the allegations of

   paragraph 64 of the Complaint with respect to licenses that BCI is not a direct party to but may

   be a beneficiary of, and therefore denies the same. BCI denies that any license or “authority” is

   required “to practice the subject matter claimed by the ’351 Patent. BCI denies all remaining

   allegations of this paragraph.

          65.      This paragraph contains vague legal conclusions to which no answer is required.

   It is unclear what Plaintiffs intend by the statement “[t]he notice provisions of 35 U.S.C. § 287

   with respect to the ’351 patent are satisfied at least as of the date of service of this complaint

   upon BCI.” BCI admits that 35 U.S.C. § 287(a) includes the following two sentences: “In the

   event of failure so to mark, no damages shall be recovered by the patentee in any action for

   infringement, except on proof that the infringer was notified of the infringement and continued to

   infringe thereafter, in which event damages may be recovered only for infringement occurring

   after such notice. Filing of an action for infringement shall constitute such notice.” BCI denies

   all remaining allegations of this paragraph.

          66.      Denied.

                               RESPONSE TO PRAYER FOR RELIEF
          BCI denies all allegations not specifically admitted herein, and further denies that

   Plaintiffs are entitled to the judgment and relief requested in the Prayer for Relief. Rather, the

   Complaint should be dismissed with prejudice with a finding of no infringement and invalidity in

   favor of BCI.



                                     AFFIRMATIVE DEFENSES

          Without any admission as to the burden of proof, burden of persuasion, or the truth of any

   allegation in Plaintiffs’ Complaint, BCI states the following affirmative defenses:

                                                     10
Case 1:19-cv-01642-RGA-CJB Document 249 Filed 04/21/21 Page 16 of 209 PageID #: 7247




                                         First Affirmative Defense

            Plaintiffs’ complaint fails to state a claim upon which relief may be granted.

                                       Second Affirmative Defense

            BCI has not infringed, and does not infringe any claim of the ’350 Patent and ’351 Patent,

   literally, under the doctrine of equivalents, directly or indirectly, contributorily, by inducement,

   or in any other manner.

                                        Third Affirmative Defense

            The asserted claims of the ’350 Patent and of the ’351 Patent are invalid for failing to

   comply with the conditions and requirements for patentability set forth in the United States

   Patent Laws, including, without limitation, in 35 U.S.C. §§ 101, 102, 103, 112, for double

   patenting, and the rules, regulations, and laws pertaining thereto.

                                       Fourth Affirmative Defense

            Plaintiffs’ allegations are inadequate to state a claim of willfulness under 35 U.S.C.

   § 285.

                                        Fifth Affirmative Defense

            Plaintiffs cannot satisfy the requirements applicable to their request for injunctive relief

   and have an adequate remedy at law.

                                        Sixth Affirmative Defense

            As described in detail below with respect to BCI’s Fifth Counterclaim, the ’350 Patent

   and ’351 Patent are unenforceable due to the inequitable conduct of Sysmex and/or its agents

   while prosecuting the ’350 Patent and ’351 Patent before the U.S. Patent & Trademark Office.




                                                      11
Case 1:19-cv-01642-RGA-CJB Document 249 Filed 04/21/21 Page 17 of 209 PageID #: 7248




                                     Seventh Affirmative Defense

          Plaintiffs’ claims are barred by the doctrine of unclean hands. Plaintiffs, through their

   attorney agents, obtained access to confidential information of Defendant, which it then

   wrongfully misappropriated, in violation of a Protective Order issued by the U.S. District Court

   for the Northern District of Illinois, to draft and prosecute the claims of ’350 Patent and ’351

   Patents. As a result of this conduct, Plaintiffs are barred from enforcing the ’350 Patent and the

   ’351 Patent against Defendant.

          BCI reserves the right to assert all affirmative and other defenses under Rule 8(c) of the

   Federal Rules of Civil Procedure, the patent laws of the United States, and any other defenses, at

   law or in equity, that may now or in the future be available based on discovery, any other factual

   investigation, or any other development relating to this case or any other action.

                                         COUNTERCLAIMS
          Defendant Beckman Coulter, Inc. (“BCI”) incorporates herein by reference the

   admissions, allegations, denials and Affirmative Defenses contained in the Answer above as if

   fully set forth herein. For its Counterclaims against Plaintiffs/Counterclaim-Defendants Sysmex

   Corporation (“Sysmex”) and Sysmex America, Inc. (“SAI”) (collectively, “Counterclaim-

   Defendants”) BCI states as follows:

                                            THE PARTIES
          1.      BCI is a Delaware corporation having its principal place of business in Brea,

   California.

          2.      According to the Complaint, Sysmex America, Inc. is a Delaware corporation

   having its principal place of business at 577 Aptakisic Road, Lincolnshire, Illinois 60069.

          3.      According to the Complaint, Sysmex Corporation is a Japan corporation having

   its principal place of business at 1-5-1 Wakinohama-kaigandori, Chuo-ku, Kobe, Hyogo, Japan.

                                                    12
Case 1:19-cv-01642-RGA-CJB Document 249 Filed 04/21/21 Page 18 of 209 PageID #: 7249




                                    JURISDICTION AND VENUE

          4.      These counterclaims arise under the Patent Laws of the United States, 35 U.S.C. §

   1 et seq., the Declaratory Judgment Act, 28 U.S.C. §§ 2201 and 2202, the Defend Trade Secrets

   Act of 2016, 18 U.S.C. § 1836, et seq., (collectively, the “Federal Counterclaims”) and breach of

   contract under the laws of the State of Illinois. This Court has jurisdiction over the subject

   matter of the Federal Counterclaims under 28 U.S.C. §§ 1331 and 1338(a) because the

   Counterclaims involve questions of federal law and regulation, and pursuant to 28 U.S.C. §§

   1367(a), because the Federal Counterclaims are so related to the claims in this action as to form

   part of the same case or controversy under Article III of the United States Constitution. This

   Court also has supplemental jurisdiction over the breach of contract counterclaim because such

   claims are so related to the Federal Counterclaims and the claims of this action as to form part of

   the same case or controversy under Article III of the United States Constitution.

          5.      This Court has personal jurisdiction over Sysmex and SAI because, among other

   reasons, these Counterclaim-Defendants have consented and subjected themselves to the

   jurisdiction of this Court by filing their Complaint against BCI.

          6.      To the extent that venue is appropriate for Counterclaim-Defendants’ claim

   against BCI, venue is also appropriate in this Court for BCI’s counterclaims.

          7.      There is an actual and justiciable controversy between the parties as to the

   infringement, validity and enforceability of United States Patent No. 10,401,350, entitled

   “Sample Analyzer and Computer Program Product” (“the ’350 Patent”) and United States Patent

   No. 10,401,351, entitled “Sample Analyzer and Computer Program Product” (“the ’351 Patent”).

                                           BACKGROUND
          8.      The asserted Sysmex ’350 Patent and ’351 Patent (collectively, “the Asserted

   Patents”) purport to describe an improvement in hematology analyzers. The “Field of the

                                                    13
Case 1:19-cv-01642-RGA-CJB Document 249 Filed 04/21/21 Page 19 of 209 PageID #: 7250




   Invention” section of the specification states “[t]he present invention relates to a sample analyzer

   and computer program product capable of measuring not only blood, but also body fluids other

   than blood such as cerebrospinal fluid (spinal fluid), fluid of the thoracic cavity (pleural fluid),

   abdominal fluid and the like.” This description of the invention inaccurately and misleadingly

   suggests that prior art systems measured only blood whereas the purportedly novel analyzer of

   the patent application measured both blood and body fluids. However, several years before

   Sysmex filed its earliest related patent application, both BCI and Sysmex had made, used and

   described hematology systems for measuring both blood and body fluids.

           9.      BCI and Sysmex are competitors. Prior to the critical date of the ’350 and ’351

   patents, both parties made and sold automated hematology analyzers, which performed blood

   and body fluid tests in clinical laboratories. These analyzers measured and reported information

   about the composition of cells in blood and body fluid samples. For example, the prior art

   analyzers measured red blood cell counts, white blood counts, hemoglobin and other parameters

   for blood. The prior art analyzers also are capable of measuring and reporting body fluid

   information such as total nucleated cell counts.

                                       The Sysmex Patents in Suit

           10.     A copy of the ’350 patent is attached as Exhibit A to Plaintiffs’ Complaint.

           11.     A copy of the ’351 patent is attached as Exhibit B to Plaintiffs’ Complaint.

           12.     By paragraph 4 of their Complaint, Plaintiffs allege that they are “the assignees of

   the Patents, and are the co-owners of the entire right, title, and interest in and to the Patents,

   including the right to enforce and to recover damages for any current or past infringement of the

   Patents.”




                                                      14
Case 1:19-cv-01642-RGA-CJB Document 249 Filed 04/21/21 Page 20 of 209 PageID #: 7251




          13.    The critical date of the ’350 patent for prior art purposes is no earlier than January

   31, 2007.

                 a.      Sysmex’s ’350 patent issued from U.S. Patent Application Serial No.

          16/214,417 (“the ’417 application”), which Sysmex filed on December 10, 2018.

          Through a series of continuation applications, the ’417 application claims priority to U.S.

          Patent Application Serial No. 12/023,830 (“the ’830 application”), which Sysmex filed in

          the United States on January 31, 2008.

                 b.      Although the ’830 application purports to claim priority to earlier Japanese

          applications filed on February 1, 2007, and March 30, 2007, the earliest possible effective

          filing date of the ’350 patent for purposes of prior art under 35 U.S.C. § 102(b) (pre-AIA)

          is January 31, 2008, the date of the earliest United States application to which the ’417

          application claims priority.

          14.    The critical date of the ’351 patent for prior art purposes is also no earlier than

   January 31, 2007.

                 a.      Sysmex’s ’351 patent issued from U.S. Patent Application Serial No.

          16/363,694 (“the ’694 application”), which Sysmex filed on March 25, 2019. Through a

          series of continuation applications, the ’694 application claims priority to U.S. Patent

          Application Serial No. 12/023,830 (“the ’830 application”), which Sysmex filed in the

          United States on January 31, 2008.

                 b.      Although the ’830 application purports to claim priority to earlier Japanese

          applications filed on February 1, 2007, and March 30, 2007, the earliest possible effective

          filing date of the ’351 patent for purposes of prior art under 35 U.S.C. § 102(b) (pre-AIA)




                                                   15
Case 1:19-cv-01642-RGA-CJB Document 249 Filed 04/21/21 Page 21 of 209 PageID #: 7252




             is January 31, 2008, the date of the earliest United States application to which the ’694

             application claims priority.

                    c.      At least certain claims of the ’351 patent are not entitled to the benefit of

             any priority prior to its filing date of March 25, 2019 because they claim subject matter

             that was not disclosed in any earlier patent application to which the benefit of priority

             was claimed.

             15.    The patents in suit issued from a long chain of applications claiming priority to

   the ’830 application. Sysmex obtained at least four earlier patents from this chain of

   applications, all having the same patent specification and drawings. These patents include U.S.

   Patent 8,440,140 (the ’140 patent”), which issued on May 13, 2013 from the ‘830 application;

   U.S. Patent 8,968,661 (“the ’661 patent”), which issued on March 3, 2015 from a continuation

   (U.S. Patent Application Serial No. 13/891,667) of the ’830 application; U.S. Patent 9,933,414,

   which issued on April 3, 2018 from a further continuation application (U.S. Patent Application

   Serial No. 14/595,319); and U.S. Patent 10,151,746 (“the ’746 patent”), which issued on

   December 11, 2018 from yet another continuation application (U.S. Patent Application Serial

   No. 15/908,339).

             16.    This is not the first patent infringement lawsuit brought by Sysmex against BCI

   regarding a patent issuing from an application which claims priority to the ’830 application. On

   December 11, 2018, Sysmex filed a lawsuit against BCI, asserting infringement of the ’746

   patent.

             17.    On February 13, 2019, Sysmex dismissed without prejudice its lawsuit involving

   the ’746 patent.




                                                      16
Case 1:19-cv-01642-RGA-CJB Document 249 Filed 04/21/21 Page 22 of 209 PageID #: 7253




          18.     At least the independent claims of the ’350 and ’351 patent are obvious in view of

   the claims in one or more of the prior Sysmex patents issuing from the same chain of

   applications, including at least the ’746 patent.

                                      Sysmex’s Prior Art Systems

          19.     More than one year prior to the filing date of the patents in suit, Sysmex made and

   sold prior art hematology analyzers, including at least the XE-2100, XT-2000i and XT-1800i

   analyzers, that were used for measuring both blood and body fluids.

          20.     Sysmex or others had stated in printed publications and marketing materials that

   such prior art hematology analyzers could be used for measuring both blood and body fluids.

   Sysmex further printed and made manuals available for these analyzers, instructing users on how

   to operate them for body fluid analysis. These marketing materials and manuals were publicly

   available prior to January 31, 2007. These manuals and marketing materials constitute prior art

   to the patent applications that became the patents in suit.

          21.     The claims of the patents in suit cover Sysmex’s own prior art products, or at best

   cover only obvious software modifications of Sysmex’s own prior art products. These prior art

   products measured both blood and body fluids. One such Sysmex prior art product was the XE-

   2100 hematology analyzer system.

          22.     Several figures of the Asserted Patents are copied or derived from prior art printed

   publications created by Sysmex. More specifically, Sysmex’s prior art hematology analyzers

   sold prior to January 31, 2007, include the “XE-2100” unit, which Sysmex described in a printed

   publication entitled, “Operator’s Manual, Automated Hematology Analyzer, XE-2100, Main

   Unit” ( the “XE-2100 Operator’s Manual”) and attached as Exhibit 1. Sysmex printed and made




                                                       17
Case 1:19-cv-01642-RGA-CJB Document 249 Filed 04/21/21 Page 23 of 209 PageID #: 7254




   the XE-2100 Operator’s Manual publicly available prior to January 31, 2007. This manual

   constitutes prior art to the Asserted Patent applications.

                  a.      Figure 1 of the Asserted Patents was copied from the prior art as a portion

          of Figure 1-1 of the prior art XE-2100 Operator’s Manual. These figures are illustrated

          below (callout oval added to the Figure 1-1 of the XE-2100 Operator’s Manual).

                   Asserted Patents                        Prior Art XE-2100 Operator’s Manual




                  b.      The information of Figure 2 of the Asserted Patents likewise appears in

          the Sysmex prior art. Figure 7-25 of the XE-2100 Operator’s Manual is entitled




                                                    18
Case 1:19-cv-01642-RGA-CJB Document 249 Filed 04/21/21 Page 24 of 209 PageID #: 7255




         “Electrical System Block Diagram of Main Unit,” and includes the same components and

         arrangement as Fig. 2 of the Asserted Patents.

                              Asserted Patents, Fig. 2 (Annotated)




                      Prior Art XE-2100 Operator’s Manual (Annotated)




                                                 19
Case 1:19-cv-01642-RGA-CJB Document 249 Filed 04/21/21 Page 25 of 209 PageID #: 7256




                c.         Figure 3 of the Asserted Patents combines several figures from the prior

         art XE-2100 Operator’s Manual. Figure 7-5 and 7-6 from the prior art manual are

         reproduced below.

                                                        Prior Art XE-2100 Operator’s Manual
        Asserted Patents, Fig. 3 (Annotated)
                                                                    (Annotated)




         Additional figures in the prior art XE-2100 that relate to Fig. 3 of the ‘350 patent include

         Figs. 7-7 through 7-11, Fig. 7-15, and Fig. 7-17. Each of these figures illustrates a

         physical relationship between diluents, sample tubes, sample valve, and an optical

         detector block.




                                                   20
Case 1:19-cv-01642-RGA-CJB Document 249 Filed 04/21/21 Page 26 of 209 PageID #: 7257




               d.      Figure 4 of the Asserted Patents is substantially identical to Figure 7-4 of

         the prior art XE-2100 Operator’s Manual.

               Asserted Patents                       Prior Art XE-2100 Operator’s Manual




               e.      Figure 5 of the Asserted Patents is substantially identical to Figure 7-2 of

          the prior art XE-2100 Operator’s manual.

              Asserted Patents                       Prior Art XE-2100 Operator’s Manual




                                                21
Case 1:19-cv-01642-RGA-CJB Document 249 Filed 04/21/21 Page 27 of 209 PageID #: 7258




                f.       Figure 6 of the Asserted Patents purports to “show[] the HGB detection

          unit.” This unit is substantially identical to that illustrated in Figure 7-8 of the prior art

          XE-2100 Operator’s Manual (reproduced below with an oval added).

               Asserted Patents                          Prior Art XE-2100 Operator’s Manual




                g.       The flowchart of Figure 7 of the Asserted Patents includes a description of

          an analyzer’s operation for processing blood and for processing a body fluid. The

          portion of the flowchart for processing body fluids includes several of the identical steps

          for processing blood. The portion of the flowchart for processing blood was included

          with the prior art XE-2100 Operator’s Manual. In addition, Table 1-1 of the prior art




                                                    22
Case 1:19-cv-01642-RGA-CJB Document 249 Filed 04/21/21 Page 28 of 209 PageID #: 7259




          XE-2100 Operator’s Manual describes the same sequence and further includes a “Post-

          analysis check.”

                Asserted Patents                    Prior Art XE-2100 Operator’s Manual




                                               23
Case 1:19-cv-01642-RGA-CJB Document 249 Filed 04/21/21 Page 29 of 209 PageID #: 7260




                   h.    The screen layout of Figure 8 of the Asserted Patents is shown in several

          illustrations of the prior art XE-2100 Operator’s Manual. Figure 2-13 is shown as an

          example screen display of the prior art XE-2100 Operator’s Manual.

                   Asserted Patents                       Prior Art XE-2100 Operator’s Manual




                         i.      Figure 12 of the Asserted Patents is substantially identical to that

                  illustrated in Figure 7-12 of the prior art XE-2100 Operator’s Manual.

            Asserted Patents                       Prior Art XE-2100 Operator’s Manual




          23.     The XE-2100 Operator’s Manual discloses every claimed hardware arrangement

   in the ’350 patent and the ’351 patent, which were not included in any other reference before the


                                                   24
Case 1:19-cv-01642-RGA-CJB Document 249 Filed 04/21/21 Page 30 of 209 PageID #: 7261




   USPTO during prosecution of the Asserted Patents. However, despite the significant overlap

   between the description of the Asserted Patents and the prior art XE-2100 Operator’s Manual,

   Sysmex did not identify or acknowledge the XE-2100 Operator’s Manual or any information in

   the figures or in the specification of the Asserted Patents as “prior art.”

          24.     In an unrelated Sysmex patent application, U.S. Patent Application Serial No.

   11/374,109, (“the ’109 application”), Sysmex submitted an Information Disclosure Statement on

   March 14, 2006, disclosing Chapter 7 of the XE-2100 OPERATOR’S MANUAL. The ’109

   application was entitled “Sample Analyzer and Sample Analyzing Method” and pertained to

   analysis of blood on a hematology analyzer. It published as U.S. Patent Publication No.

   2006/0210438 under 35 U.S.C. § 122(b) on September 21, 2006, and later issued as U.S. Patent

   No. 9,243,993 on January 26, 2016. The ’109 application specifically references the Sysmex

   XE-2100 analyzer. The submitted Chapter 7 of the XE-2100 Operators Manual, made before the

   critical date of the Asserted Patents, contains the majority of the prior art figures described

   above, which were also later included in the applications for the Asserted Patents.

          25.     The ’109 application lists as the first-named inventor Mr. Takaaki Nagai, a senior

   director of engineering at Sysmex. Mr. Nagai is the same inventor who is first-named on the

   Asserted Patents. On information and belief, from at least March 2006 to the present, Mr. Nagai

   has actively participated in the process of prosecuting Sysmex patent applications and reviewing

   patents and prior art.

          26.     By no later than March 14, 2006, Sysmex, its attorneys, and inventors of the

   Asserted Patents, including at least Mr. Nagai, were aware of the XE-2100 Operator’s Manual

   and particularly the contents of Chapter 7. Nevertheless, Sysmex did not disclose the XE-2100




                                                     25
Case 1:19-cv-01642-RGA-CJB Document 249 Filed 04/21/21 Page 31 of 209 PageID #: 7262




   Operator’s Manual as an item of prior art for the Asserted Patent applications or for any

   application to which the Asserted Patents claim the benefit of priority.

          27.     The prior art Sysmex XE-2100 hematology analyzer was described as measuring

   and analyzing blood and body fluids.

                  a.      A printed publication created by Sysmex and entitled “XE-Series Body

                          Fluid Application,” a copy which is attached as Exhibit 2, described the

                          use of the XE-series analyzers for both blood and body fluids. This

                          publication, which has a copyright date of 2004 and metadata showing a

                          last modified date of 2006, is prior art to the Asserted Patents.

                  b.      The XE-Series Body Fluid Application publication further states “A

                          logical step in blood cell analysis is the application of automated body

                          fluid testing. The XE-Series analyzers with XE pro software now brings

                          the power of fluorescent flow cytometry to body fluid analysis.”

                  c.      Sysmex applied for and received Food & Drug Administration (“FDA”)

                          approval for its XE-Series Body Fluid Application in 2004, under 510(K)

                          No. 040073. Sysmex updated its user manuals for the XE-2100 shortly

                          thereafter to reflect the availability of the XE-2100 for body fluid use.

                          The then-new “Appendix C: Body Fluid Application” section of the XE-

                          2100 Information Processing Unit Operator’s Manual (“XE-2100 IPU

                          Manual”) (see, e.g., SCorp-Del00117686–702), for example, instructed

                          the user to analyze body fluids on the XE-2100 using “manual mode” and

                          setting the “Discrete” test in a substantially identical manner as described

                          in the Asserted Patents:



                                                     26
Case 1:19-cv-01642-RGA-CJB Document 249 Filed 04/21/21 Page 32 of 209 PageID #: 7263




                 Asserted Patents                          Prior Art XE-2100 IPU Manual
                                                         Appendix C: Body Fluid Application




                Col. 9, lines 35-39


          28.     The XE-2100 IPU Manual also instructed users to run the XE-2100 differently for

   body fluid analysis. For example, the XE-2100 IPU Manual instructed users to check

   background counts prior to analyzing body fluids to make sure they were in an acceptable range,

   and if not, to “perform an auto-rinse or blank measurement.” The XE-2100 IPU Manual further

   instructed users to “select ‘Auto Rinse’ on the function menu to execute an automatic rinse and

   background check” when specifically running the XE-2100 for body fluid analysis. On

   information and belief, Sysmex printed and made the XE-2100 IPU Manual publicly available

   prior to January 31, 2007. This manual constitutes prior art to the Asserted Patent applications.

          29.     Sysmex’s 2004 FDA submission for the XE-Series Body Fluid Application

   included a version of the XE-Series Body Fluid Application publication as “a draft of the sales

   literature for the XE-2100 Series, automated hematology analyze (sic), body fluid application.”

   Although Sysmex designated certain portions of its submission as confidential, Sysmex did not

   designate the draft XE-Series Body Fluid Application publication as confidential in its

   submission. Sysmex’s 2004 FDA submission for the XE-Series Body Fluid Application was

   specifically referenced in a 2006 journal article, by Shen, P. et al., “Cholesterol Crystals Causing

   Falsely Elevated Automated Cell Count,” American Journal of Clinical Pathology 125:358-363

                                                    27
Case 1:19-cv-01642-RGA-CJB Document 249 Filed 04/21/21 Page 33 of 209 PageID #: 7264




   (2006), stating “Several manufacturers of automated hematology instruments have obtained FDA

   approval for performing cell counts on body fluids (for example, Coulter LH750, Beckman

   Coulter, approval No. 510(K)050057; Sysmex XE-2100, Sysmex, Mundelein, IL, approval No.

   510(K)040073; and Advia 120[cerebrospinal fluid WBC, WBC differential, and RBC counts],

   Bayer, Tarrytown, NY approval No. 510(K)022331).”

          30.     Despite the relevance of the XE-2100’s ability and usage to analyze body fluids in

   a similar manner and using identical hardware as described and claimed in the Asserted Patents,

   Sysmex did not disclose the prior art XE-Series Body Fluid Application publication, the XE-

   2100 IPU Manual, the 2004 FDA filing for the XE-Series Body Fluid Application, or any other

   information regarding analyzing body fluids on the XE-2100 to the USPTO during prosecution

   of the Asserted Patents.

          31.     Sysmex sold other prior art hematology analyzers related to the XE-2100 that also

   had the ability to analyze body fluids in a manner similar to that claimed in the Asserted Patents.

   For example, in 2006 Sysmex received FDA approval for a Body Fluid Application on smaller

   hematology analyzers, the XT-1800i and XT-2000i, under FDA 510(K) No. 061150. The XT-

   Series Body Fluid Application listed the XE-Series Body Fluid Application as a predicate device.

          32.     As it did with the XE-Series, in 2006 Sysmex published a marketing publication,

   “XT-Series Body Fluid Application,” (see, e.g., SAI-Del00003411) and updated its XT-

   2000i/XT-1800i manuals to include a similar section instructing users on how to use those

   hematology analyzers to analyze body fluids other than blood. Like the manuals for the XE-

   2100, the updated XT-2000i/XT-1800i Instructions For Use manuals (“XT-IFU Manual”) (see,

   e.g., SCorp-Del00117489–SCorp-Del00117500) included specific instructions by which the




                                                   28
Case 1:19-cv-01642-RGA-CJB Document 249 Filed 04/21/21 Page 34 of 209 PageID #: 7265




   analyzer was to operate for body fluid analysis, including selection of a manual mode and

   performing an auto-rinse to ensure background counts are reasonable.

          33.     On information and belief, Sysmex printed and made the XT-IFU Manual

   publicly available prior to January 31, 2007. This manual constitutes prior art to the Asserted

   Patent applications.

          34.     Despite the relevance of the XT-2000i/XT-1800i’s ability and usage to analyze

   body fluids in a similar manner and using at least similar hardware as described and claimed in

   the Asserted Patents, Sysmex did not disclose the prior art XT-Series Body Fluid Application

   publication, the XT-IFU Manuals, the FDA submission on the XT-Series Body Fluid

   Application, or any other information regarding analyzing body fluids on the XT-2000i/XT1800i

   to the USPTO during prosecution of the Asserted Patents.

          35.     The XE-2100 contained every claimed hardware arrangement in the ’350 patent

   and the ’351 patent, and the software in the Sysmex prior art products either included every

   additional claimed feature, or at a minimum, would have been understood to be readily modified

   in a logical manner to include every additional claimed feature.

          36.     At a minimum, therefore, the various matter claimed in the patents in suit are

   either anticipated by, or would have been obvious to a person of ordinary skill in the art based

   on, Sysmex’s own prior art products.

     Prosecution of the Asserted Patents and Sysmex’s Failure to Disclose Material Prior Art

          37.     On December 10, 2018 and March 25, 2019, the same dates that Sysmex

   Corporation filed, respectively, the ’417 application that led to the ’350 patent and the ’694

   application that led to the ’351 patent, Sysmex’s attorney, Mr. Tadashi Horie of the law firm




                                                   29
Case 1:19-cv-01642-RGA-CJB Document 249 Filed 04/21/21 Page 35 of 209 PageID #: 7266




   Brinks, Gilson & Lione, submitted with each application a “Certification and Request for

   Prioritized Examination.” The USPTO granted Sysmex’s requests for expedited examination.

          38.      With the ’417 application, Sysmex, through the named inventors and prosecuting

   attorneys, filed Information Disclosure Statements on December 10, 2018 and March 6, 2019,

   listing over 200 references. The Information Disclosure Statements were signed by Mr. Horie.

   By this time, Sysmex, Mr. Nagai and/or Mr. Horie were aware of the XE-2100 Operator’s

   Manual (including Chapter 7), the XE-Series Body Fluid Application publication, the XE-2100

   IPU Manual, the FDA submission for the XE-Series Body Fluid Application, and information or

   publications regarding the ability to analyze body fluids on the XE-2100, XT-2000i and XT-

   1800i. Sysmex, Mr. Nagai and/or Mr. Horie were also aware of the materiality of these prior art

   references and information to the patentability of the claims. Despite this awareness, Sysmex

   and its attorneys withheld from these Information Disclosure Statements the XE-2100 Operator’s

   Manual (including Chapter7), the XE-Series Body Fluid Application publication, the XE-2100

   IPU Manual, the FDA submission for the XE-Series Body Fluid Application, and any

   information or publications regarding the ability to analyze body fluids on the XE-2100, XT-

   2000i and XT-1800i’s. Sysmex also withheld from the PTO its prior sales activities regarding its

   XE-2100 hematology analyzers for use with body fluids. Sysmex also withheld from the PTO

   any information regarding customer usage of the XE-2100, XT-2000i and XT-1800i for

   analyzing body fluids prior to the critical date using the XE-Series or XT-Series Body Fluid

   Applications.

          39.      On March 19, 2019, the USPTO mailed a Notice of Allowance for the ’417

   application. On April 17, 2019, the USPTO mailed a Notice of Allowance for the ’694

   application. Both Notices of Allowance gave as the sole reason for allowance that “the cited



                                                  30
Case 1:19-cv-01642-RGA-CJB Document 249 Filed 04/21/21 Page 36 of 209 PageID #: 7267




   prior art neither teaches nor fairly suggests a sample analyzer comprising” the listed elements of

   the then-independent claims.

          40.      Rather than pay the issue fees, Sysmex instead re-opened prosecution for both of

   the Asserted Patent applications on June 17, 2019 by filing a Request for Continued

   Examination, including amendments that significantly amended claim language. Sysmex also

   submitted additional Information Disclosure Statements on June 17, 2019 and on June 24, 2019,

   for each of the Asserted Patent applications. Mr. Horie signed the Requests for Continued

   Examination and the Information Disclosure Statements for both applications. Sysmex, through

   the named inventors and prosecuting attorneys, again withheld from the PTO the XE-2100

   Operator’s Manual (including Chapter 7), the XE-Series Body Fluid Application publication, the

   XE-2100 IPU Manual, the FDA submission for the XE-Series Body Fluid Application, and any

   information or publications regarding the ability to analyze body fluids on the XE-2100, XT-

   2000i and XT-1800i’s. Sysmex also withheld from the PTO its prior sales activities regarding its

   XE-2100 hematology analyzers for use with body fluids. Sysmex also withheld from the PTO

   any information regarding customer usage of the XE-2100, XT-2000i and XT-1800i for

   analyzing body fluids prior to the critical date using the XE-Series or XT-Series Body Fluid

   Applications. Sysmex, Mr. Nagai and/or Mr. Horie were aware of the materiality of these prior

   art references and information to the patentability of the amended claims in the ’417 and ’694

   applications.

          41.      The PTO mailed a new Notice of Allowance for the ’694 application on June 27,

   2019, and for the ’417 application on July 10, 2019. Both Notices of Allowance gave as the sole

   reason for allowance, “the cited prior art neither teaches nor fairly suggests a sample analyzer

   further comprising the recited controller programmed as claimed.”



                                                   31
Case 1:19-cv-01642-RGA-CJB Document 249 Filed 04/21/21 Page 37 of 209 PageID #: 7268




          42.     Sysmex paid the issue fees for the ’694 application on July 2, 2019 (five days

   after allowance), and for the ’417 application on July 10, 2019 (the same day as allowance). Mr.

   Horie signed the Issue Fee Transmittals for both applications. The Asserted Patents both issued

   on September 3, 2019, less than nine months after Sysmex Corporation filed the ’417 application

   and less than six months after it filed the ’694 application. Sysmex filed the present lawsuit

   asserting the Asserted Patents against BCI on the same day.

          43.     Sysmex, the Sysmex inventors and prosecuting attorney intentionally withheld the

   prior art XE-2100 Operators Manual, the prior art XE-Series Body Fluid Application publication,

   the prior art XE-2100 IPU Manual including the Body Fluid Application appendix, and the prior

   art XE-Series Body Fluid Application FDA submission from the USPTO during the prosecution

   of the Asserted Patents. This was material information that the Sysmex inventors and

   prosecuting attorney were aware of and should have disclosed.

          44.     Sysmex, the Sysmex inventors and prosecuting attorney also intentionally

   withheld the prior art XT-Series Body Fluid Application publication, the XT-2000i/XT-1800i

   IFU Manual including the Body Fluid Application appendix, and the prior art XT-Series Body

   Fluid Application FDA submission from the USPTO during the prosecution of the Asserted

   Patents. This was material information that the Sysmex inventors and prosecuting attorney were

   aware of and should have disclosed.

          45.     In addition, Sysmex, the Sysmex inventors and prosecuting attorney intentionally

   did not inform the USPTO that portions of the Asserted Patent specification were copied or

   derived from the XE-2100 Operators Manual. This was material information that the Sysmex

   inventors and prosecuting attorney were aware of and should have disclosed.




                                                   32
Case 1:19-cv-01642-RGA-CJB Document 249 Filed 04/21/21 Page 38 of 209 PageID #: 7269




          46.     The Sysmex inventors and prosecuting attorney had an obligation to inform the

   USPTO that the claimed “analyzers” of the Asserted Patents could not be distinguished from the

   Sysmex prior art on the basis of hardware components, such as the claimed detectors. Rather,

   the subject matter that Sysmex claimed as its invention differed from Sysmex’s prior art XE-

   Series products, if at all, only with respect to software modifications.

          47.     At least claim 1 of the ’350 patent is anticipated by the sale, offer for sale, and/or

   use of the XE-2100 analyzer for body fluid analysis, as described in XE-2100 Operator’s

   Manual, XE-2100 IPU Manual, XE-Series Body Fluid Application publication, and XE-Series

   Body Fluid Application FDA submission. The USPTO would not have issued at least claim 1 of

   the ’350 patent if Sysmex had disclosed the XE-2100 analyzer’s approved, marketed, and

   document use for analysis of body fluids prior to the critical date.

          48.     At least claim 1 of the ’350 patent is anticipated by the prior art publications XE-

   2100 Operator’s Manual, XE-2100 IPU Manual, XE-Series Body Fluid Application publication,

   and XE-Series Body Fluid Application FDA submission insofar as they are considered a single

   reference. The USPTO would not have issued at least claim 1 of the ’350 patent if Sysmex had

   disclosed these publications during prosecution of the Asserted Patent applications.

          49.     The USPTO further would not have issued the claims of the Asserted Patents (as

   apparently construed by Sysmex to cover the accused products) if Sysmex had disclosed that

   every claimed hardware arrangement was in the prior art XE-2100 products and that the software

   in the prior art XE-2100 products could be readily modified in a logical manner to include every

   additional claimed feature.




                                                    33
Case 1:19-cv-01642-RGA-CJB Document 249 Filed 04/21/21 Page 39 of 209 PageID #: 7270




          50.     It would have been obvious to a person of ordinary skill in the art to implement

   software changes on the XE-2100 to implement each of the various features claimed in the

   Asserted Patents.

          51.     As a direct result of Sysmex’s failures to cite material information to the USPTO,

   including failures by its employee, Mr. Nagai, and its attorney, Mr. Horie, the US Examiner was

   unaware of Sysmex’s own prior art that either disclosed the claimed inventions or differed from

   them in only obvious ways.

          52.     Sysmex was aware of its own prior art Sysmex manuals, publications, FDA

   submissions, and information regarding sales and usage, as described and identified above,

   during the prosecution of the Asserted Patents.

          53.     Sysmex knew, during the prosecution of the Asserted Patents, that its own prior

   art Sysmex manuals, publication, FDA submission, and information regarding sales and usage,

   as described and identified above, was material to the patentability of the claims in the Asserted

   Patents.

          54.     Sysmex made a deliberate decision to withhold its own prior art Sysmex manuals,

   publication, FDA submission, and information regarding sales and usage, as described and

   identified above, with an intent to deceive the US Examiner.

          55.     But for Sysmex’s intentional choice to withhold the prior art Sysmex manuals,

   publications, FDA submissions, and information regarding sales and usage, the claims of the

   Asserted Patents would not have issued.

          56.     Accordingly, Sysmex’s fraudulent conduct before the USPTO was inequitable,

   and the Asserted Patents are unenforceable.




                                                     34
Case 1:19-cv-01642-RGA-CJB Document 249 Filed 04/21/21 Page 40 of 209 PageID #: 7271




                   OTHER RELATED ACTS OF MISCONDUCT BY SYSMEX
          57.     Sysmex, through its agents and counsel Brinks, Gilson & Lione (“Brinks”),

   unlawfully used BCI’s confidential, proprietary, and trade secret information to prosecute the

   ’417 and ’694 applications from which the Asserted Patents issued.

          58.     Since November 2017, Sysmex and BCI have been involved in another patent

   infringement lawsuit entitled Beckman Coulter Inc. v Sysmex America Inc., Civil Action No.

   1:17-cv-24049-DPG (S.D. Fla.), which BCI filed in the U.S. District Court for the Southern

   District Court of Florida. The Florida Court subsequently transferred the action to the Northern

   District Court of Illinois, where it received Civil Action No. 1:18-cv-6563 (“the Illinois Action”).

   The Illinois Action, like this action, relates to automated laboratory equipment including

   hematology analyzers. Sysmex, through Brinks and Mr. Horie, took advantage of the discovery

   process in the Illinois Action to access confidential, proprietary, and trade secret information

   about BCI’s analyzers, namely the UniCel DxH 600, UniCel DxH 800, UniCel DxH 801, UniCel

   DxH 1600, UniCel DxH 1601, UniCel DxH 2400, UniCel DxH 2401, UniCel DxH 900, UniCel

   DxH 900 SMS, UniCel DxH 900-2, UniCel DxH 900-2 SMS, UniCel DxH 900-3, and UniCel

   DxH 900-3 SMS hematology analyzers (collectively, the “DxH products”).

          59.     At all times after BCI produced confidential information through the discovery

   process in the Illinois Action, Sysmex and any of its counsel that accessed confidential BCI

   information had an obligation to refrain from misappropriating discovery materials for purposes

   unrelated to the litigation. Despite this obligation, Sysmex, through Brinks and Mr. Horie, used

   BCI’s confidential, proprietary, and trade secret information to amend the claims of the ’417 and

   ’694 applications during prosecution in an attempt to reach the DxH products. The patent claims

   of the Asserted Patents were obtained so that Sysmex could accuse BCI of infringement in the

   present action. Sysmex did not have any patent claims that colorably covered any of BCI’s

                                                    35
Case 1:19-cv-01642-RGA-CJB Document 249 Filed 04/21/21 Page 41 of 209 PageID #: 7272




   hematology instruments until after its counsel at Brinks obtained confidential information

   obtained through discovery in the Illinois Action.

          60.     BCI has invested considerable time and resources in the research and

   development of the DxH products. By misappropriating BCI’s confidential, proprietary, and

   trade secret information relating to the DxH products, Sysmex, through Brinks and Mr. Horie,

   has not only undermined BCI’s competitive position, but also forced BCI to spend significant

   amount of resources to defend a lawsuit that should not have been brought.

                  BCI’s Confidential, Proprietary, and Trade Secret Information

          61.     BCI is an industry leader in diagnostics and equipment for biomedical research

   and testing. BCI’s technologies improve the productivity of medical professionals and scientists

   supplying critical information for improving patient health and delivering trusted solutions for

   research and discovery. BCI’s technologies are used in thousands of hospitals and laboratory

   facilities worldwide, including those in the U.S.

          62.     To maintain its position as an industry leader, BCI dedicates time and resources to

   innovation. Through this process, BCI has accumulated a significant amount of confidential,

   proprietary, and trade secret information. The success of BCI’s business relies on this

   information.

          63.     In fact, at least part of the competitive edge that BCI enjoys is owed to the

   confidential, proprietary, and trade secret information that it holds for the DxH products. Such

   information includes know-how and facts concerning the development, testing, engineering, and

   functionality of the DxH products, as well as financial and marketing information relating to the

   manufacturing and sale of such products. These trade secrets are neither shared with BCI’s

   customers nor disclosed to the public.


                                                   36
Case 1:19-cv-01642-RGA-CJB Document 249 Filed 04/21/21 Page 42 of 209 PageID #: 7273




          64.     Source code is among the trade secrets that BCI holds closely. As one of BCI’s

   crown jewels, the source code for the DxH products contains intricate details relating to their

   operations and controls. The software design for the DxH products also resides within the source

   code. Similar to other trade secrets guarded by BCI, source code is not available or accessible to

   the public. In fact, only a limited number of employees within BCI have access to the source

   code for the DxH products. Keeping this information secret prevents BCI’s competitors from

   reproducing or stealing BCI’s crown jewels, enabling BCI to maintain its competitive edge in the

   U.S. and global market for diagnostics and biomedical research and testing equipment.

                            The Illinois Action and the Protective Order

          65.     On November 3, 2017, BCI filed a complaint against Sysmex in the Southern

   District Court of Florida, alleging, inter alia, that Sysmex’s XN-Series hematology analyzers

   infringe United States Patent No. 6,581,012 (“the ’012 patent”). See Beckman Coulter, Inc. v.

   Sysmex America, Inc. and Sysmex Corp., No. 1:17-cv-24049-GAYLES (S.D. Fla.). The ’012

   patent relates to an automated laboratory software architecture.

          66.     On September 19, 2018, the Southern District Court of Florida transferred the

   case to the Northern District Court of Illinois. See Beckman Coulter, Inc. v. Sysmex America, Inc.

   and Sysmex Corp., No. 1:18-cv-06563 (N.D. Ill.). The Illinois Action is ongoing.

          67.     Brinks represents Sysmex in the Illinois Action.

          68.     Early in the Illinois Action—and before any confidential, propriety, and trade

   secret information was produced—Sysmex and BCI negotiated for and agreed to be bound by a

   protective order (the “Protective Order”) to protect confidential information produced in

   discovery from improper disclosure and misuse.




                                                   37
Case 1:19-cv-01642-RGA-CJB Document 249 Filed 04/21/21 Page 43 of 209 PageID #: 7274




          69.     On July 11, 2018, Sysmex and BCI jointly moved the Southern District Court of

   Florida for entry of the Protective Order, acknowledging that the litigation “may require the

   production of documents and disclosure of testimony and other information involving trade

   secrets or confidential research and development or commercial information.” (Joint Mot. For

   Entry of Protective Order, ¶ 1, ECF No. 62.) The court entered the Protective Order as Docket

   Item No. 63. A true and correct copy of the Protective Order is attached hereto as Exhibit 3.

          70.     The Protective Order recognizes three categories of protected information.

          71.     First, the Protective Order recognizes “Confidential Information” as:

          information concerning a Person's business operations, processes, and technical and
          development information within the scope of Rule 26(c)(1)(G) [of the Federal
          Rules of Civil Procedure], the disclosure of which is likely to harm, that Person's
          competitive position, or the disclosure of which would contravene an obligation of
          confidentiality to a third person or to a Court.

   (Protective Order, ¶ 2(c).)

          72.     Second, the Protective Order recognizes “Highly Confidential Information –

   Attorney’s Eyes Only” as:

          information within the scope of Rule 26(c)(1)(G) [of the Federal Rules of Civil
          Procedure] that constitutes business or technical trade secrets or plans more
          sensitive or strategic than Confidential information, the disclosure of which is likely
          to significantly harm that Person's competitive position, or the disclosure of which
          would contravene an obligation of confidentiality to a third person or to a Court,
          including particularly sensitive confidential information that a Person believes in
          good faith cannot be disclosed to a Recipient without threat of injury because such
          information contains trade secret or other proprietary or commercially sensitive
          information.

   (Protective Order, ¶ 2(d).)

          73.     Third, the Protective Order recognizes “Highly Confidential Information – Source

   Code” as:

          any source code (including comments contained therein), human-readable
          programming language text that defines software, firmware, or electronic hardware
          descriptions, object code, Register Transfer Level (“RTL”) files, Hardware

                                                    38
Case 1:19-cv-01642-RGA-CJB Document 249 Filed 04/21/21 Page 44 of 209 PageID #: 7275




           Description Language (“HDL”) tiles, or other hardware description language, live
           data (i.e. data as it exists residing in a database or databases), or pseudo-source-
           code (i.e., a notation resembling a programming language but not intended for
           actual compilation, which usually description of the computations to be carried out)
           (“Source Code”) more sensitive or strategic than Confidential information, the
           disclosure of which is likely to significantly harm that Person's competitive
           position, or the disclosure of which would contravene an obligation of
           confidentiality to a third person or to a court combines some of the structure of a
           programming language with an informal natural-language.

   (Protective Order, ¶ 2(e).)

           74.    Pursuant to Paragraph 4(a) of the Protective Order, any individual who receives

   information designated as “Confidential,” “Highly Confidential – Attorney’s Eyes Only,” or

   “Highly Confidential – Source Code” may use the information for the prosecution or defense of

   the infringement action, but not for any other purposes, such as patent prosecution.

           75.    Pursuant to Paragraph 4(b) of the Protective Order, counsel for the parties are

   responsible for the control and distribution of information designated as “Confidential,” “Highly

   Confidential – Attorney’s Eyes Only,” or “Highly Confidential – Source Code.”

           76.    Pursuant to Paragraph 4(c) of the Protective Order, information designated as

   “Confidential” may be disclosed only to a limited number of individuals, such as the opposing

   party’s litigation counsel, two employees of that party, and experts retained specifically for the

   litigation.

           77.    Pursuant to Paragraph 4(d) of the Protective Order, information designated as

   “Highly Confidential – Attorney’s Eyes Only” or “Highly Confidential – Source Code” may be

   disclosed only to an even more limited number of individuals, such as the opposing party’s

   litigation counsel and experts retained specifically for the litigation.

           78.    Pursuant to Paragraphs 5(a) and 5(c) of the Protective Order, only those who are

   eligible to view information designated as “Highly Confidential – Source Code” may inspect—



                                                     39
Case 1:19-cv-01642-RGA-CJB Document 249 Filed 04/21/21 Page 45 of 209 PageID #: 7276




   but not copy—the opposing party’s source code. After inspection, limited hard copies of

   information designated as “Highly Confidential – Source Code” may be produced upon request.

          79.     Pursuant to Paragraph 10 of the Protective Order, counsel for the parties are

   precluded from prosecuting certain patent applications during the pendency of the litigation.

   Specifically, Paragraph 10 contains a prosecution bar, which states as follows:

          Any person permitted to receive technical information from a producing party that
          is designated Highly Confidential – Attorney’s Eyes Only, or Highly Confidential
          - Source Code information (collectively “Highly Sensitive Technical Material”),
          and who obtains, receives has access to, or otherwise learns, in whole or in part, the
          other Party’s Highly Sensitive Technical Material under this Order shall not
          prepare, prosecute, supervise, or assist in the preparation or prosecution of any
          patent application pertaining to the field of the invention of the patent/s-in-suit on
          behalf of the receiving Party or its acquirer, successor, predecessor, or other
          affiliate during the pendency of this Action and for one year after its conclusion,
          including any appeals.

   (Protective Order, ¶ 10 (emphasis added).)

          80.     Under the Protective Order, the parties and their counsel had a duty to maintain

   the secrecy of any information designated as “Confidential,” “Highly Confidential – Attorney’s

   Eyes Only,” or “Highly Confidential – Source Code” and to restrict the use of such information

   to only the purposes permitted under the Protective Order.

          81.     The Protective Order remains binding on the parties and their counsel after the

   transfer of the case from Florida to the Northern District Court of Illinois. In other words, those

   who receive information designated as “Confidential,” “Highly Confidential – Attorney’s Eyes

   Only,” or “Highly Confidential – Source Code” in the Illinois Action remain obligated to

   maintain the secrecy of the information and to limit the use of the information to only the

   purposes permitted under the Protective Order.

          82.     Sysmex and BCI also negotiated for and agreed to be bound by a protective order

   in this Action (the “Delaware Protective Order”) to protect confidential information produced in


                                                    40
Case 1:19-cv-01642-RGA-CJB Document 249 Filed 04/21/21 Page 46 of 209 PageID #: 7277




   discovery in this Action from improper disclosure and misuse. The provisions of the Protective

   Order and the Delaware Protective Order, and specifically the paragraphs cited above, are

   identical.

                                        Mr. Horie and Brinks

           83.    Mr. Horie is an attorney licensed in the State of Illinois. Mr. Horie has not filed

   an appearance in the Illinois Action, but is one of at least twelve Brinks attorneys who have

   represented or assisted Sysmex in the Illinois Action at one point or another.

           84.    According to Brinks’s website, Mr. Horie has been practicing law at Brinks since

   1992 and has been a shareholder at Brinks since 2003. Brinks also represents Mr. Horie to the

   public as having substantial expertise in patent prosecution and litigation with a “deep

   background in electrical and computer-related technologies” such as “computer-controlled

   medical diagnostic analyzers.”

           85.    Mr. Horie prosecutes and supervises the prosecution of patent applications on

   behalf of Sysmex, including those that relate to “electrical and computer-related technologies”

   and “computer-controlled medical diagnostic analyzers.” On information and belief, Mr. Horie

   has prosecuted over 100 patent applications for Sysmex since 2003.

           86.    Even though he has not filed an appearance with the court, Mr. Horie has been

   significantly involved in defending Sysmex in the Illinois Action. Among other things, Mr.

   Horie has

                                                                                          attended at

   least one deposition in which BCI’s highly confidential information was discussed; clandestinely

   received communications from BCI’s counsel relating to confidential and/or highly confidential

   information via a Brinks email distribution group; and attended a claim construction hearing for


                                                   41
Case 1:19-cv-01642-RGA-CJB Document 249 Filed 04/21/21 Page 47 of 209 PageID #: 7278




   the ’012 patent. Mr. Horie has accessed and reviewed confidential and highly confidential

   information produced by BCI, including technical information.

            87.   In October 2020, as part of ongoing discovery in this Action, Sysmex requested

   an inspection of BCI’s source code for the DxH products. On October 27, Sysmex identified that

   Mr. Horie would accompany its technical expert for the source code inspection. BCI objected to

   Mr. Horie’s participation, citing the Protective Order, and asked for information regarding Mr.

   Horie’s prosecution activities. On October 28, Sysmex withdrew its request to have Mr. Horie

   participate in the inspection, without providing any additional information on Mr. Horie’s

   prosecution activities.

            88.   At all times relevant to this claim, Mr. Horie and Sysmex’s attorneys of record at

   Brinks were aware of the Protective Order.

            89.   At all times relevant to this claim, Sysmex and/or its counsel and Mr. Horie

   understood their duty under the Protective Order to maintain the secrecy of any confidential or

   highly confidential information, including source code information, that they receive from BCI

   and to restrict the use of such information to only the purposes permitted under the Protective

   Order.

            90.   Sysmex and/or its counsel and Mr. Horie also understood their duty under the

   Protective Order’s prosecution bar, which precludes Mr. Horie from “prepar[ing], prosecut[ing],

   supervis[ing], or assist[ing] in the preparation or prosecution of any patent application pertaining

   to the field of the invention” of the ’012 patent during the pendency of the Illinois Action.

   (Protective Order, ¶ 10.)




                                                    42
Case 1:19-cv-01642-RGA-CJB Document 249 Filed 04/21/21 Page 48 of 209 PageID #: 7279




     Breach of the Protective Order and Misappropriation of BCI’s Confidential Information

          91.     On information and belief, Sysmex, through Brinks and Mr. Horie, planned to file

   and maintain a counter-patent infringement suit against BCI as retaliation for accusing Sysmex

   of infringement. In particular, Sysmex intended to advance the claim that the DxH products

   infringe Sysmex’s own patents. Because BCI contended in the Illinois Action that the DxH

   products practice the claims of the ’012 patent, Sysmex had a unique opportunity (through

   discovery) to learn about the technical features of the DxH products before filing a counter-suit.

          92.     By December 2018, BCI had produced over 65,000 pages of documents to Brinks

   in response to Sysmex’s discovery requests. Many documents were designated as “Highly

   Confidential – Attorney’s Eyes Only,” and contained inter alia, confidential, proprietary, and/or

   trade secret information concerning the research, development, testing, technical features,

   engineering, functionality, manufacture, sales and/or marketing of the DxH products.

          93.     On December 11, 2018, Sysmex sued BCI in the District Court of Delaware,

   alleging, among other things, that the importation, offer for sale, sale, and exportation of the

   DxH products infringe the ’746 patent. See Sysmex America, Inc. and Sysmex Corp. v. Beckman

   Coulter, Inc., No. 1:18-cv-01 951-CFC (D. Del) (the “First Delaware Action”). However, about

   two months later, and prior to BCI responding to the Complaint in that action, Sysmex filed a

   notice of voluntary dismissal of the case because it belatedly realized that the claims of the ’746

   patent were not infringed by the DxH products.

          94.     On February 12, 2019, BCI produced to Brinks over 15,000 documents totaling

   over 125,000 pages in response to discovery requests served in the Illinois Action. As most of

   these documents were designated as “Highly Confidential Information – Attorney’s Eyes Only,”

   this production contained a substantial amount of confidential, proprietary, and/or trade secret



                                                    43
Case 1:19-cv-01642-RGA-CJB Document 249 Filed 04/21/21 Page 49 of 209 PageID #: 7280




   information relating to the research, development, testing, technical features, engineering,

   functionality, manufacture, sales and/or marketing of the DxH products.

          95.     In the meantime, Mr. Horie was prosecuting patent applications on behalf of

   Sysmex while being permitted access to BCI’s confidential, proprietary, and trade secret

   information produced in discovery. Mr. Horie filed the ’417 application on December 10, 2018,

   filed the ’694 application on March 25, 2019, and tended to the prosecution of those applications.

   The ’417 and ’694 applications were filed with “Track One” requests in order to expedite their

   examination by the USPTO.

          96.     The subject matter of the ’417 and ’694 applications relates to the field of

   invention of the ’012 patent.

          97.     At no point during the pendency of the Illinois Action did Sysmex or Brinks take

   any measures to prevent Mr. Horie from reviewing BCI’s confidential information. Nor did

   Sysmex or Brinks enforce the prosecution bar against him. The filing and prosecution of the

   ’417 and ’694 applications by Mr. Horie, therefore, violated at least the prosecution bar of the

   Protective Order.

          98.     The USPTO mailed a Notice of Allowance for the ’417 application on March 19,

   2019 and a Notice of Allowance for the ’694 application on April 17, 2019. On information and

   belief, Sysmex intended to assert any patents issuing from the ’417 and ’694 applications against

   BCI—but first, it sought to determine whether the claims of the ’417 and ’694 applications, as

   allowed at that time, could either encompass or be amended to encompass the operation of the

   DxH products. Instead of paying the issue fees, Sysmex, through Brinks and Mr. Horie,

   continued to use the tools of discovery to further access confidential, proprietary, and trade secret

   information relating to the DxH products.



                                                    44
Case 1:19-cv-01642-RGA-CJB Document 249 Filed 04/21/21 Page 50 of 209 PageID #: 7281




          99.     In late April 2019, a Brinks attorney of record in the Illinois Action, on behalf of

   Sysmex, requested an inspection of the source code for the DxH products pursuant to the

   Protective Order.

          100.    Given that the Protective Order specifically provides for the protection of source

   code information in discovery, Sysmex and Brinks understood the source code for the DxH

   products is confidential and proprietary to BCI and constitutes trade secrets.

          101.    Using discovery permitted under the Federal Rules of Civil Procedure, Sysmex

   inspected BCI’s source code pursuant to the Protective Order. From May 6, 2019 to May 9,

   2019, Sysmex’s technical expert and attorney of record examined the source code for the DxH

   products.

          102.    After inspecting the code in the Illinois Action, Sysmex, through Brinks,

   requested that BCI produce printouts and native files of certain portions of this source code

   pursuant to Protective Order.

          103.    On June 12, 2019, BCI produced the requested printed materials and designated

   them as “Highly Confidential – Source Code” under the Protective Order.

          104.    Accordingly, by June 12, 2019, Mr. Horie, along with other Brinks attorneys, had

   access to a substantial amount of confidential, proprietary, and trade secret information from BCI

   relating to (1) the source code for the DxH products and (2) the development, testing, technical

   features, engineering, and/or functionality of the DxH products. Despite awareness and

   knowledge of the Protective Order, Mr. Horie did not cease prosecuting patent applications on

   behalf of Sysmex, and neither Sysmex nor its counsel took any steps to prevent Mr. Horie’s

   continued prosecution of patent applications.




                                                   45
Case 1:19-cv-01642-RGA-CJB Document 249 Filed 04/21/21 Page 51 of 209 PageID #: 7282




          105.    On June 17, 2019, five days after receiving hard copies of BCI’s source code

   production, Mr. Horie re-opened prosecution for both of the ’417 and ’694 applications by filing

   Requests for Continued Examination, including a large number of amendments to the claims in

   each application. In the ’417 application, Mr. Horie amended 16 of the previously allowed 20

   claims and added 8 new claims. In the ’694 application, Mr. Horie amended 20 of previously

   allowed 28 claims and added 1 new claim.

          106.    These amendments significantly changed the claim language and scope of the

   ’417 and ’694 applications.

          107.    As an example, independent claims 1 and 12 of the ’417 application and

   independent claim 1 of the ’694 application were amended to include a feature of a sensing

   operation that when “performed in the body fluid mode [is] different, at least partially, from the

   sensing operation performed in the measuring mode.” This feature was neither present in the

   claims of the ’417 application as allowed on March 19, 2019 nor present in the claims of the

   ’694 application as allowed on April 17, 2019. These patent claims are also materially different

   from the patent claims of the ’746 patent that Sysmex initially asserted but later withdrew in the

   First Delaware Action.

          108.    As another example, independent claim 19 of the ’417 application, dependent

   claims 3-6 and 18 of the ’417 application, and dependent claim 17 of the ’694 application were

   amended to include a feature of “automatically initiating” a pre-washing process. This feature

   was neither present in the claims of the ’417 application as allowed on March 19, 2019 nor

   present in the claims of the ’694 application as allowed on April 17, 2019.

          109.    Mr. Horie submitted these claim amendments and new claims after he and/or

   others under his supervision had access to confidential information for the DxH products,



                                                   46
Case 1:19-cv-01642-RGA-CJB Document 249 Filed 04/21/21 Page 52 of 209 PageID #: 7283




   including technical information designated by BCI as “Highly Confidential - Attorney's Eyes

   Only” and/or “Highly Confidential - Source Code,” through discovery in the Illinois Action. On

   information and belief, Sysmex used Mr. Horie to obtain patents that could cover the features of

   the DxH products as part of its plan to initiate a retaliatory patent infringement action against

   BCI.

          110.    Mr. Horie, along with the other Brinks attorneys, understood the Protective

   Order’s prohibition against misuse of BCI’s confidential, proprietary, and trade secret

   information, including the information designated as “Highly Confidential – Source Code.”

   Sysmex, through the actions of Mr. Horie, breached the Protective Order at least because it

   appropriated BCI’s trade secret information, e.g., source code, for a purpose unrelated to its

   defense in the Illinois Action.

          111.    The USTPO mailed a new Notice of Allowance for the ’694 application on June

   27, 2019, and a new Notice of Allowance for the ’417 application on July 10, 2019. Sysmex

   promptly paid the issue fees.

          112.    The Asserted Patents issued from the ’417 and ’697 applications on September 3,

   2019 without further claim amendments. The Asserted Patents misappropriated the source code

   information and/or other highly confidential information that Brinks received from BCI in the

   Illinois Action.

          113.    On the same day that the Asserted Patents issued, Sysmex filed the present action

   against BCI, claiming that the DxH products infringe the Asserted Patents. Sysmex’s

   promptness in the filing of the present action, at the very least, indicates an eagerness to pursue a

   retaliatory patent infringement suit against BCI.




                                                    47
Case 1:19-cv-01642-RGA-CJB Document 249 Filed 04/21/21 Page 53 of 209 PageID #: 7284




                              Continued Breach of the Protective Order

          114.    After the issuance of the Asserted Patents, Mr. Horie has continued to file and

   prosecute patent applications on behalf of Sysmex. BCI is unaware of any restriction in Mr.

   Horie’s access to BCI’s confidential, proprietary, and trade secret information since the issuance

   of the Asserted Patents. Nor is BCI aware of any measure taken by Sysmex or Brinks to enforce

   the prosecution bar of the Protective Order against Mr. Horie.

          115.    Since the entry of the Protective Order in July 2018 for the Illinois Action in the

   Southern District Court of Florida, Mr. Horie has prosecuted at least 50 patent applications for

   Sysmex, including the Asserted Patent applications. A list of presently known Sysmex patent

   applications that Mr. Horie has prosecuted since July 2018 is attached as Exhibit 4.

          116.    The subject matter of many of these applications relates to the field of invention

   of the ’012 patent.

          117.    Mr. Horie’s prosecution of these applications is a violation of at least the

   prosecution bar of the Protective Order.

          118.    In January 2021, BCI took the deposition of Mr. Horie. During the deposition,

   Mr. Horie did not dispute that (1)                                                            ; (2)

                                                                                 ; and (3)



                                          First Counterclaim

                         (Declaration of Non-Infringement of the ’350 Patent)


          119.    BCI realleges and incorporates by reference its allegations in the preceding

   paragraphs 1-118.




                                                   48
Case 1:19-cv-01642-RGA-CJB Document 249 Filed 04/21/21 Page 54 of 209 PageID #: 7285




          120.    A present, genuine, and justiciable controversy exists between BCI and

   Counterclaim-Defendants regarding, inter alia, the issue of whether BCI’s hematology analyzers

   would infringe any valid or enforceable claim of the ’350 Patent.

          121.    The manufacture, use, offer for sale, or sale of any BCI hematology analyzer does

   not infringe, and has never infringed, any valid and enforceable claim of the ’350 Patent, either

   directly, contributorily or by inducement, literally or by equivalents.

          122.    BCI is entitled to a judicial determination and declaration that it does not infringe

   any valid, non-abandoned and enforceable claim of the ’350 Patent.

                                         Second Counterclaim

                        (Declaration of Non-Infringement of the ’351 Patent)

          123.    BCI realleges and incorporates by reference its allegations in the preceding

   paragraphs 1-122.

          124.    A present, genuine, and justiciable controversy exists between BCI and

   Counterclaim-Defendants regarding, inter alia, the issue of whether BCI's hematology analyzers

   would infringe any valid or enforceable claim of the ’351 Patent.

          125.    The manufacture, use, offer for sale, or sale of any BCI hematology analyzer does

   not infringe, and has never infringed, any valid and enforceable claim of the ’351 Patent, either

   directly, contributorily or by inducement, literally or by equivalents.

          126.    BCI is entitled to a judicial determination and declaration that it does not infringe

   any valid, non-abandoned and enforceable claim of the ’351 Patent.




                                                    49
Case 1:19-cv-01642-RGA-CJB Document 249 Filed 04/21/21 Page 55 of 209 PageID #: 7286




                                          Third Counterclaim

                              (Declaration of Invalidity of the ’350 Patent)

          127.    BCI realleges and incorporates by reference its allegations in the preceding

   paragraphs 1-126.

          128.    A present, genuine, and justiciable controversy exists between BCI and

   Counterclaim-Defendants regarding, inter alia, the invalidity of the ’350 Patent.

          129.    The claims of the ’350 Patent are invalid, in whole or in part, for failure to satisfy

   one or more of the requirements of U.S.C. Title 35, including, without limitation, §§ 101, 102,

   103, and 112 thereof.

          130.    The claims of the ’350 Patent are invalid for double patenting.

          131.    BCI is entitled to a judicial determination and declaration that the claims of the

   ’350 Patent are invalid.

                                         Fourth Counterclaim

                              (Declaration of Invalidity of the ’351 Patent)

          132.    BCI realleges and incorporates by reference its allegations in the preceding

   paragraphs 1-131.

          133.    A present, genuine, and justiciable controversy exists between BCI and

   Counterclaim-Defendants regarding, inter alia, the invalidity of the ’351 Patent.

          134.    The claims of the ’351 Patent are invalid, in whole or in part, for failure to satisfy

   one or more of the requirements of U.S.C. Title 35, including, without limitation, §§ 101, 102,

   103, and 112 thereof.

          135.    The claims of the ’351 Patent are invalid for double patenting.




                                                    50
Case 1:19-cv-01642-RGA-CJB Document 249 Filed 04/21/21 Page 56 of 209 PageID #: 7287




          136.    BCI is entitled to a judicial determination and declaration that the claims of the

   ’351 Patent are invalid.

                                          Fifth Counterclaim

                                        (Inequitable Conduct)

          137.    BCI realleges and incorporates by reference its allegations in the preceding

   paragraphs 1-136.

          138.    Based on Plaintiffs’ filing of this lawsuit and BCI’s denial of Plaintiffs’

   allegations, an actual controversy has arisen and now exists between BCI and Plaintiffs as to the

   enforceability of the ’350 and ’351 Patents.

          139.    As described above, at least one inventor and at least one prosecuting patent

   attorney concealed material information from the United States Patent and Trademark Office

   (“USPTO”) during prosecution of the Asserted Patents. Such at least one inventor and at least

   one prosecuting patent attorney concealed material information with an intent to deceive the

   USPTO.

          140.    The ’350 Patent and ’351 Patent are unenforceable due to inequitable conduct by

   such at least one inventor and at least one prosecuting patent attorney.

                                          Sixth Counterclaim

                       (The Defend Trade Secrets Act, 18 U.S.C. § 1831, et seq.)

          141.    BCI realleges and incorporates by reference its allegations in the preceding

   paragraphs 1-140.

          142.    This cause of action arises under the Defend Trade Secrets Act, U.S.C. § 1836 et

   seq.




                                                    51
Case 1:19-cv-01642-RGA-CJB Document 249 Filed 04/21/21 Page 57 of 209 PageID #: 7288




          143.    The Defend Trade Secrets Act defines “trade secret” as any “form and type[] of

   financial, business, scientific, technical, economic, or engineering information, including

   patterns, plans, compilations, program devices, formulas, designs, prototypes, methods,

   techniques, processes, procedures, programs, or codes, whether tangible or intangible, and

   whether or how stored, compiled, or memorialized physically, electronically, graphically,

   photographically, or in writing.” 18 U.S.C. § 1839(3).

          144.    At least BCI’s information that is designated as “Highly Confidential – Source

   Code” in the Illinois Action, including the DxH source code, is a trade secret as defined by the

   Defend Trade Secrets Act.

          145.    This information is not generally known or readily ascertainable by the public.

   As detailed above, BCI has taken reasonable and affirmative steps to keep the information secret,

   including, but not limited to, (1) having Sysmex agree to the Protective Order before producing

   any documents in the Illinois Action; (2) requiring that Sysmex limit the disclosure of BCI’s

   information designated as “Highly Confidential – Source Code” to only a limited number of

   individuals; (3) requiring that Sysmex limit the disclosure of BCI’s information designated as

   “Highly Confidential – Source Code” to only purposes related to the Illinois Action and not for

   any other purposes; (4) requiring that Sysmex’s counsel refrain from prosecuting any patent

   applications relating to the field of invention as the ’012 patent when counsel has access to

   information designated as “Highly Confidential – Source Code;” and (5) restricting levels of

   access to its DxH source code by individuals within BCI.

          146.    BCI’s information designated as “Highly Confidential – Source Code” derives

   independent economic value from maintaining its secrecy. The source code for the DxH

   products relates to their operations and controls and contains the software design. Keeping this



                                                   52
Case 1:19-cv-01642-RGA-CJB Document 249 Filed 04/21/21 Page 58 of 209 PageID #: 7289




   information secret from the public prevents BCI’s competitors from replicating or stealing the

   source code, which enables BCI to maintain its competitive edge in the U.S. and global market

   for diagnostics and biomedical research and testing equipment.

          147.    At all times relevant to this claim, and pursuant to the Protective Order, Sysmex,

   through Brinks, had a legal duty to maintain the secrecy of the information designated as “Highly

   Confidential – Source Code” and to limit its use to only the purposes permitted under the

   Protective Order and not for any other purposes such as patent prosecution.

          148.    Despite its legal duty, Sysmex, through Brinks and Mr. Horie, used at least BCI’s

   information designated as “Highly Confidential – Source Code” to prosecute the ’417 and ’694

   applications from which the Asserted Patents issued.

          149.    Sysmex, through Brinks and Mr. Horie, has misappropriated BCI’s trade secrets.

          150.    Sysmex’s conduct was malicious, deliberate, and willful.

          151.    BCI has been damaged by Sysmex’s misappropriation of trade secrets at least

   because it has been forced to spend its monetary resources in defending against the present

   patent infringement action that, but for Sysmex’s misappropriation of BCI’s trade secrets, could

   not have been brought by Sysmex.

          152.    Pursuant to the Defend Trade Secrets Act, 18 U.S.C. § 1836(b)(3)(B)(i) and (ii),

   BCI is entitled to an award of monetary damages.

          153.    Pursuant to the Defend Trade Secrets Act, 18 U.S.C. § 1836(b)(3)(C), BCI is

   entitled to exemplary damages.

          154.    Pursuant to the Defend Trade Secrets Act, 18 U.S.C. § 1836(b)(3)(D), BCI is

   entitled to reasonable attorneys’ fees.

                                         Seventh Counterclaim



                                                   53
Case 1:19-cv-01642-RGA-CJB Document 249 Filed 04/21/21 Page 59 of 209 PageID #: 7290




                                         (Breach of Contract)

          155.     BCI realleges and incorporates by reference its allegations in the preceding

   paragraphs 1-154.

          156.     The Protective Order is a valid and enforceable contract between BCI and

   Sysmex.

          157.     The Protective Order is supported by valuable consideration, including, but not

   limited to, BCI’s agreement to maintain the confidentiality of any of Sysmex’s information

   designated as “Confidential,” “Highly Confidential Information – Attorney’s Eyes Only,” and

   “Highly Confidential Information – Source Code.”

          158.     BCI has duly performed all of the terms, conditions, and covenants required to be

   performed under the Protective Order, to the extent those obligations have not otherwise been

   excused, prevented, and/or waived by Sysmex.

          159.     Sysmex, through its counsel and Mr. Horie, obtained, received, had access to,

   and/or otherwise learned, in whole or in part, BCI’s technical information designated as

   “Confidential,” “Highly Confidential – Attorney’s Eyes Only” and “Highly Confidential –

   Source Code.”

          160.     Sysmex, through its counsel and Mr. Horie, has breached Paragraph 4(a) of the

   Protective Order at least by using BCI’s information designated as “Confidential,” “Highly

   Confidential – Attorney’s Eyes Only” and “Highly Confidential – Source Code” in the

   prosecution of the ’417 and ’694 applications from which the Asserted Patents issued.

          161.     Sysmex, through its counsel and Mr. Horie, breached Paragraph 10 of the

   Protective Order at least by preparing, prosecuting, supervising, or assisting in the preparation or

   prosecution of one or more patent applications pertaining to the field of the invention of the ’012



                                                    54
Case 1:19-cv-01642-RGA-CJB Document 249 Filed 04/21/21 Page 60 of 209 PageID #: 7291




   patent, including the ’417 and ’694 applications from which the Asserted Patents issued.

   Sysmex’s prosecution of the ’417 and ’694 applications, through its counsel and Mr. Horie,

   occurred after or while obtaining, receiving, having access to, and/or otherwise learning, in

   whole or in part, BCI’s technical information designated as “Confidential,” “Highly Confidential

   – Attorney’s Eyes Only” and “Highly Confidential – Source Code.”

          162.    As a direct and proximate result of the breach, BCI has suffered and continues to

   suffer harm, including the expenditures that it has incurred in defending against the present

   patent infringement action that, but for Sysmex’s breach of the Protective Order, could not have

   been brought by Sysmex.

                                        PRAYER FOR RELIEF

          WHEREFORE, BCI prays that the Court enter judgment in its favor and against

   Counterclaim-Defendants as follows:

          a.      Dismissing the Complaint with prejudice and entering a judgment in BCI and

   against Plaintiffs/Counterclaim-Defendants;

          b.      Denying each request for relief made by Plaintiffs.

          c.      Declaring that BCI has not infringed, contributed to the infringement of, or

   induced others to infringe, either directly or indirectly, any valid claims of the ’350 Patent and

   the ’351 Patent;

          d.      Declaring that the claims of the ’350 Patent and the ’351 Patent are invalid;

          e.      Declaring that the ’350 Patent and the ’351 Patent are unenforceable due to the

   inequitable conduct of Sysmex and/or its agents before the U.S. Patent & Trademark Office;

          f.      Declaring that Sysmex has violated the Defend Trade Secrets Act due to its

   misappropriation of BCI’s trade secrets;


                                                    55
Case 1:19-cv-01642-RGA-CJB Document 249 Filed 04/21/21 Page 61 of 209 PageID #: 7292




          g.      Declaring that Sysmex has breached the Protective Order;

          h.      Declaring this case is exceptional and awarding BCI its attorneys’ fees pursuant to

   35 U.S.C. § 285;

          i.      Awarding BCI monetary damages due to Sysmex’s violation of the Defend Trade

   Secrets Act and Sysmex’s breach of the Protective Order;

          j.      Declaring that BCI’s trade secrets have been maliciously and willfully

   misappropriated by Sysmex and awarding exemplary damages and reasonable attorneys’ fees

   pursuant to the Defend Trade Secrets Act, 18 U.S.C. §§ 1836(b)(3)(C) and (D);

          k.      Declaring that Sysmex is an involuntary trustee of the subject matter disclosed

   and claimed in the Asserted Patents in constructive trust for the benefit of BCI;

          l.      Awarding BCI its costs and expenses in defending against Plaintiff’s claims; and

          m.      Awarding such other and further relief as this Court may deem just and proper.

                                    DEMAND FOR JURY TRIAL

          Defendant BCI hereby demands trial by jury in this action.




                                                   56
Case 1:19-cv-01642-RGA-CJB Document 249 Filed 04/21/21 Page 62 of 209 PageID #: 7293




                                  YOUNG CONAWAY STARGATT & TAYLOR, LLP

                                     /s/ Melanie K. Sharp
                                  ____________________________________________
                                  Melanie K. Sharp (No. 2501)
                                  James L. Higgins (No. 5021)
                                  1000 North King Street
                                  Wilmington, DE 19801
                                  (302) 571-6600
                                  msharp@ycst.com
                                  jhiggins@ycst.com

                                  LEYDIG, VOIT & MAYER, LTD
                                  David M. Airan
                                  Wesley O. Mueller
                                  Nicole E. Kopinski
                                  Aaron R. Feigelson
                                  Wallace H. Feng
                                  Two Prudential Plaza
                                  180 N. Stetson Ave., Suite 4900
                                  Chicago, IL 60601-6745
                                  (312) 616-5600

                                  Attorneys for Beckman Coulter, Inc.
   Dated: April 10, 2021




                                          57
Case 1:19-cv-01642-RGA-CJB Document 249 Filed 04/21/21 Page 63 of 209 PageID #: 7294




                                   CERTIFICATE OF SERVICE

          I, Melanie K. Sharp, Esquire, hereby certify that on April 10, 2021 I caused to be

   electronically filed a true and correct copy of First Amended Answer and Counterclaims of

   Defendant Beckman Coulter, Inc. with the Clerk of the Court using CM/ECF, which will send

   notification to the following counsel of record:

    Kelly E. Farnan
    Renée Mosley Delcollo
    Richards, Layton & Finger, P.A.
    One Rodney Square
    920 North King Street
    Wilmington, DE 19801
    farnan@rlf.com
    delcollo@rlf.com

          I further certify that on April 10, 2021, I caused a copy of the foregoing document to be

   served on the above-listed counsel of record and on the following non-registered participants in

   the manner indicated:

   BY E-MAIL:
    James R. Sobieraj
    Robert S. Mallin
    Joshua James
    Daniel A. Parrish
    Brinks Gilson & Lione
    455 N. Cityfront Plaza Drive
    NBC Tower – Suite 3600
    Chicago, IL 60611
    jsobieraj@brinksgilson.com
    rmallin@brinksgilson.com
    jjames@brinksgilson.com
    ashoffstall@brinksgilson.com


                                               /s/ Melanie K. Sharp
                                         ___________________________________________
                                         Melanie K. Sharp (No. 2501)




                                                      58
Case 1:19-cv-01642-RGA-CJB Document 249 Filed 04/21/21 Page 64 of 209 PageID #: 7295




                            EXHIBIT B
Case 1:19-cv-01642-RGA-CJB Document 249 Filed 04/21/21 Page 65 of 209 PageID #: 7296




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE

    SYSMEX CORPORATION and SYSMEX                    )
    AMERICA, INC.,                                   )
                                                     )
                   Plaintiffs,                       )
                                                     )
                   v.                                )
                                                     )
    BECKMAN COULTER, INC.,                           )
                                                     )
                Defendant.                           )   Civil Action No. 1:19-cv-01642-RGA
    ____________________________________             )
                                                     )   JURY TRIAL DEMANDED
    BECKMAN COULTER, INC.,                           )
                                                     )
                   Counterclaim-Plaintiff            )
                                                     )
                   v.                                )   Judge Richard G. Andrews
                                                     )
    SYSMEX CORPORATION and SYSMEX                    )
    AMERICA, INC.,                                   )
                                                     )
                   Counterclaim-Defendants.          )


               FIRSTSECOND AMENDED ANSWER AND COUNTERCLAIMS OF
                        DEFENDANT BECKMAN COULTER, INC.


          Defendant Beckman Coulter, Inc. (“BCI”), by and through its undersigned attorneys,

   hereby answers each of the numbered paragraphs of the Complaint filed September 3, 2019, by

   Plaintiffs Sysmex Corporation (“Sysmex”) and Sysmex America, Inc. (“SAI”) (collectively

   “Plaintiffs”). Except as expressly admitted below, BCI denies each allegation of Plaintiffs’

   Complaint.

                                    NATURE OF THE ACTION
          1.      BCI admits that this action purports to state a claim under the patent laws of the

   United States for infringement of United States Patent Nos. 10,401,350 entitled “Sample
Case 1:19-cv-01642-RGA-CJB Document 249 Filed 04/21/21 Page 66 of 209 PageID #: 7297




   Analyzer and Computer Program Product” (“the ’350 Patent”) and 10,401,351 entitled “Sample

   Analyzer and Computer Program Product” (“the ’351 Patent”). BCI admits that Exhibits A and

   B appear to be copies of the ’350 patent and ’351 patent, respectively. BCI denies the remaining

   allegations in paragraph 1.



                                            THE PARTIES
          2.      BCI is without knowledge or information sufficient to form a belief as to the truth

   of the allegations in this paragraph of the complaint, and therefore denies same.

          3.      BCI is without knowledge or information sufficient to form a belief as to the truth

   of the allegations in this paragraph of the complaint, and therefore denies same.

          4.      BCI admits that the Plaintiffs are named on the face of the patents in suit as the

   purported assignees of the ’350 and ’351 Patents.

          5.      Admitted.

          6.      BCI admits that it makes, offers to sell, sell and exports hematology analyzer

   systems, including products sold as the UniCel DxH 600, UniCel DxH 800, UniCel DxH 801,

   UniCel DxH 1600, UniCel DxH 1601, UniCel DxH 2400, UniCel DxH 2401, DxH 900, DxH

   900 SMS, DxH 900-2, DxH 900-2 SMS, DxH 900-3, and DxH 900-3 SMS, which Plaintiffs

   identify as “the Accused Products.” BCI denies that Plaintiffs further characterizations of the

   Accused Products are accurate, and further denies that any of the Accused Products infringe the

   ’350 and ’351 Patents.

                                        Jurisdiction and Venue
          7.      This Paragraph contains legal conclusions to which no answer is required. BCI

   does not contest that purported patent infringement claims arise under the Patent Laws of the

   United States, Title 35 of the United States Code.

                                                    2
Case 1:19-cv-01642-RGA-CJB Document 249 Filed 04/21/21 Page 67 of 209 PageID #: 7298




           8.      This Paragraph contains legal conclusions to which no answer is required. BCI

   does not contest this Court’s subject matter jurisdiction over a purported patent claim.

           9.      To the extent this Paragraph contains legal conclusions, no answer is required.

   BCI admits that it is incorporated in the State of Delaware and does business in Delaware, and it

   does not contest that this Court may exercise personal jurisdiction over it for purposes of this

   action. BCI denies the remaining allegations of this paragraph.

           10.     This paragraph contains legal conclusions to which no answer is required. BCI

   does not contest venue in this district for purposes of this action, but it disputes that this is the

   most appropriate or convenient venue for this action.

                                              THE PATENTS
           11.     BCI admits that the ’350 Patent purports on its face to have issued on September

   3, 2019. BCI denies that the ’350 Patent was duly and legally issued, denies that the ’350 Patent

   is valid, and denies that the ’350 Patent is enforceable.

           12.     Denied.

           13.     BCI denies that this Paragraph accurately describes the specification or claimed

   subject matter of the ’350 Patent. BCI is without knowledge or information sufficient to admit

   or deny the remaining allegations in this Paragraph and therefore denies the same.

           14.     BCI admits that ’351 Patent purports on its face to have issued on September 3,

   2019. BCI denies that the ’351 Patent was duly and legally issued, denies that the ’351 Patent is

   valid, and denies that the ’351 Patent is enforceable.

           15.     Denied.

           16.     BCI denies that this Paragraph accurately describes the specification or claimed

   subject matter of the ’351 Patent. BCI is without knowledge or information sufficient to admit

   or deny the remaining allegations in this Paragraph and therefore denies the same.

                                                      3
Case 1:19-cv-01642-RGA-CJB Document 249 Filed 04/21/21 Page 68 of 209 PageID #: 7299




                                    THE ACCUSED PRODUCTS
          17.     BCI admits that the Accused Products are sold as “hematology analyzers.” To the

   extent this Paragraph contains conclusions of law, including regarding the scope of the ’350 and

   ’351 Patent claims or the alleged infringement, including based on this paragraph’s use of the

   terms such as “analyzer,” “a plurality of detectors” and “multi-mode detector,” no answer is

   required and BCI disputes Plaintiffs’ characterizations of the ’350 and ’351 patent.

          18.     This paragraph includes the term “analyzer,” which is also recited in the asserted

   patent claims, and BCI denies that it products infringe any asserted claim. BCI denies the

   remaining allegations in this Paragraph, including those identified as the Accused Products.

          19.     This paragraph includes the term “analyzer,” which is also recited in the asserted

   patent claims, and BCI denies that its products infringe any asserted claim. BCI denies the

   remaining allegations in this Paragraph, including those identified as the Accused Products.

          20.     Because BCI denies that its products infringe any asserted claims, BCI denies the

   allegations of this paragraph.

          21.     Denied.

          22.     BCI admits that Claim 1 of the ’350 Patent contains, in part, the language set forth

   in this paragraph.

          23.     BCI admits that Exhibits C and D are Instructions for Use, dated August 2014,

   and an RUO Addendum for “UniCel DxH Series with System Manager Software,” dated July

   2015, respectively. BCI objects to the remaining allegations of paragraph 23 of the Complaint as

   calling for a legal conclusion, and therefore denies the same.

          24.     BCI admits that Claim 1 of the ’350 Patent contains, in part, the language set forth

   in this paragraph.



                                                    4
Case 1:19-cv-01642-RGA-CJB Document 249 Filed 04/21/21 Page 69 of 209 PageID #: 7300




          25.     BCI admits that Exhibits C and D are Instructions for Use, dated August 2014,

   and an RUO Addendum for “UniCel DxH Series with System Manager Software,” dated July

   2015, respectively. BCI objects to the remaining allegations of paragraph 25 of the Complaint as

   calling for a legal conclusion, and therefore denies the same.

          26.     BCI admits that Claim 1 of the ’350 Patent contains, in part, the language set forth

   in this paragraph.

          27.     BCI admits that Exhibits C and D are Instructions for Use, dated August 2014,

   and an RUO Addendum for “UniCel DxH Series with System Manager Software,” dated July

   2015, respectively. BCI objects to the remaining allegations of paragraph 27 of the Complaint as

   calling for a legal conclusion, and therefore denies the same.

          28.     BCI admits that Claim 1 of the ’350 Patent contains, in part, the language set forth

   in this paragraph.

          29.     BCI admits that Exhibits C and D are Instructions for Use, dated August 2014,

   and an RUO Addendum for “UniCel DxH Series with System Manager Software,” dated July

   2015, respectively. BCI objects to the remaining allegations of paragraph 29 of the Complaint as

   calling for a legal conclusion, and therefore denies the same.

          30.     BCI admits that Claim 1 of the ’350 Patent contains, in part, the language set forth

   in this paragraph.

          31.     BCI admits that Exhibits C and D are Instructions for Use, dated August 2014,

   and an RUO Addendum for “UniCel DxH Series with System Manager Software,” dated July

   2015, respectively. BCI objects to the remaining allegations of paragraph 31 of the Complaint as

   calling for a legal conclusion, and therefore denies the same.




                                                    5
Case 1:19-cv-01642-RGA-CJB Document 249 Filed 04/21/21 Page 70 of 209 PageID #: 7301




          32.     BCI admits that Claim 1 of the ’350 Patent contains, in part, the language set forth

   in this paragraph.

          33.     BCI admits that Exhibits C and D are Instructions for Use, dated August 2014,

   and an RUO Addendum for “UniCel DxH Series with System Manager Software,” dated July

   2015, respectively. BCI objects to the remaining allegations of paragraph 33 of the Complaint as

   calling for a legal conclusion, and therefore denies the same.

          34.     BCI admits that Claim 1 of the ’350 Patent contains, in part, the language set forth

   in this paragraph.

          35.     BCI admits that Exhibits C and D are Instructions for Use, dated August 2014,

   and an RUO Addendum for “UniCel DxH Series with System Manager Software,” dated July

   2015, respectively. BCI objects to the remaining allegations of paragraph 35 of the Complaint as

   calling for a legal conclusion, and therefore denies the same.

          36.     BCI admits that Claim 1 of the ’350 Patent contains, in part, the language set forth

   in this paragraph.

          37.     BCI admits that Exhibits C and D are Instructions for Use, dated August 2014,

   and an RUO Addendum for “UniCel DxH Series with System Manager Software,” dated July

   2015, respectively. BCI objects to the remaining allegations of paragraph 37 of the Complaint as

   calling for a legal conclusion, and therefore denies the same.

          38.     BCI admits that Claim 1 of the ’351 Patent contains, in part, the language set forth

   in this paragraph.

          39.     BCI admits that Exhibits C and D are Instructions for Use, dated August 2014,

   and an RUO Addendum for “UniCel DxH Series with System Manager Software,” dated July




                                                    6
Case 1:19-cv-01642-RGA-CJB Document 249 Filed 04/21/21 Page 71 of 209 PageID #: 7302




   2015, respectively. BCI objects to the remaining allegations of paragraph 39 of the Complaint as

   calling for a legal conclusion, and therefore denies the same.

          40.     BCI admits that Claim 1 of the ’351 Patent contains, in part, the language set forth

   in this paragraph.

          41.     BCI admits that Exhibits C and D are Instructions for Use, dated August 2014,

   and an RUO Addendum for “UniCel DxH Series with System Manager Software,” dated July

   2015, respectively. BCI objects to the remaining allegations of paragraph 41 of the Complaint as

   calling for a legal conclusion, and therefore denies the same.

          42.     BCI admits that Claim 1 of the ’351 Patent contains, in part, the language set forth

   in this paragraph.

          43.     BCI admits that Exhibits E is a document entitled “Performance Evaluation of

   Body Fluids on the UniCel DxH 800 Coulter Cellular Analysis System,” published in 2009. BCI

   objects to the remaining allegations of paragraph 43 of the Complaint as calling for a legal

   conclusion, and therefore denies the same.

          44.     BCI admits that Claim 1 of the ’351 Patent contains, in part, the quoted language

   in this paragraph.

          45.     BCI admits that Exhibits C and D are Instructions for Use, dated August 2014,

   and an RUO Addendum for “UniCel DxH Series with System Manager Software,” dated July

   2015, respectively. BCI objects to the remaining allegations of paragraph 45 of the Complaint as

   calling for a legal conclusion, and therefore denies the same.

          46.     BCI admits that Claim 1 of the ’351 Patent contains, in part, the quoted language

   in this paragraph.




                                                    7
Case 1:19-cv-01642-RGA-CJB Document 249 Filed 04/21/21 Page 72 of 209 PageID #: 7303




          47.      BCI objects to the allegations of paragraph 47 as calling for a legal conclusion,

   and therefore denies the same.

          48.      BCI admits that Claim 1 of the ’351 Patent contains, in part, the quoted language

   in this paragraph.

          49.      BCI objects to the allegations of paragraph 49 as calling for a legal conclusion,

   and therefore denies the same.

          50.      BCI admits that Claim 1 of the ’351 Patent contains, in part, the quoted language

   in this paragraph.

          51.      BCI objects to the allegations of paragraph 51 as calling for a legal conclusion,

   and therefore denies the same.

          52.      BCI admits that Claim 1 of the ’351 Patent contains, in part, the quoted language

   in this paragraph.

          53.      BCI objects to the allegations of paragraph 53 as calling for a legal conclusion,

   and therefore denies the same.

          54.      BCI admits that Claim 1 of the ’351 Patent contains, in part, the quoted language

   in this paragraph.

          55.      BCI admits that Exhibits C and D are Instructions for Use, dated August 2014,

   and an RUO Addendum for “UniCel DxH Series with System Manager Software,” dated July

   2015, respectively. BCI objects to the remaining allegations of paragraph 54 of the Complaint as

   calling for a legal conclusion, and therefore denies the same.

          56.      Denied.

                COUNT I – [Alleged] Patent Infringement: U.S. Patent No. 10,401,350
          57.      BCI restates and incorporates each of its responses to paragraph 1-56 as if fully

   set forth above.

                                                    8
Case 1:19-cv-01642-RGA-CJB Document 249 Filed 04/21/21 Page 73 of 209 PageID #: 7304




          58.      Denied.

          59.      BCI admits that it is not presently aware that it is directly licensed to the ’350

   patent or that Plaintiffs provided “authority” in connection with the ’350 patent. BCI is without

   knowledge or information sufficient to form a belief as to the truth of the allegations of

   paragraph 62 of the Complaint with respect to licenses that BCI is not a direct party to but may

   be a beneficiary of, and therefore denies the same. BCI denies that any license or “authority” is

   required “to practice the subject matter claimed by the ’350 Patent. BCI denies all remaining

   allegations of this paragraph.

          60.      This paragraph contains vague legal conclusions to which no answer is required.

   It is unclear what Plaintiffs intend by the statement “[t]he notice provisions of 35 U.S.C. § 287

   with respect to the ’350 patent are satisfied at least as of the date of service of this complaint

   upon BCI.” BCI admits that 35 U.S.C. § 287(a) includes the following two sentences: “In the

   event of failure so to mark, no damages shall be recovered by the patentee in any action for

   infringement, except on proof that the infringer was notified of the infringement and continued to

   infringe thereafter, in which event damages may be recovered only for infringement occurring

   after such notice. Filing of an action for infringement shall constitute such notice.” BCI denies

   all remaining allegations of this paragraph.

          61.      Denied.

                COUNT II – [Alleged] Patent Infringement: U.S. Patent No. 10,401,351
          62.      BCI restates and incorporates each of its responses to paragraph 1-61 as if fully

   set forth above.

          63.      Denied.

          64.      BCI admits that it is not presently aware that it is directly licensed to the ’351

   patent or that Plaintiffs have provided “authority” in connection with the ’351 patent. BCI is

                                                      9
Case 1:19-cv-01642-RGA-CJB Document 249 Filed 04/21/21 Page 74 of 209 PageID #: 7305




   without knowledge or information sufficient to form a belief as to the truth of the allegations of

   paragraph 64 of the Complaint with respect to licenses that BCI is not a direct party to but may

   be a beneficiary of, and therefore denies the same. BCI denies that any license or “authority” is

   required “to practice the subject matter claimed by the ’351 Patent. BCI denies all remaining

   allegations of this paragraph.

          65.      This paragraph contains vague legal conclusions to which no answer is required.

   It is unclear what Plaintiffs intend by the statement “[t]he notice provisions of 35 U.S.C. § 287

   with respect to the ’351 patent are satisfied at least as of the date of service of this complaint

   upon BCI.” BCI admits that 35 U.S.C. § 287(a) includes the following two sentences: “In the

   event of failure so to mark, no damages shall be recovered by the patentee in any action for

   infringement, except on proof that the infringer was notified of the infringement and continued to

   infringe thereafter, in which event damages may be recovered only for infringement occurring

   after such notice. Filing of an action for infringement shall constitute such notice.” BCI denies

   all remaining allegations of this paragraph.

          66.      Denied.

                               RESPONSE TO PRAYER FOR RELIEF
          BCI denies all allegations not specifically admitted herein, and further denies that

   Plaintiffs are entitled to the judgment and relief requested in the Prayer for Relief. Rather, the

   Complaint should be dismissed with prejudice with a finding of no infringement and invalidity in

   favor of BCI.



                                     AFFIRMATIVE DEFENSES

          Without any admission as to the burden of proof, burden of persuasion, or the truth of any

   allegation in Plaintiffs’ Complaint, BCI states the following affirmative defenses:

                                                     10
Case 1:19-cv-01642-RGA-CJB Document 249 Filed 04/21/21 Page 75 of 209 PageID #: 7306




                                         First Affirmative Defense

            Plaintiffs’ complaint fails to state a claim upon which relief may be granted.

                                       Second Affirmative Defense

            BCI has not infringed, and does not infringe any claim of the ’350 Patent and ’351 Patent,

   literally, under the doctrine of equivalents, directly or indirectly, contributorily, by inducement,

   or in any other manner.

                                        Third Affirmative Defense

            The asserted claims of the ’350 Patent and of the ’351 Patent are invalid for failing to

   comply with the conditions and requirements for patentability set forth in the United States

   Patent Laws, including, without limitation, in 35 U.S.C. §§ 101, 102, 103, 112, for double

   patenting, and the rules, regulations, and laws pertaining thereto.

                                       Fourth Affirmative Defense

            Plaintiffs’ allegations are inadequate to state a claim of willfulness under 35 U.S.C.

   § 285.

                                        Fifth Affirmative Defense

            Plaintiffs cannot satisfy the requirements applicable to their request for injunctive relief

   and have an adequate remedy at law.

                                        Sixth Affirmative Defense

            As described in detail below with respect to BCI’s Fifth Counterclaim, the ’350 Patent

   and ’351 Patent are unenforceable due to the inequitable conduct of Sysmex and/or its agents

   while prosecuting the ’350 Patent and ’351 Patent before the U.S. Patent & Trademark Office.




                                                      11
Case 1:19-cv-01642-RGA-CJB Document 249 Filed 04/21/21 Page 76 of 209 PageID #: 7307




                                     Seventh Affirmative Defense

          Plaintiffs’ claims are barred by the doctrine of unclean hands. Plaintiffs, through their

   attorney agents, obtained access to confidential information of Defendant, which it then

   wrongfully misappropriated, in violation of a Protective Order issued by the U.S. District Court

   for the Northern District of Illinois, to draft and prosecute the claims of ’350 Patent and ’351

   Patents. As a result of this conduct, Plaintiffs are barred from enforcing the ’350 Patent and the

   ’351 Patent against Defendant.

          BCI reserves the right to assert all affirmative and other defenses under Rule 8(c) of the

   Federal Rules of Civil Procedure, the patent laws of the United States, and any other defenses, at

   law or in equity, that may now or in the future be available based on discovery, any other factual

   investigation, or any other development relating to this case or any other action.



                                         COUNTERCLAIMS
          Defendant Beckman Coulter, Inc. (“BCI”) incorporates herein by reference the

   admissions, allegations, denials and Affirmative Defenses contained in the Answer above as if

   fully set forth herein. For its Counterclaims against Plaintiffs/Counterclaim-Defendants Sysmex

   Corporation (“Sysmex”) and Sysmex America, Inc. (“SAI”) (collectively, “Counterclaim-

   Defendants”) BCI states as follows:

                                            THE PARTIES
          1.      BCI is a Delaware corporation having its principal place of business in Brea,

   California.

          2.      According to the Complaint, Sysmex America, Inc. is a Delaware corporation

   having its principal place of business at 577 Aptakisic Road, Lincolnshire, Illinois 60069.




                                                    12
Case 1:19-cv-01642-RGA-CJB Document 249 Filed 04/21/21 Page 77 of 209 PageID #: 7308




          3.      According to the Complaint, Sysmex Corporation is a Japan corporation having

   its principal place of business at 1-5-1 Wakinohama-kaigandori, Chuo-ku, Kobe, Hyogo, Japan.

                                   JURISDICTION AND VENUE

          4.      These counterclaims arise under the Patent Laws of the United States, 35 U.S.C.

   § 1 et seq. and., the Declaratory Judgment Act, 28 U.S.C. §§ 2201 and 2202., the Defend Trade

   Secrets Act of 2016, 18 U.S.C. § 1836, et seq., (collectively, the “Federal Counterclaims”) and

   breach of contract under the laws of the State of Illinois. This Court has jurisdiction over the

   subject matter of thesethe Federal Counterclaims under 28 U.S.C. §§ 1331 and 1338(a) because

   the Counterclaims involve questions of federal law and regulation, and pursuant to 28 U.S.C. §§

   1367(a), because the Federal Counterclaims are so related to the claims in this action as to form

   part of the same case or controversy under Article III of the United States Constitution . This

   Court also has supplemental jurisdiction over the breach of contract counterclaim because such

   claims are so related to the Federal Counterclaims and the claims of this action as to form part of

   the same case or controversy under Article III of the United States Constitution.

          5.      This Court has personal jurisdiction over Sysmex and SAI because, among other

   reasons, these Counterclaim-Defendants have consented and subjected themselves to the

   jurisdiction of this Court by filing their Complaint against BCI.

          6.      To the extent that venue is appropriate for Counterclaim-Defendants’ claim

   against BCI, venue is also appropriate in this Court for BCI’s counterclaims.

          7.      There is an actual and justiciable controversy between the parties as to the

   infringement, validity and enforceability of United States Patent No. 10,401,350, entitled

   “Sample Analyzer and Computer Program Product” (“the ’350 Patent”) and United States Patent

   No. 10,401,351, entitled “Sample Analyzer and Computer Program Product” (“the ’351 Patent”).



                                                    13
Case 1:19-cv-01642-RGA-CJB Document 249 Filed 04/21/21 Page 78 of 209 PageID #: 7309




                                             BACKGROUND
           8.      The asserted Sysmex ’350 Patent and ’351 Patent (collectively, “the Asserted

   Patents”) purport to describe an improvement in hematology analyzers. The “Field of the

   Invention” section of the specification states “[t]he present invention relates to a sample analyzer

   and computer program product capable of measuring not only blood, but also body fluids other

   than blood such as cerebrospinal fluid (spinal fluid), fluid of the thoracic cavity (pleural fluid),

   abdominal fluid and the like.” This description of the invention inaccurately and misleadingly

   suggests that prior art systems measured only blood whereas the purportedly novel analyzer of

   the patent application measured both blood and body fluids. However, several years before

   Sysmex filed its earliest related patent application, both BCI and Sysmex had made, used and

   described hematology systems for measuring both blood and body fluids.

           9.      BCI and Sysmex are competitors. Prior to the critical date of the ’350 and ’351

   patents, both parties made and sold automated hematology analyzers, which performed blood

   and body fluid tests in clinical laboratories. These analyzers measured and reported information

   about the composition of cells in blood and body fluid samples. For example, the prior art

   analyzers measured red blood cell counts, white blood counts, hemoglobin and other parameters

   for blood. The prior art analyzers also are capable of measuring and reporting body fluid

   information such as total nucleated cell counts.

                                       The Sysmex Patents in Suit

           10.     A copy of the ’350 patent is attached as Exhibit A to Plaintiffs’ Complaint.

           11.     A copy of the ’351 patent is attached as Exhibit B to Plaintiffs’ Complaint.

           12.     By paragraph 4 of their Complaint, Plaintiffs allege that they are “the assignees of

   the Patents, and are the co-owners of the entire right, title, and interest in and to the Patents,



                                                      14
Case 1:19-cv-01642-RGA-CJB Document 249 Filed 04/21/21 Page 79 of 209 PageID #: 7310




   including the right to enforce and to recover damages for any current or past infringement of the

   Patents.”

          13.     The critical date of the ’350 patent for prior art purposes is no earlier than January

   31, 2007.

                  a.     Sysmex’s ’350 patent issued from U.S. Patent Application Serial No.

          16/214,417 (“the ’417 application”), which Sysmex filed on December 10, 2018.

          Through a series of continuation applications, the ’417 application claims priority to U.S.

          Patent Application Serial No. 12/023,830 (“the ’830 application”), which Sysmex filed in

          the United States on January 31, 2008.

                  b.     Although the ’830 application purports to claim priority to earlier Japanese

          applications filed on February 1, 2007, and March 30, 2007, the earliest possible effective

          filing date of the ’350 patent for purposes of prior art under 35 U.S.C. § 102(b) (pre-AIA)

          is January 31, 2008, the date of the earliest United States application to which the ’417

          application claims priority.

          14.     The critical date of the ’351 patent for prior art purposes is also no earlier than

   January 31, 2007.

                  a.     Sysmex’s ’351 patent issued from U.S. Patent Application Serial No.

          16/363,694 (“the ’694 application”), which Sysmex filed on March 25, 2019. Through a

          series of continuation applications, the ’694 application claims priority to U.S. Patent

          Application Serial No. 12/023,830 (“the ’830 application”), which Sysmex filed in the

          United States on January 31, 2008.

                  b.     Although the ’830 application purports to claim priority to earlier Japanese

          applications filed on February 1, 2007, and March 30, 2007, the earliest possible effective



                                                    15
Case 1:19-cv-01642-RGA-CJB Document 249 Filed 04/21/21 Page 80 of 209 PageID #: 7311




             filing date of the ’351 patent for purposes of prior art under 35 U.S.C. § 102(b) (pre-AIA)

             is January 31, 2008, the date of the earliest United States application to which the ’694

             application claims priority.

                    c.      At least certain claims of the ’351 patent are not entitled to the benefit of

             any priority prior to its filing date of March 25, 2019 because they claim subject matter

             that was not disclosed in any earlier patent application to which the benefit of priority

             was claimed.

             15.    The patents in suit issued from a long chain of applications claiming priority to

   the ’830 application. Sysmex obtained at least four earlier patents from this chain of

   applications, all having the same patent specification and drawings. These patents include U.S.

   Patent 8,440,140 (the ’140 patent”), which issued on May 13, 2013 from the ‘830 application;

   U.S. Patent 8,968,661 (“the ’661 patent”), which issued on March 3, 2015 from a continuation

   (U.S. Patent Application Serial No. 13/891,667) of the ’830 application; U.S. Patent 9,933,414,

   which issued on April 3, 2018 from a further continuation application (U.S. Patent Application

   Serial No. 14/595,319); and U.S. Patent 10,151,746 (“the ’746 patent”), which issued on

   December 11, 2018 from yet another continuation application (U.S. Patent Application Serial

   No. 15/908,339).

             16.    This is not the first patent infringement lawsuit brought by Sysmex against BCI

   regarding a patent issuing from an application which claims priority to the ’830 application. On

   December 11, 2018, Sysmex filed a lawsuit against BCI, asserting infringement of the ’746

   patent.

             17.    On February 13, 2019, Sysmex dismissed without prejudice its lawsuit involving

   the ’746 patent.



                                                      16
Case 1:19-cv-01642-RGA-CJB Document 249 Filed 04/21/21 Page 81 of 209 PageID #: 7312




          18.     At least the independent claims of the ’350 and ’351 patent are obvious in view of

   the claims in one or more of the prior Sysmex patents issuing from the same chain of

   applications, including at least the ’746 patent.

                                      Sysmex’s Prior Art Systems

          19.     More than one year prior to the filing date of the patents in suit, Sysmex made and

   sold prior art hematology analyzers, including at least the XE-2100, XT-2000i and XT-1800i

   analyzers, that were used for measuring both blood and body fluids.

          20.     Sysmex or others had stated in printed publications and marketing materials that

   such prior art hematology analyzers could be used for measuring both blood and body fluids.

   Sysmex further printed and made manuals available for these analyzers, instructing users on how

   to operate them for body fluid analysis. These marketing materials and manuals were publicly

   available prior to January 31, 2007. These manuals and marketing materials constitute prior art

   to the patent applications that became the patents in suit.

          21.     The claims of the patents in suit cover Sysmex’s own prior art products, or at best

   cover only obvious software modifications of Sysmex’s own prior art products. These prior art

   products measured both blood and body fluids. One such Sysmex prior art product was the XE-

   2100 hematology analyzer system.

          22.     Several figures of the Asserted Patents are copied or derived from prior art printed

   publications created by Sysmex. More specifically, Sysmex’s prior art hematology analyzers

   sold prior to January 31, 2007, include the “XE-2100” unit, which Sysmex described in a printed

   publication entitled, “Operator’s Manual, Automated Hematology Analyzer, XE-2100, Main

   Unit” ( the “XE-2100 Operator’s Manual”) and attached as Exhibit 1. Sysmex printed and made




                                                       17
Case 1:19-cv-01642-RGA-CJB Document 249 Filed 04/21/21 Page 82 of 209 PageID #: 7313




   the XE-2100 Operator’s Manual publicly available prior to January 31, 2007. This manual

   constitutes prior art to the Asserted Patent applications.

                  a.      Figure 1 of the Asserted Patents was copied from the prior art as a portion

          of Figure 1-1 of the prior art XE-2100 Operator’s Manual. These figures are illustrated

          below (callout oval added to the Figure 1-1 of the XE-2100 Operator’s Manual).

                   Asserted Patents                        Prior Art XE-2100 Operator’s Manual




                  b.      The information of Figure 2 of the Asserted Patents likewise appears in

          the Sysmex prior art. Figure 7-25 of the XE-2100 Operator’s Manual is entitled




                                                    18
Case 1:19-cv-01642-RGA-CJB Document 249 Filed 04/21/21 Page 83 of 209 PageID #: 7314




         “Electrical System Block Diagram of Main Unit,” and includes the same components and

         arrangement as Fig. 2 of the Asserted Patents.

                              Asserted Patents, Fig. 2 (Annotated)




                      Prior Art XE-2100 Operator’s Manual (Annotated)




                                                 19
Case 1:19-cv-01642-RGA-CJB Document 249 Filed 04/21/21 Page 84 of 209 PageID #: 7315




                c.         Figure 3 of the Asserted Patents combines several figures from the prior

         art XE-2100 Operator’s Manual. Figure 7-5 and 7-6 from the prior art manual are

         reproduced below.

                                                        Prior Art XE-2100 Operator’s Manual
        Asserted Patents, Fig. 3 (Annotated)
                                                                    (Annotated)




         Additional figures in the prior art XE-2100 that relate to Fig. 3 of the ‘350 patent include

         Figs. 7-7 through 7-11, Fig. 7-15, and Fig. 7-17. Each of these figures illustrates a

         physical relationship between diluents, sample tubes, sample valve, and an optical

         detector block.




                                                   20
Case 1:19-cv-01642-RGA-CJB Document 249 Filed 04/21/21 Page 85 of 209 PageID #: 7316




               d.      Figure 4 of the Asserted Patents is substantially identical to Figure 7-4 of

         the prior art XE-2100 Operator’s Manual.

               Asserted Patents                       Prior Art XE-2100 Operator’s Manual




               e.      Figure 5 of the Asserted Patents is substantially identical to Figure 7-2 of

          the prior art XE-2100 Operator’s manual.

              Asserted Patents                       Prior Art XE-2100 Operator’s Manual




                                                21
Case 1:19-cv-01642-RGA-CJB Document 249 Filed 04/21/21 Page 86 of 209 PageID #: 7317




                f.       Figure 6 of the Asserted Patents purports to “show[] the HGB detection

          unit.” This unit is substantially identical to that illustrated in Figure 7-8 of the prior art

          XE-2100 Operator’s Manual (reproduced below with an oval added).

               Asserted Patents                          Prior Art XE-2100 Operator’s Manual




                g.       The flowchart of Figure 7 of the Asserted Patents includes a description of

          an analyzer’s operation for processing blood and for processing a body fluid. The

          portion of the flowchart for processing body fluids includes several of the identical steps

          for processing blood. The portion of the flowchart for processing blood was included

          with the prior art XE-2100 Operator’s Manual. In addition, Table 1-1 of the prior art




                                                    22
Case 1:19-cv-01642-RGA-CJB Document 249 Filed 04/21/21 Page 87 of 209 PageID #: 7318




          XE-2100 Operator’s Manual describes the same sequence and further includes a “Post-

          analysis check.”

                Asserted Patents                    Prior Art XE-2100 Operator’s Manual




                                               23
Case 1:19-cv-01642-RGA-CJB Document 249 Filed 04/21/21 Page 88 of 209 PageID #: 7319




                   h.    The screen layout of Figure 8 of the Asserted Patents is shown in several

          illustrations of the prior art XE-2100 Operator’s Manual. Figure 2-13 is shown as an

          example screen display of the prior art XE-2100 Operator’s Manual.

                   Asserted Patents                       Prior Art XE-2100 Operator’s Manual




                         i.      Figure 12 of the Asserted Patents is substantially identical to that

                  illustrated in Figure 7-12 of the prior art XE-2100 Operator’s Manual.

            Asserted Patents                       Prior Art XE-2100 Operator’s Manual




          23.     The XE-2100 Operator’s Manual discloses every claimed hardware arrangement

   in the ’350 patent and the ’351 patent, which were not included in any other reference before the


                                                   24
Case 1:19-cv-01642-RGA-CJB Document 249 Filed 04/21/21 Page 89 of 209 PageID #: 7320




   USPTO during prosecution of the Asserted Patents. However, despite the significant overlap

   between the description of the Asserted Patents and the prior art XE-2100 Operator’s Manual,

   Sysmex did not identify or acknowledge the XE-2100 Operator’s Manual or any information in

   the figures or in the specification of the Asserted Patents as “prior art.”

          24.     In an unrelated Sysmex patent application, U.S. Patent Application Serial No.

   11/374,109, (“the ’109 application”), Sysmex submitted an Information Disclosure Statement on

   March 14, 2006, disclosing Chapter 7 of the XE-2100 OPERATOR’S MANUAL. The ’109

   application was entitled “Sample Analyzer and Sample Analyzing Method” and pertained to

   analysis of blood on a hematology analyzer. It published as U.S. Patent Publication No.

   2006/0210438 under 35 U.S.C. § 122(b) on September 21, 2006, and later issued as U.S. Patent

   No. 9,243,993 on January 26, 2016. The ’109 application specifically references the Sysmex

   XE-2100 analyzer. The submitted Chapter 7 of the XE-2100 Operators Manual, made before the

   critical date of the Asserted Patents, contains the majority of the prior art figures described

   above, which were also later included in the applications for the Asserted Patents.

          25.     The ’109 application lists as the first-named inventor Mr. Takaaki Nagai, a senior

   director of engineering at Sysmex. Mr. Nagai is the same inventor who is first-named on the

   Asserted Patents. On information and belief, from at least March 2006 to the present, Mr. Nagai

   has actively participated in the process of prosecuting Sysmex patent applications and reviewing

   patents and prior art.

          26.     By no later than March 14, 2006, Sysmex, its attorneys, and inventors of the

   Asserted Patents, including at least Mr. Nagai, were aware of the XE-2100 Operator’s Manual

   and particularly the contents of Chapter 7. Nevertheless, Sysmex did not disclose the XE-2100




                                                     25
Case 1:19-cv-01642-RGA-CJB Document 249 Filed 04/21/21 Page 90 of 209 PageID #: 7321




   Operator’s Manual as an item of prior art for the Asserted Patent applications or for any

   application to which the Asserted Patents claim the benefit of priority.

          27.     The prior art Sysmex XE-2100 hematology analyzer was described as measuring

   and analyzing blood and body fluids.

                  a.      A printed publication created by Sysmex and entitled “XE-Series Body

                          Fluid Application,” a copy which is attached as Exhibit 2, described the

                          use of the XE-series analyzers for both blood and body fluids. This

                          publication, which has a copyright date of 2004 and metadata showing a

                          last modified date of 2006, is prior art to the Asserted Patents.

                  b.      The XE-Series Body Fluid Application publication further states “A

                          logical step in blood cell analysis is the application of automated body

                          fluid testing. The XE-Series analyzers with XE pro software now brings

                          the power of fluorescent flow cytometry to body fluid analysis.”

                  c.      Sysmex applied for and received Food & Drug Administration (“FDA”)

                          approval for its XE-Series Body Fluid Application in 2004, under 510(K)

                          No. 040073. Sysmex updated its user manuals for the XE-2100 shortly

                          thereafter to reflect the availability of the XE-2100 for body fluid use.

                          The then-new “Appendix C: Body Fluid Application” section of the XE-

                          2100 Information Processing Unit Operator’s Manual (“XE-2100 IPU

                          Manual”) (see, e.g., SCorp-Del00117686–702), for example, instructed

                          the user to analyze body fluids on the XE-2100 using “manual mode” and

                          setting the “Discrete” test in a substantially identical manner as described

                          in the Asserted Patents:



                                                     26
Case 1:19-cv-01642-RGA-CJB Document 249 Filed 04/21/21 Page 91 of 209 PageID #: 7322




                 Asserted Patents                          Prior Art XE-2100 IPU Manual
                                                         Appendix C: Body Fluid Application




                Col. 9, lines 35-39


          28.     The XE-2100 IPU Manual also instructed users to run the XE-2100 differently for

   body fluid analysis. For example, the XE-2100 IPU Manual instructed users to check

   background counts prior to analyzing body fluids to make sure they were in an acceptable range,

   and if not, to “perform an auto-rinse or blank measurement.” The XE-2100 IPU Manual further

   instructed users to “select ‘Auto Rinse’ on the function menu to execute an automatic rinse and

   background check” when specifically running the XE-2100 for body fluid analysis. On

   information and belief, Sysmex printed and made the XE-2100 IPU Manual publicly available

   prior to January 31, 2007. This manual constitutes prior art to the Asserted Patent applications.

          29.     Sysmex’s 2004 FDA submission for the XE-Series Body Fluid Application

   included a version of the XE-Series Body Fluid Application publication as “a draft of the sales

   literature for the XE-2100 Series, automated hematology analyze (sic), body fluid application.”

   Although Sysmex designated certain portions of its submission as confidential, Sysmex did not

   designate the draft XE-Series Body Fluid Application publication as confidential in its

   submission. Sysmex’s 2004 FDA submission for the XE-Series Body Fluid Application was

   specifically referenced in a 2006 journal article, by Shen, P. et al., “Cholesterol Crystals Causing

   Falsely Elevated Automated Cell Count,” American Journal of Clinical Pathology 125:358-363

                                                    27
Case 1:19-cv-01642-RGA-CJB Document 249 Filed 04/21/21 Page 92 of 209 PageID #: 7323




   (2006), stating “Several manufacturers of automated hematology instruments have obtained FDA

   approval for performing cell counts on body fluids (for example, Coulter LH750, Beckman

   Coulter, approval No. 510(K)050057; Sysmex XE-2100, Sysmex, Mundelein, IL, approval No.

   510(K)040073; and Advia 120[cerebrospinal fluid WBC, WBC differential, and RBC counts],

   Bayer, Tarrytown, NY approval No. 510(K)022331).”

          30.     Despite the relevance of the XE-2100’s ability and usage to analyze body fluids in

   a similar manner and using identical hardware as described and claimed in the Asserted Patents,

   Sysmex did not disclose the prior art XE-Series Body Fluid Application publication, the XE-

   2100 IPU Manual, the 2004 FDA filing for the XE-Series Body Fluid Application, or any other

   information regarding analyzing body fluids on the XE-2100 to the USPTO during prosecution

   of the Asserted Patents.

          31.     Sysmex sold other prior art hematology analyzers related to the XE-2100 that also

   had the ability to analyze body fluids in a manner similar to that claimed in the Asserted Patents.

   For example, in 2006 Sysmex received FDA approval for a Body Fluid Application on smaller

   hematology analyzers, the XT-1800i and XT-2000i, under FDA 510(K) No. 061150. The XT-

   Series Body Fluid Application listed the XE-Series Body Fluid Application as a predicate device.

          32.     As it did with the XE-Series, in 2006 Sysmex published a marketing publication,

   “XT-Series Body Fluid Application,” (see, e.g., SAI-Del00003411) and updated its XT-

   2000i/XT-1800i manuals to include a similar section instructing users on how to use those

   hematology analyzers to analyze body fluids other than blood. Like the manuals for the XE-

   2100, the updated XT-2000i/XT-1800i Instructions For Use manuals (“XT-IFU Manual”) (see,

   e.g., SCorp-Del00117489–SCorp-Del00117500) included specific instructions by which the




                                                   28
Case 1:19-cv-01642-RGA-CJB Document 249 Filed 04/21/21 Page 93 of 209 PageID #: 7324




   analyzer was to operate for body fluid analysis, including selection of a manual mode and

   performing an auto-rinse to ensure background counts are reasonable.

          33.     On information and belief, Sysmex printed and made the XT-IFU Manual

   publicly available prior to January 31, 2007. This manual constitutes prior art to the Asserted

   Patent applications.

          34.     Despite the relevance of the XT-2000i/XT-1800i’s ability and usage to analyze

   body fluids in a similar manner and using at least similar hardware as described and claimed in

   the Asserted Patents, Sysmex did not disclose the prior art XT-Series Body Fluid Application

   publication, the XT-IFU Manuals, the FDA submission on the XT-Series Body Fluid

   Application, or any other information regarding analyzing body fluids on the XT-2000i/XT1800i

   to the USPTO during prosecution of the Asserted Patents.

          35.     The XE-2100 contained every claimed hardware arrangement in the ’350 patent

   and the ’351 patent, and the software in the Sysmex prior art products either included every

   additional claimed feature, or at a minimum, would have been understood to be readily modified

   in a logical manner to include every additional claimed feature.

          36.     At a minimum, therefore, the various matter claimed in the patents in suit are

   either anticipated by, or would have been obvious to a person of ordinary skill in the art based

   on, Sysmex’s own prior art products.

     Prosecution of the Asserted Patents and Sysmex’s Failure to Disclose Material Prior Art

          37.     On December 10, 2018 and March 25, 2019, the same dates that Sysmex

   Corporation filed, respectively, the ’417 application that led to the ’350 patent and the ’694

   application that led to the ’351 patent, Sysmex’s attorney, Mr. Tadashi Horie of the law firm




                                                   29
Case 1:19-cv-01642-RGA-CJB Document 249 Filed 04/21/21 Page 94 of 209 PageID #: 7325




   Brinks, Gilson & Lione, submitted with each application a “Certification and Request for

   Prioritized Examination.” The USPTO granted Sysmex’s requests for expedited examination.

          38.      With the ’417 application, Sysmex, through the named inventors and prosecuting

   attorneys, filed Information Disclosure Statements on December 10, 2018 and March 6, 2019,

   listing over 200 references. The Information Disclosure Statements were signed by Mr. Horie.

   By this time, Sysmex, Mr. Nagai and/or Mr. Horie were aware of the XE-2100 Operator’s

   Manual (including Chapter 7), the XE-Series Body Fluid Application publication, the XE-2100

   IPU Manual, the FDA submission for the XE-Series Body Fluid Application, and information or

   publications regarding the ability to analyze body fluids on the XE-2100, XT-2000i and XT-

   1800i. Sysmex, Mr. Nagai and/or Mr. Horie were also aware of the materiality of these prior art

   references and information to the patentability of the claims. Despite this awareness, Sysmex

   and its attorneys withheld from these Information Disclosure Statements the XE-2100 Operator’s

   Manual (including Chapter7), the XE-Series Body Fluid Application publication, the XE-2100

   IPU Manual, the FDA submission for the XE-Series Body Fluid Application, and any

   information or publications regarding the ability to analyze body fluids on the XE-2100, XT-

   2000i and XT-1800i’s. Sysmex also withheld from the PTO its prior sales activities regarding its

   XE-2100 hematology analyzers for use with body fluids. Sysmex also withheld from the PTO

   any information regarding customer usage of the XE-2100, XT-2000i and XT-1800i for

   analyzing body fluids prior to the critical date using the XE-Series or XT-Series Body Fluid

   Applications.

          39.      On March 19, 2019, the USPTO mailed a Notice of Allowance for the ’417

   application. On April 17, 2019, the USPTO mailed a Notice of Allowance for the ’694

   application. Both Notices of Allowance gave as the sole reason for allowance that “the cited



                                                  30
Case 1:19-cv-01642-RGA-CJB Document 249 Filed 04/21/21 Page 95 of 209 PageID #: 7326




   prior art neither teaches nor fairly suggests a sample analyzer comprising” the listed elements of

   the then-independent claims.

          40.      Rather than pay the issue fees, Sysmex instead re-opened prosecution for both of

   the Asserted Patent applications on June 17, 2019 by filing a Request for Continued

   Examination, including amendments that significantly amended claim language. Sysmex also

   submitted additional Information Disclosure Statements on June 17, 2019 and on June 24, 2019,

   for each of the Asserted Patent applications. Mr. Horie signed the Requests for Continued

   Examination and the Information Disclosure Statements for both applications. Sysmex, through

   the named inventors and prosecuting attorneys, again withheld from the PTO the XE-2100

   Operator’s Manual (including Chapter 7), the XE-Series Body Fluid Application publication, the

   XE-2100 IPU Manual, the FDA submission for the XE-Series Body Fluid Application, and any

   information or publications regarding the ability to analyze body fluids on the XE-2100, XT-

   2000i and XT-1800i’s. Sysmex also withheld from the PTO its prior sales activities regarding its

   XE-2100 hematology analyzers for use with body fluids. Sysmex also withheld from the PTO

   any information regarding customer usage of the XE-2100, XT-2000i and XT-1800i for

   analyzing body fluids prior to the critical date using the XE-Series or XT-Series Body Fluid

   Applications. Sysmex, Mr. Nagai and/or Mr. Horie were aware of the materiality of these prior

   art references and information to the patentability of the amended claims in the ’417 and ’694

   applications.

          41.      The PTO mailed a new Notice of Allowance for the ’694 application on June 27,

   2019, and for the ’417 application on July 10, 2019. Both Notices of Allowance gave as the sole

   reason for allowance, “the cited prior art neither teaches nor fairly suggests a sample analyzer

   further comprising the recited controller programmed as claimed.”



                                                   31
Case 1:19-cv-01642-RGA-CJB Document 249 Filed 04/21/21 Page 96 of 209 PageID #: 7327




          42.     Sysmex paid the issue fees for the ’694 application on July 2, 2019 (five days

   after allowance), and for the ’417 application on July 10, 2019 (the same day as allowance). Mr.

   Horie signed the Issue Fee Transmittals for both applications. The Asserted Patents both issued

   on September 3, 2019, less than nine months after Sysmex Corporation filed the ’417 application

   and less than six months after it filed the ’694 application. Sysmex filed the present lawsuit

   asserting the Asserted Patents against BCI on the same day.

          43.     Sysmex, the Sysmex inventors and prosecuting attorney intentionally withheld the

   prior art XE-2100 Operators Manual, the prior art XE-Series Body Fluid Application publication,

   the prior art XE-2100 IPU Manual including the Body Fluid Application appendix, and the prior

   art XE-Series Body Fluid Application FDA submission from the USPTO during the prosecution

   of the Asserted Patents. This was material information that the Sysmex inventors and

   prosecuting attorney were aware of and should have disclosed.

          44.     Sysmex, the Sysmex inventors and prosecuting attorney also intentionally

   withheld the prior art XT-Series Body Fluid Application publication, the XT-2000i/XT-1800i

   IFU Manual including the Body Fluid Application appendix, and the prior art XT-Series Body

   Fluid Application FDA submission from the USPTO during the prosecution of the Asserted

   Patents. This was material information that the Sysmex inventors and prosecuting attorney were

   aware of and should have disclosed.

          45.     In addition, Sysmex, the Sysmex inventors and prosecuting attorney intentionally

   did not inform the USPTO that portions of the Asserted Patent specification were copied or

   derived from the XE-2100 Operators Manual. This was material information that the Sysmex

   inventors and prosecuting attorney were aware of and should have disclosed.




                                                   32
Case 1:19-cv-01642-RGA-CJB Document 249 Filed 04/21/21 Page 97 of 209 PageID #: 7328




          46.     The Sysmex inventors and prosecuting attorney had an obligation to inform the

   USPTO that the claimed “analyzers” of the Asserted Patents could not be distinguished from the

   Sysmex prior art on the basis of hardware components, such as the claimed detectors. Rather,

   the subject matter that Sysmex claimed as its invention differed from Sysmex’s prior art XE-

   Series products, if at all, only with respect to software modifications.

          47.     At least claim 1 of the ’350 patent is anticipated by the sale, offer for sale, and/or

   use of the XE-2100 analyzer for body fluid analysis, as described in XE-2100 Operator’s

   Manual, XE-2100 IPU Manual, XE-Series Body Fluid Application publication, and XE-Series

   Body Fluid Application FDA submission. The USPTO would not have issued at least claim 1 of

   the ’350 patent if Sysmex had disclosed the XE-2100 analyzer’s approved, marketed, and

   document use for analysis of body fluids prior to the critical date.

          48.     At least claim 1 of the ’350 patent is anticipated by the prior art publications XE-

   2100 Operator’s Manual, XE-2100 IPU Manual, XE-Series Body Fluid Application publication,

   and XE-Series Body Fluid Application FDA submission insofar as they are considered a single

   reference. The USPTO would not have issued at least claim 1 of the ’350 patent if Sysmex had

   disclosed these publications during prosecution of the Asserted Patent applications.

          49.     The USPTO further would not have issued the claims of the Asserted Patents (as

   apparently construed by Sysmex to cover the accused products) if Sysmex had disclosed that

   every claimed hardware arrangement was in the prior art XE-2100 products and that the software

   in the prior art XE-2100 products could be readily modified in a logical manner to include every

   additional claimed feature.




                                                    33
Case 1:19-cv-01642-RGA-CJB Document 249 Filed 04/21/21 Page 98 of 209 PageID #: 7329




          50.     It would have been obvious to a person of ordinary skill in the art to implement

   software changes on the XE-2100 to implement each of the various features claimed in the

   Asserted Patents.

          51.     As a direct result of Sysmex’s failures to cite material information to the USPTO,

   including failures by its employee, Mr. Nagai, and its attorney, Mr. Horie, the US Examiner was

   unaware of Sysmex’s own prior art that either disclosed the claimed inventions or differed from

   them in only obvious ways.

          52.     Sysmex was aware of its own prior art Sysmex manuals, publications, FDA

   submissions, and information regarding sales and usage, as described and identified above,

   during the prosecution of the Asserted Patents.

          53.     Sysmex knew, during the prosecution of the Asserted Patents, that its own prior

   art Sysmex manuals, publication, FDA submission, and information regarding sales and usage,

   as described and identified above, was material to the patentability of the claims in the Asserted

   Patents.

          54.     Sysmex made a deliberate decision to withhold its own prior art Sysmex manuals,

   publication, FDA submission, and information regarding sales and usage, as described and

   identified above, with an intent to deceive the US Examiner.

          55.     But for Sysmex’s intentional choice to withhold the prior art Sysmex manuals,

   publications, FDA submissions, and information regarding sales and usage, the claims of the

   Asserted Patents would not have issued.

          56.     Accordingly, Sysmex’s fraudulent conduct before the USPTO was inequitable,

   and the Asserted Patents are unenforceable.




                                                     34
Case 1:19-cv-01642-RGA-CJB Document 249 Filed 04/21/21 Page 99 of 209 PageID #: 7330




                   OTHER RELATED ACTS OF MISCONDUCT BY SYSMEX
          57.     Sysmex, through its agents and counsel Brinks, Gilson & Lione (“Brinks”),

   unlawfully used BCI’s confidential, proprietary, and trade secret information to prosecute the

   ’417 and ’694 applications from which the Asserted Patents issued.

          58.     Since November 2017, Sysmex and BCI have been involved in another patent

   infringement lawsuit entitled Beckman Coulter Inc. v Sysmex America Inc., Civil Action No.

   1:17-cv-24049-DPG (S.D. Fla.), which BCI filed in the U.S. District Court for the Southern

   District Court of Florida. The Florida Court subsequently transferred the action to the Northern

   District Court of Illinois, where it received Civil Action No. 1:18-cv-6563 (“the Illinois Action”).

   The Illinois Action, like this action, relates to automated laboratory equipment including

   hematology analyzers. Sysmex, through Brinks and Mr. Horie, took advantage of the discovery

   process in the Illinois Action to access confidential, proprietary, and trade secret information

   about BCI’s analyzers, namely the UniCel DxH 600, UniCel DxH 800, UniCel DxH 801, UniCel

   DxH 1600, UniCel DxH 1601, UniCel DxH 2400, UniCel DxH 2401, UniCel DxH 900, UniCel

   DxH 900 SMS, UniCel DxH 900-2, UniCel DxH 900-2 SMS, UniCel DxH 900-3, and UniCel

   DxH 900-3 SMS hematology analyzers (collectively, the “DxH products”).

          59.     At all times after BCI produced confidential information through the discovery

   process in the Illinois Action, Sysmex and any of its counsel that accessed confidential BCI

   information had an obligation to refrain from misappropriating discovery materials for purposes

   unrelated to the litigation. Despite this obligation, Sysmex, through Brinks and Mr. Horie, used

   BCI’s confidential, proprietary, and trade secret information to amend the claims of the ’417 and

   ’694 applications during prosecution in an attempt to reach the DxH products. The patent claims

   of the Asserted Patents were obtained so that Sysmex could accuse BCI of infringement in the

   present action. Sysmex did not have any patent claims that colorably covered any of BCI’s

                                                    35
Case 1:19-cv-01642-RGA-CJB Document 249 Filed 04/21/21 Page 100 of 209 PageID #:
                                    7331



  hematology instruments until after its counsel at Brinks obtained confidential information

  obtained through discovery in the Illinois Action.

         60.     BCI has invested considerable time and resources in the research and

  development of the DxH products. By misappropriating BCI’s confidential, proprietary, and

  trade secret information relating to the DxH products, Sysmex, through Brinks and Mr. Horie,

  has not only undermined BCI’s competitive position, but also forced BCI to spend significant

  amount of resources to defend a lawsuit that should not have been brought.

                 BCI’s Confidential, Proprietary, and Trade Secret Information

         61.     BCI is an industry leader in diagnostics and equipment for biomedical research

  and testing. BCI’s technologies improve the productivity of medical professionals and scientists

  supplying critical information for improving patient health and delivering trusted solutions for

  research and discovery. BCI’s technologies are used in thousands of hospitals and laboratory

  facilities worldwide, including those in the U.S.

         62.     To maintain its position as an industry leader, BCI dedicates time and resources to

  innovation. Through this process, BCI has accumulated a significant amount of confidential,

  proprietary, and trade secret information. The success of BCI’s business relies on this

  information.

         63.     In fact, at least part of the competitive edge that BCI enjoys is owed to the

  confidential, proprietary, and trade secret information that it holds for the DxH products. Such

  information includes know-how and facts concerning the development, testing, engineering, and

  functionality of the DxH products, as well as financial and marketing information relating to the

  manufacturing and sale of such products. These trade secrets are neither shared with BCI’s

  customers nor disclosed to the public.


                                                  36
Case 1:19-cv-01642-RGA-CJB Document 249 Filed 04/21/21 Page 101 of 209 PageID #:
                                    7332



         64.     Source code is among the trade secrets that BCI holds closely. As one of BCI’s

  crown jewels, the source code for the DxH products contains intricate details relating to their

  operations and controls. The software design for the DxH products also resides within the source

  code. Similar to other trade secrets guarded by BCI, source code is not available or accessible to

  the public. In fact, only a limited number of employees within BCI have access to the source

  code for the DxH products. Keeping this information secret prevents BCI’s competitors from

  reproducing or stealing BCI’s crown jewels, enabling BCI to maintain its competitive edge in the

  U.S. and global market for diagnostics and biomedical research and testing equipment.

                           The Illinois Action and the Protective Order

         65.     On November 3, 2017, BCI filed a complaint against Sysmex in the Southern

  District Court of Florida, alleging, inter alia, that Sysmex’s XN-Series hematology analyzers

  infringe United States Patent No. 6,581,012 (“the ’012 patent”). See Beckman Coulter, Inc. v.

  Sysmex America, Inc. and Sysmex Corp., No. 1:17-cv-24049-GAYLES (S.D. Fla.). The ’012

  patent relates to an automated laboratory software architecture.

         66.     On September 19, 2018, the Southern District Court of Florida transferred the

  case to the Northern District Court of Illinois. See Beckman Coulter, Inc. v. Sysmex America, Inc.

  and Sysmex Corp., No. 1:18-cv-06563 (N.D. Ill.). The Illinois Action is ongoing.

         67.     Brinks represents Sysmex in the Illinois Action.

         68.     Early in the Illinois Action—and before any confidential, propriety, and trade

  secret information was produced—Sysmex and BCI negotiated for and agreed to be bound by a

  protective order (the “Protective Order”) to protect confidential information produced in

  discovery from improper disclosure and misuse.




                                                  37
Case 1:19-cv-01642-RGA-CJB Document 249 Filed 04/21/21 Page 102 of 209 PageID #:
                                    7333



         69.     On July 11, 2018, Sysmex and BCI jointly moved the Southern District Court of

  Florida for entry of the Protective Order, acknowledging that the litigation “may require the

  production of documents and disclosure of testimony and other information involving trade

  secrets or confidential research and development or commercial information.” (Joint Mot. For

  Entry of Protective Order, ¶ 1, ECF No. 62.) The court entered the Protective Order as Docket

  Item No. 63. A true and correct copy of the Protective Order is attached hereto as Exhibit 3.

         70.     The Protective Order recognizes three categories of protected information.

         71.     First, the Protective Order recognizes “Confidential Information” as:

         information concerning a Person's business operations, processes, and technical and
         development information within the scope of Rule 26(c)(1)(G) [of the Federal
         Rules of Civil Procedure], the disclosure of which is likely to harm, that Person's
         competitive position, or the disclosure of which would contravene an obligation of
         confidentiality to a third person or to a Court.

  (Protective Order, ¶ 2(c).)

         72.     Second, the Protective Order recognizes “Highly Confidential Information –

  Attorney’s Eyes Only” as:

         information within the scope of Rule 26(c)(1)(G) [of the Federal Rules of Civil
         Procedure] that constitutes business or technical trade secrets or plans more
         sensitive or strategic than Confidential information, the disclosure of which is likely
         to significantly harm that Person's competitive position, or the disclosure of which
         would contravene an obligation of confidentiality to a third person or to a Court,
         including particularly sensitive confidential information that a Person believes in
         good faith cannot be disclosed to a Recipient without threat of injury because such
         information contains trade secret or other proprietary or commercially sensitive
         information.

  (Protective Order, ¶ 2(d).)

         73.     Third, the Protective Order recognizes “Highly Confidential Information – Source

  Code” as:

         any source code (including comments contained therein), human-readable
         programming language text that defines software, firmware, or electronic hardware
         descriptions, object code, Register Transfer Level (“RTL”) files, Hardware

                                                   38
Case 1:19-cv-01642-RGA-CJB Document 249 Filed 04/21/21 Page 103 of 209 PageID #:
                                    7334



          Description Language (“HDL”) tiles, or other hardware description language, live
          data (i.e. data as it exists residing in a database or databases), or pseudo-source-
          code (i.e., a notation resembling a programming language but not intended for
          actual compilation, which usually description of the computations to be carried out)
          (“Source Code”) more sensitive or strategic than Confidential information, the
          disclosure of which is likely to significantly harm that Person's competitive
          position, or the disclosure of which would contravene an obligation of
          confidentiality to a third person or to a court combines some of the structure of a
          programming language with an informal natural-language.

  (Protective Order, ¶ 2(e).)

          74.    Pursuant to Paragraph 4(a) of the Protective Order, any individual who receives

  information designated as “Confidential,” “Highly Confidential – Attorney’'s Eyes Only,” or

  “Highly Confidential – Source Code” may use the information for the prosecution or defense of

  the infringement action, but not for any other purposes, such as patent prosecution.

          75.    Pursuant to Paragraph 4(b) of the Protective Order, counsel for the parties are

  responsible for the control and distribution of information designated as “Confidential,” “Highly

  Confidential – Attorney’s Eyes Only,” or “Highly Confidential – Source Code.”

          76.    Pursuant to Paragraph 4(c) of the Protective Order, information designated as

  “Confidential” may be disclosed only to a limited number of individuals, such as the opposing

  party’s litigation counsel, two employees of that party, and experts retained specifically for the

  litigation.

          77.    Pursuant to Paragraph 4(d) of the Protective Order, information designated as

  “Highly Confidential – Attorney’s Eyes Only” or “Highly Confidential – Source Code” may be

  disclosed only to an even more limited number of individuals, such as the opposing party’s

  litigation counsel and experts retained specifically for the litigation.

          78.    Pursuant to Paragraphs 5(a) and 5(c) of the Protective Order, only those who are

  eligible to view information designated as “Highly Confidential – Source Code” may inspect—



                                                    39
Case 1:19-cv-01642-RGA-CJB Document 249 Filed 04/21/21 Page 104 of 209 PageID #:
                                    7335



  but not copy—the opposing party’s source code. After inspection, limited hard copies of

  information designated as “Highly Confidential – Source Code” may be produced upon request.

         79.     Pursuant to Paragraph 10 of the Protective Order, counsel for the parties are

  precluded from prosecuting certain patent applications during the pendency of the litigation.

  Specifically, Paragraph 10 contains a prosecution bar, which states as follows:

         Any person permitted to receive technical information from a producing party that
         is designated Highly Confidential – Attorney’s Eyes Only, or Highly Confidential
         - Source Code information (collectively “Highly Sensitive Technical Material”),
         and who obtains, receives has access to, or otherwise learns, in whole or in part, the
         other Party’s Highly Sensitive Technical Material under this Order shall not
         prepare, prosecute, supervise, or assist in the preparation or prosecution of any
         patent application pertaining to the field of the invention of the patent/s-in-suit on
         behalf of the receiving Party or its acquirer, successor, predecessor, or other
         affiliate during the pendency of this Action and for one year after its conclusion,
         including any appeals.

  (Protective Order, ¶ 10 (emphasis added).)

         80.     Under the Protective Order, the parties and their counsel had a duty to maintain

  the secrecy of any information designated as “Confidential,” “Highly Confidential – Attorney’'s

  Eyes Only,” or “Highly Confidential – Source Code” and to restrict the use of such information

  to only the purposes permitted under the Protective Order.

         81.     The Protective Order remains binding on the parties and their counsel after the

  transfer of the case from Florida to the Northern District Court of Illinois. In other words, those

  who receive information designated as “Confidential,” “Highly Confidential – Attorney'’s Eyes

  Only,” or “Highly Confidential – Source Code” in the Illinois Action remain obligated to

  maintain the secrecy of the information and to limit the use of the information to only the

  purposes permitted under the Protective Order.

         82.     Sysmex and BCI also negotiated for and agreed to be bound by a protective order

  in this Action (the “Delaware Protective Order”) to protect confidential information produced in


                                                   40
Case 1:19-cv-01642-RGA-CJB Document 249 Filed 04/21/21 Page 105 of 209 PageID #:
                                    7336



  discovery in this Action from improper disclosure and misuse. The provisions of the Protective

  Order and the Delaware Protective Order, and specifically the paragraphs cited above, are

  identical.

                                       Mr. Horie and Brinks

          83.    Mr. Horie is an attorney licensed in the State of Illinois. Mr. Horie has not filed

  an appearance in the Illinois Action, but is one of at least twelve Brinks attorneys who have

  represented or assisted Sysmex in the Illinois Action at one point or another.

          84.    According to Brinks’s website, Mr. Horie has been practicing law at Brinks since

  1992 and has been a shareholder at Brinks since 2003. Brinks also represents Mr. Horie to the

  public as having substantial expertise in patent prosecution and litigation with a “deep

  background in electrical and computer-related technologies” such as “computer-controlled

  medical diagnostic analyzers.”

          85.    Mr. Horie prosecutes and supervises the prosecution of patent applications on

  behalf of Sysmex, including those that relate to “electrical and computer-related technologies”

  and “computer-controlled medical diagnostic analyzers.” On information and belief, Mr. Horie

  has prosecuted over 100 patent applications for Sysmex since 2003.

          86.    Even though he has not filed an appearance with the court, Mr. Horie has been

  significantly involved in defending Sysmex in the Illinois Action. Among other things, Mr.

  Horie has

                                                                                        ; attended at

  least one deposition in which BCI’s highly confidential information was discussed; clandestinely

  received communications from BCI’s counsel relating to confidential and/or highly confidential

  information via a Brinks email distribution group; and attended a claim construction hearing for


                                                  41
Case 1:19-cv-01642-RGA-CJB Document 249 Filed 04/21/21 Page 106 of 209 PageID #:
                                    7337



  the ’012 patent. Mr. Horie has accessed and reviewed confidential and highly confidential

  information produced by BCI, including technical information.

           87.   In October 2020, as part of ongoing discovery in this Action, Sysmex requested

  an inspection of BCI’s source code for the DxH products. On October 27, Sysmex identified that

  Mr. Horie would accompany its technical expert for the source code inspection. BCI objected to

  Mr. Horie’s participation, citing the Protective Order, and asked for information regarding Mr.

  Horie’s prosecution activities. On October 28, Sysmex withdrew its request to have Mr. Horie

  participate in the inspection, without providing any additional information on Mr. Horie’s

  prosecution activities.

           88.   At all times relevant to this claim, Mr. Horie and Sysmex’s attorneys of record at

  Brinks were aware of the Protective Order.

           89.   At all times relevant to this claim, Sysmex and/or its counsel and Mr. Horie

  understood their duty under the Protective Order to maintain the secrecy of any confidential or

  highly confidential information, including source code information, that they receive from BCI

  and to restrict the use of such information to only the purposes permitted under the Protective

  Order.

           90.   Sysmex and/or its counsel and Mr. Horie also understood their duty under the

  Protective Order’s prosecution bar, which precludes Mr. Horie from “prepar[ing], prosecut[ing],

  supervis[ing], or assist[ing] in the preparation or prosecution of any patent application pertaining

  to the field of the invention” of the ’012 patent during the pendency of the Illinois Action.

  (Protective Order, ¶ 10.)




                                                   42
Case 1:19-cv-01642-RGA-CJB Document 249 Filed 04/21/21 Page 107 of 209 PageID #:
                                    7338



   Breach of the Protective Order and Misappropriation of BCI’s Confidential Information

         91.     On information and belief, Sysmex, through Brinks and Mr. Horie, planned to file

  and maintain a counter-patent infringement suit against BCI as retaliation for accusing Sysmex

  of infringement. In particular, Sysmex intended to advance the claim that the DxH products

  infringe Sysmex’s own patents. Because BCI contended in the Illinois Action that the DxH

  products practice the claims of the ’012 patent, Sysmex had a unique opportunity (through

  discovery) to learn about the technical features of the DxH products before filing a counter-suit.

         92.     By December 2018, BCI had produced over 65,000 pages of documents to Brinks

  in response to Sysmex’s discovery requests. Many documents were designated as “Highly

  Confidential – Attorney’s Eyes Only,” and contained inter alia, confidential, proprietary, and/or

  trade secret information concerning the research, development, testing, technical features,

  engineering, functionality, manufacture, sales and/or marketing of the DxH products.

         93.     On December 11, 2018, Sysmex sued BCI in the District Court of Delaware,

  alleging, among other things, that the importation, offer for sale, sale, and exportation of the

  DxH products infringe the ’746 patent. See Sysmex America, Inc. and Sysmex Corp. v. Beckman

  Coulter, Inc., No. 1:18-cv-01 951-CFC (D. Del) (the “First Delaware Action”). However, about

  two months later, and prior to BCI responding to the Complaint in that action, Sysmex filed a

  notice of voluntary dismissal of the case because it belatedly realized that the claims of the ’746

  patent were not infringed by the DxH products.

         94.     On February 12, 2019, BCI produced to Brinks over 15,000 documents totaling

  over 125,000 pages in response to discovery requests served in the Illinois Action. As most of

  these documents were designated as “Highly Confidential Information – Attorney’s Eyes Only,”

  this production contained a substantial amount of confidential, proprietary, and/or trade secret



                                                   43
Case 1:19-cv-01642-RGA-CJB Document 249 Filed 04/21/21 Page 108 of 209 PageID #:
                                    7339



  information relating to the research, development, testing, technical features, engineering,

  functionality, manufacture, sales and/or marketing of the DxH products.

         95.     In the meantime, Mr. Horie was prosecuting patent applications on behalf of

  Sysmex while being permitted access to BCI’s confidential, proprietary, and trade secret

  information produced in discovery. Mr. Horie filed the ’417 application on December 10, 2018,

  filed the ’694 application on March 25, 2019, and tended to the prosecution of those applications.

  The ’417 and ’694 applications were filed with “Track One” requests in order to expedite their

  examination by the USPTO.

         96.     The subject matter of the ’417 and ’694 applications relates to the field of

  invention of the ’012 patent.

         97.     At no point during the pendency of the Illinois Action did Sysmex or Brinks take

  any measures to prevent Mr. Horie from reviewing BCI’s confidential information. Nor did

  Sysmex or Brinks enforce the prosecution bar against him. The filing and prosecution of the

  ’417 and ’694 applications by Mr. Horie, therefore, violated at least the prosecution bar of the

  Protective Order.

         98.     The USPTO mailed a Notice of Allowance for the ’417 application on March 19,

  2019 and a Notice of Allowance for the ’694 application on April 17, 2019. On information and

  belief, Sysmex intended to assert any patents issuing from the ’417 and ’694 applications against

  BCI—but first, it sought to determine whether the claims of the ’417 and ’694 applications, as

  allowed at that time, could either encompass or be amended to encompass the operation of the

  DxH products. Instead of paying the issue fees, Sysmex, through Brinks and Mr. Horie,

  continued to use the tools of discovery to further access confidential, proprietary, and trade secret

  information relating to the DxH products.



                                                   44
Case 1:19-cv-01642-RGA-CJB Document 249 Filed 04/21/21 Page 109 of 209 PageID #:
                                    7340



         99.     In late April 2019, a Brinks attorney of record in the Illinois Action, on behalf of

  Sysmex, requested an inspection of the source code for the DxH products pursuant to the

  Protective Order.

         100.    Given that the Protective Order specifically provides for the protection of source

  code information in discovery, Sysmex and Brinks understood the source code for the DxH

  products is confidential and proprietary to BCI and constitutes trade secrets.

         101.    Using discovery permitted under the Federal Rules of Civil Procedure, Sysmex

  inspected BCI’s source code pursuant to the Protective Order. From May 6, 2019 to May 9,

  2019, Sysmex’s technical expert and attorney of record examined the source code for the DxH

  products.

         102.    After inspecting the code in the Illinois Action, Sysmex, through Brinks,

  requested that BCI produce printouts and native files of certain portions of this source code

  pursuant to Protective Order.

         103.    On June 12, 2019, BCI produced the requested printed materials and designated

  them as “Highly Confidential – Source Code” under the Protective Order.

         104.    Accordingly, by June 12, 2019, Mr. Horie, along with other Brinks attorneys, had

  access to a substantial amount of confidential, proprietary, and trade secret information from BCI

  relating to (1) the source code for the DxH products and (2) the development, testing, technical

  features, engineering, and/or functionality of the DxH products. Despite awareness and

  knowledge of the Protective Order, Mr. Horie did not cease prosecuting patent applications on

  behalf of Sysmex, and neither Sysmex nor its counsel took any steps to prevent Mr. Horie’s

  continued prosecution of patent applications.




                                                  45
Case 1:19-cv-01642-RGA-CJB Document 249 Filed 04/21/21 Page 110 of 209 PageID #:
                                    7341



         105.    On June 17, 2019, five days after receiving hard copies of BCI’s source code

  production, Mr. Horie re-opened prosecution for both of the ’417 and ’694 applications by filing

  Requests for Continued Examination, including a large number of amendments to the claims in

  each application. In the ’417 application, Mr. Horie amended 16 of the previously allowed 20

  claims and added 8 new claims. In the ’694 application, Mr. Horie amended 20 of previously

  allowed 28 claims and added 1 new claim.

         106.    These amendments significantly changed the claim language and scope of the

  ’417 and ’694 applications.

         107.    As an example, independent claims 1 and 12 of the ’417 application and

  independent claim 1 of the ’694 application were amended to include a feature of a sensing

  operation that when “performed in the body fluid mode [is] different, at least partially, from the

  sensing operation performed in the measuring mode.” This feature was neither present in the

  claims of the ’417 application as allowed on March 19, 2019 nor present in the claims of the

  ’694 application as allowed on April 17, 2019. These patent claims are also materially different

  from the patent claims of the ’746 patent that Sysmex initially asserted but later withdrew in the

  First Delaware Action.

         108.    As another example, independent claim 19 of the ’417 application, dependent

  claims 3-6 and 18 of the ’417 application, and dependent claim 17 of the ’694 application were

  amended to include a feature of “automatically initiating” a pre-washing process. This feature

  was neither present in the claims of the ’417 application as allowed on March 19, 2019 nor

  present in the claims of the ’694 application as allowed on April 17, 2019.

         109.    Mr. Horie submitted these claim amendments and new claims after he and/or

  others under his supervision had access to confidential information for the DxH products,



                                                  46
Case 1:19-cv-01642-RGA-CJB Document 249 Filed 04/21/21 Page 111 of 209 PageID #:
                                    7342



  including technical information designated by BCI as “Highly Confidential - Attorney's Eyes

  Only” and/or “Highly Confidential - Source Code,” through discovery in the Illinois Action. On

  information and belief, Sysmex used Mr. Horie to obtain patents that could cover the features of

  the DxH products as part of its plan to initiate a retaliatory patent infringement action against

  BCI.

         110.    Mr. Horie, along with the other Brinks attorneys, understood the Protective

  Order’s prohibition against misuse of BCI’s confidential, proprietary, and trade secret

  information, including the information designated as “Highly Confidential – Source Code.”

  Sysmex, through the actions of Mr. Horie, breached the Protective Order at least because it

  appropriated BCI’s trade secret information, e.g., source code, for a purpose unrelated to its

  defense in the Illinois Action.

         111.    The USTPO mailed a new Notice of Allowance for the ’694 application on June

  27, 2019, and a new Notice of Allowance for the ’417 application on July 10, 2019. Sysmex

  promptly paid the issue fees.

         112.    The Asserted Patents issued from the ’417 and ’697 applications on September 3,

  2019 without further claim amendments. The Asserted Patents misappropriated the source code

  information and/or other highly confidential information that Brinks received from BCI in the

  Illinois Action.

         113.    On the same day that the Asserted Patents issued, Sysmex filed the present action

  against BCI, claiming that the DxH products infringe the Asserted Patents. Sysmex’s

  promptness in the filing of the present action, at the very least, indicates an eagerness to pursue a

  retaliatory patent infringement suit against BCI.




                                                   47
Case 1:19-cv-01642-RGA-CJB Document 249 Filed 04/21/21 Page 112 of 209 PageID #:
                                    7343



                             Continued Breach of the Protective Order

         114.    After the issuance of the Asserted Patents, Mr. Horie has continued to file and

  prosecute patent applications on behalf of Sysmex. BCI is unaware of any restriction in Mr.

  Horie’s access to BCI’s confidential, proprietary, and trade secret information since the issuance

  of the Asserted Patents. Nor is BCI aware of any measure taken by Sysmex or Brinks to enforce

  the prosecution bar of the Protective Order against Mr. Horie.

         115.    Since the entry of the Protective Order in July 2018 for the Illinois Action in the

  Southern District Court of Florida, Mr. Horie has prosecuted at least 50 patent applications for

  Sysmex, including the Asserted Patent applications. A list of presently known Sysmex patent

  applications that Mr. Horie has prosecuted since July 2018 is attached as Exhibit 4.

         116.    The subject matter of many of these applications relates to the field of invention

  of the ’012 patent.

         117.    Mr. Horie’s prosecution of these applications is a violation of at least the

  prosecution bar of the Protective Order.

         118.    In January 2021, BCI took the deposition of Mr. Horie. During the deposition,

  Mr. Horie did not dispute that (1)                                                            ; (2)

                                                                                ; and (3)



                                         First Counterclaim

                        (Declaration of Non-Infringement of the ’350 Patent)


         57.119.         BCI realleges and incorporates by reference its allegations in the

  preceding paragraphs 1-56118.




                                                  48
Case 1:19-cv-01642-RGA-CJB Document 249 Filed 04/21/21 Page 113 of 209 PageID #:
                                    7344



         58.120.         A present, genuine, and justiciable controversy exists between BCI and

  Counterclaim-Defendants regarding, inter alia, the issue of whether BCI’s hematology analyzers

  would infringe any valid or enforceable claim of the ’350 Patent.

         59.121.         The manufacture, use, offer for sale, or sale of any BCI hematology

  analyzer does not infringe, and has never infringed, any valid and enforceable claim of the ’350

  Patent, either directly, contributorily or by inducement, literally or by equivalents.

         60.122.         BCI is entitled to a judicial determination and declaration that it does not

  infringe any valid, non-abandoned and enforceable claim of the ’350 Patent.

                                         Second Counterclaim

                       (Declaration of Non-Infringement of the ’351 Patent)

         61.123.         BCI realleges and incorporates by reference its allegations in the

  preceding paragraphs 1-60122.

         62.124.         A present, genuine, and justiciable controversy exists between BCI and

  Counterclaim-Defendants regarding, inter alia, the issue of whether BCI's hematology analyzers

  would infringe any valid or enforceable claim of the ’351 Patent.

         63.125.         The manufacture, use, offer for sale, or sale of any BCI hematology

  analyzer does not infringe, and has never infringed, any valid and enforceable claim of the ’351

  Patent, either directly, contributorily or by inducement, literally or by equivalents.

         64.126.         BCI is entitled to a judicial determination and declaration that it does not

  infringe any valid, non-abandoned and enforceable claim of the ’351 Patent.




                                                   49
Case 1:19-cv-01642-RGA-CJB Document 249 Filed 04/21/21 Page 114 of 209 PageID #:
                                    7345



                                         Third Counterclaim

                            (Declaration of Invalidity of the ’350 Patent)

         65.127.         BCI realleges and incorporates by reference its allegations in the

  preceding paragraphs 1-64126.

         66.128.         A present, genuine, and justiciable controversy exists between BCI and

  Counterclaim-Defendants regarding, inter alia, the invalidity of the ’350 Patent.

         67.129.         The claims of the ’350 Patent are invalid, in whole or in part, for failure to

  satisfy one or more of the requirements of U.S.C. Title 35, including, without limitation, §§ 101,

  102, 103, and 112 thereof.

         68.130.         The claims of the ’350 Patent are invalid for double patenting.

         69.131.         BCI is entitled to a judicial determination and declaration that the claims

  of the ’350 Patent are invalid.

                                        Fourth Counterclaim

                            (Declaration of Invalidity of the ’351 Patent)

         70.132.         BCI realleges and incorporates by reference its allegations in the

  preceding paragraphs 1-69131.

         71.133.         A present, genuine, and justiciable controversy exists between BCI and

  Counterclaim-Defendants regarding, inter alia, the invalidity of the ’351 Patent.

         72.134.         The claims of the ’351 Patent are invalid, in whole or in part, for failure to

  satisfy one or more of the requirements of U.S.C. Title 35, including, without limitation, §§ 101,

  102, 103, and 112 thereof.

         73.135.         The claims of the ’351 Patent are invalid for double patenting.




                                                   50
Case 1:19-cv-01642-RGA-CJB Document 249 Filed 04/21/21 Page 115 of 209 PageID #:
                                    7346



         74.136.         BCI is entitled to a judicial determination and declaration that the claims

  of the ’351 Patent are invalid.

                                         Fifth Counterclaim

                                        (Inequitable Conduct)

         75.137.         BCI realleges and incorporates by reference its allegations in the

  preceding paragraphs 1-74136.

         76.138.         Based on Plaintiffs’ filing of this lawsuit and BCI’s denial of Plaintiffs’

  allegations, an actual controversy has arisen and now exists between BCI and Plaintiffs as to the

  enforceability of the ’350 and ’351 Patents.

         77.139.         As described above, at least one inventor and at least one prosecuting

  patent attorney concealed material information from the United States Patent and Trademark

  Office (“USPTO”) during prosecution of the Asserted Patents. Such at least one inventor and at

  least one prosecuting patent attorney concealed material information with an intent to deceive the

  USPTO.

         78.140.         The ’350 Patent and ’351 Patent are unenforceable due to inequitable

  conduct by such at least one inventor and at least one prosecuting patent attorney.

                                         Sixth Counterclaim

                      (The Defend Trade Secrets Act, 18 U.S.C. § 1831, et seq.)

         141.    BCI realleges and incorporates by reference its allegations in the preceding

  paragraphs 1-140.

         142.    This cause of action arises under the Defend Trade Secrets Act, U.S.C. § 1836 et

  seq.




                                                   51
Case 1:19-cv-01642-RGA-CJB Document 249 Filed 04/21/21 Page 116 of 209 PageID #:
                                    7347



         143.    The Defend Trade Secrets Act defines “trade secret” as any “form and type[] of

  financial, business, scientific, technical, economic, or engineering information, including

  patterns, plans, compilations, program devices, formulas, designs, prototypes, methods,

  techniques, processes, procedures, programs, or codes, whether tangible or intangible, and

  whether or how stored, compiled, or memorialized physically, electronically, graphically,

  photographically, or in writing.” 18 U.S.C. § 1839(3).

         144.    At least BCI’s information that is designated as “Highly Confidential – Source

  Code” in the Illinois Action, including the DxH source code, is a trade secret as defined by the

  Defend Trade Secrets Act.

         145.    This information is not generally known or readily ascertainable by the public.

  As detailed above, BCI has taken reasonable and affirmative steps to keep the information secret,

  including, but not limited to, (1) having Sysmex agree to the Protective Order before producing

  any documents in the Illinois Action; (2) requiring that Sysmex limit the disclosure of BCI’s

  information designated as “Highly Confidential – Source Code” to only a limited number of

  individuals; (3) requiring that Sysmex limit the disclosure of BCI’s information designated as

  “Highly Confidential – Source Code” to only purposes related to the Illinois Action and not for

  any other purposes; (4) requiring that Sysmex’s counsel refrain from prosecuting any patent

  applications relating to the field of invention as the ’012 patent when counsel has access to

  information designated as “Highly Confidential – Source Code;” and (5) restricting levels of

  access to its DxH source code by individuals within BCI.

         146.    BCI’s information designated as “Highly Confidential – Source Code” derives

  independent economic value from maintaining its secrecy. The source code for the DxH

  products relates to their operations and controls and contains the software design. Keeping this



                                                  52
Case 1:19-cv-01642-RGA-CJB Document 249 Filed 04/21/21 Page 117 of 209 PageID #:
                                    7348



  information secret from the public prevents BCI’s competitors from replicating or stealing the

  source code, which enables BCI to maintain its competitive edge in the U.S. and global market

  for diagnostics and biomedical research and testing equipment.

         147.    At all times relevant to this claim, and pursuant to the Protective Order, Sysmex,

  through Brinks, had a legal duty to maintain the secrecy of the information designated as “Highly

  Confidential – Source Code” and to limit its use to only the purposes permitted under the

  Protective Order and not for any other purposes such as patent prosecution.

         148.    Despite its legal duty, Sysmex, through Brinks and Mr. Horie, used at least BCI’s

  information designated as “Highly Confidential – Source Code” to prosecute the ’417 and ’694

  applications from which the Asserted Patents issued.

         149.    Sysmex, through Brinks and Mr. Horie, has misappropriated BCI’s trade secrets.

         150.    Sysmex’s conduct was malicious, deliberate, and willful.

         151.    BCI has been damaged by Sysmex’s misappropriation of trade secrets at least

  because it has been forced to spend its monetary resources in defending against the present

  patent infringement action that, but for Sysmex’s misappropriation of BCI’s trade secrets, could

  not have been brought by Sysmex.

         152.    Pursuant to the Defend Trade Secrets Act, 18 U.S.C. § 1836(b)(3)(B)(i) and (ii),

  BCI is entitled to an award of monetary damages.

         153.    Pursuant to the Defend Trade Secrets Act, 18 U.S.C. § 1836(b)(3)(C), BCI is

  entitled to exemplary damages.

         154.    Pursuant to the Defend Trade Secrets Act, 18 U.S.C. § 1836(b)(3)(D), BCI is

  entitled to reasonable attorneys’ fees.

                                        Seventh Counterclaim



                                                  53
Case 1:19-cv-01642-RGA-CJB Document 249 Filed 04/21/21 Page 118 of 209 PageID #:
                                    7349



                                        (Breach of Contract)

         155.     BCI realleges and incorporates by reference its allegations in the preceding

  paragraphs 1-154.

         156.     The Protective Order is a valid and enforceable contract between BCI and

  Sysmex.

         157.     The Protective Order is supported by valuable consideration, including, but not

  limited to, BCI’s agreement to maintain the confidentiality of any of Sysmex’s information

  designated as “Confidential,” “Highly Confidential Information – Attorney’s Eyes Only,” and

  “Highly Confidential Information – Source Code.”

         158.     BCI has duly performed all of the terms, conditions, and covenants required to be

  performed under the Protective Order, to the extent those obligations have not otherwise been

  excused, prevented, and/or waived by Sysmex.

         159.     Sysmex, through its counsel and Mr. Horie, obtained, received, had access to,

  and/or otherwise learned, in whole or in part, BCI’s technical information designated as

  “Confidential,” “Highly Confidential – Attorney’s Eyes Only” and “Highly Confidential –

  Source Code.”

         160.     Sysmex, through its counsel and Mr. Horie, has breached Paragraph 4(a) of the

  Protective Order at least by using BCI’s information designated as “Confidential,” “Highly

  Confidential – Attorney’s Eyes Only” and “Highly Confidential – Source Code” in the

  prosecution of the ’417 and ’694 applications from which the Asserted Patents issued.

         161.     Sysmex, through its counsel and Mr. Horie, breached Paragraph 10 of the

  Protective Order at least by preparing, prosecuting, supervising, or assisting in the preparation or

  prosecution of one or more patent applications pertaining to the field of the invention of the ’012



                                                   54
Case 1:19-cv-01642-RGA-CJB Document 249 Filed 04/21/21 Page 119 of 209 PageID #:
                                    7350



  patent, including the ’417 and ’694 applications from which the Asserted Patents issued.

  Sysmex’s prosecution of the ’417 and ’694 applications, through its counsel and Mr. Horie,

  occurred after or while obtaining, receiving, having access to, and/or otherwise learning, in

  whole or in part, BCI’s technical information designated as “Confidential,” “Highly Confidential

  – Attorney’s Eyes Only” and “Highly Confidential – Source Code.”

         162.    As a direct and proximate result of the breach, BCI has suffered and continues to

  suffer harm, including the expenditures that it has incurred in defending against the present

  patent infringement action that, but for Sysmex’s breach of the Protective Order, could not have

  been brought by Sysmex.

                                       PRAYER FOR RELIEF

         WHEREFORE, BCI prays that the Court enter judgment in its favor and against

  Counterclaim-Defendants as follows:

         a.      Dismissing the Complaint with prejudice and entering a judgment in BCI and

  against Plaintiffs/Counterclaim-Defendants;

         b.      Denying each request for relief made by Plaintiffs.

         c.      Declaring that BCI has not infringed, contributed to the infringement of, or

  induced others to infringe, either directly or indirectly, any valid claims of the ’350 Patent and

  the ’351 Patent;

         d.      Declaring that the claims of the ’350 Patent and the ’351 Patent are invalid;

         e.      Declaring that the ’350 Patent and the ’351 Patent are unenforceable due to the

  inequitable conduct of Sysmex and/or its agents before the U.S. Patent & Trademark Office;

         f.      Declaring that Sysmex has violated the Defend Trade Secrets Act due to its

  misappropriation of BCI’s trade secrets;


                                                   55
Case 1:19-cv-01642-RGA-CJB Document 249 Filed 04/21/21 Page 120 of 209 PageID #:
                                    7351



         g.      Declaring that Sysmex has breached the Protective Order;

         h.      Declaring this case is exceptional and awarding BCI its attorneys’ fees pursuant to

  35 U.S.C. § 285;

         gi.     Awarding BCI monetary damages due to Sysmex’s violation of the Defend Trade

  Secrets Act and Sysmex’s breach of the Protective Order;

         j.      Declaring that BCI’s trade secrets have been maliciously and willfully

  misappropriated by Sysmex and awarding exemplary damages and reasonable attorneys’ fees

  pursuant to the Defend Trade Secrets Act, 18 U.S.C. §§ 1836(b)(3)(C) and (D);

         k.      Declaring that Sysmex is an involuntary trustee of the subject matter disclosed

  and claimed in the Asserted Patents in constructive trust for the benefit of BCI;

         l.      Awarding BCI its costs and expenses in defending against Plaintiff’s claims; and

         hm.     Awarding such other and further relief as this Court may deem just and proper.




                                   DEMAND FOR JURY TRIAL

         Defendant BCI hereby demands trial by jury in this action.




                                                  56
Case 1:19-cv-01642-RGA-CJB Document 249 Filed 04/21/21 Page 121 of 209 PageID #:
                                    7352



                                         YOUNG CONAWAY STARGATT & TAYLOR, LLP

                                            /s/ Steven W. LeeMelanie K. Sharp
                                         ____________________________________________
                                         Melanie K. Sharp (No. 2501)
                                         James L. Higgins (No. 5021)
                                         Steven W. Lee (No. 6676)
                                         1000 North King Street
                                         Wilmington, DE 19801
                                         (302) 571-6600
                                         msharp@ycst.com
                                         jhiggins@ycst.com
                                         slee@ycst.com

                                         LEYDIG, VOIT & MAYER, LTD
                                         David M. Airan
                                         Wesley O. Mueller
                                         Nicole E. Kopinski
                                         Aaron R. Feigelson
                                         Wallace H. Feng
                                         Two Prudential Plaza
                                         180 N. Stetson Ave., Suite 4900
                                         Chicago, IL 60601-6745
                                         (312) 616-5600
  Dated: October 1, 2020April 10, 2021
                                         Attorneys for Beckman Coulter, Inc.




                                                 57
Case 1:19-cv-01642-RGA-CJB Document 249 Filed 04/21/21 Page 122 of 209 PageID #:
                                    7353



                                  CERTIFICATE OF SERVICE

         I, Steven W. LeeMelanie K. Sharp, Esquire, hereby certify that on October 1, 2020,April

  10, 2021 I caused to be electronically filed a true and correct copy of First Amended Answer and

  Counterclaims of Defendant Beckman Coulter, Inc. with the Clerk of the Court using CM/ECF,

  which will send notification to the following counsel of record:

   Kelly E. Farnan
   Renée Mosley Delcollo
   Richards, Layton & Finger, P.A.
   One Rodney Square
   920 North King Street
   Wilmington, DE 19801
   farnan@rlf.com
   delcollo@rlf.com

         I further certify that on October 1, 2020,April 10, 2021, I caused a copy of the foregoing

  document to be served on the above-listed counsel of record and on the following non-registered

  participants in the manner indicated:

  BY E-MAIL:
   James R. Sobieraj
   Robert S. Mallin
   Joshua James
   Andrea L. Shoffstall
   Daniel A. Parrish
   Brinks Gilson & Lione
   455 N. Cityfront Plaza Drive
   NBC Tower – Suite 3600
   Chicago, IL 60611
   jsobieraj@brinksgilson.com
   rmallin@brinksgilson.com
   jjames@brinksgilson.com
   ashoffstall@brinksgilson.com


                                                 /s/ Steven W. Lee Melanie K. Sharp
                                          ___________________________________________
                                          Steven W. LeeMelanie K. Sharp (No. 66762501)



                                                  58
Case 1:19-cv-01642-RGA-CJB Document 249 Filed 04/21/21 Page 123 of 209 PageID #:
                                    7354




                          EXHIBIT C
 Case1:17-cv-24049-DPG
Case  1:19-cv-01642-RGA-CJB Document
                        Document     249 Filed
                                 63 Entered     04/21/21
                                            on FLSD      Page
                                                     Docket    124 of 209
                                                            07/12/2018    PageID
                                                                        Page 1 of #:
                                                                                  15
                                     7355



                             IN TH E U N ITED STATES D ISTRICT CO U RT
                            FOR THE SOU TH ERN D ISTRICT OF FLORID A
                                           M IAM ID IV ISION


    BECKM AN COULTER,lN C.,

              Plaintiff,

                                                      C ase N o.1:17-cv-24049-G A Y LES
    SYSM EX CORPOM TION,and
    SYSM EX A M ERICA ,IN C.

              Defendants.


                                        PR O TEC TIVE O R D ER

          THIS M ATTER cam ebeforetheCourton theJointM otion forEntry ofProtective Order

   tiledbyPlaintiff,BECKM AN COULTER,IN C.andDefendants,SYSM EX AM ERICA,IN C.and

     SYSMEX CORPORATION (al1collectively,the tdparties''),filedJuly 11,2018 (D.E.No.621
   (the dllointM otion'')and the Court,having considered the JointMotion,the agreementofthe
   partiesand afterbeing fully advised in thepremises,hereby entersthe followingprotective order

   pursuanttoRule26(c)(l),FederalRuleofcivilProcedurel
                     The Parties have represented that they,and potentially third parties,willbe

   producing docum ents and providing testim ony and otherinfonnation involving trade secrets or

   confidentialresearch and developm entorcom m ercialinform ation,the disclosure ofw hich islikely

   to cause harm to the party producing such infonnation.

          2.         D efinitions:

          a          içparty''m eans a nam ed party in this case.çiperson''m eans an individual or an

   entity.tdRecipient''m eansa Person who receivesinform ation viathe discovery processin thiscase.

          b.         ltLitigation''m eans the above captioned case,Beckman Coulter,Inc. v.Sysmex
 Case1:17-cv-24049-DPG
Case  1:19-cv-01642-RGA-CJB Document
                        Document     249 Filed
                                 63 Entered     04/21/21
                                            on FLSD      Page
                                                     Docket    125 of 209
                                                            07/12/2018    PageID
                                                                        Page 2 of #:
                                                                                  15
                                     7356



   Corp.etal.,CaseN o.1:17-cv-24049-GAYLES,andSysmex Corp.etal.v.Beckman Coulter,Inc.,

   Case No.1:18-cv-740,pending in the United States DistrictCourtfor the Northern District of

   lllinois,Eastern D ivision,and any appeals therefrom .

                   ttconfidential'' information is information concem ing a Person's business

   operations,processes, and technical and developm ent information within the scope of Rule

   26(c)(1)(G),thedisclostlreofwhich islikely to hann thatPerson'scompetitiveposition,orthe
   disclosure ofwhich would contravene an obligation of contidentiality to a third person or to a

   Court.

                   çil-lighly Confidential- Attorney'sEyesOnly''inform ation isinformation within

   thescope ofRule 26(c)(1)(G)thatconstitutesbusinessortechnicaltrade secretsorplansmore
   sensitive or strategic than Confidential inform ation, the disclosure of which is likely to

   sir ificantlyharm thatPerson'scompetitiveposition,orthedisclosureofwhich wouldcontravene

   an obligation of confidentiality to a third person or to a Court, including particularly sensitive

   confidential inform ation thata Person believes in good faith cannot be disclosed to a Recipient

   withoutthreatofinjury because such information containstrade secretorotherproprietary or
   com m ercially sensitive inform ation.

          e.       SçllighlyContidential- SourceCode''information isany sourcecode(including
   commentscontained therein),human-readableprogramminglanguagetextthatdefinessoftware,
   firmware,orelectronichardwaredescriptions,objectcode,RegisterTransferLevel(61RTL'')files,
   HardwareDescriptionLanguage(çSHDL'')tiles,orotherhardwaredescription language,livedata
   (i.e.dataasitexistsresidingin adatabaseordatabases),orpseudo-source-code(i.e.,anotation
   resem bling a program m ing language but not intended for actual compilation,which usually

   com bines som e of the structure of a program m ing language w ith an inform al natural-language
 Case1:17-cv-24049-DPG
Case  1:19-cv-01642-RGA-CJB Document
                        Document     249 Filed
                                 63 Entered     04/21/21
                                            on FLSD      Page
                                                     Docket    126 of 209
                                                            07/12/2018    PageID
                                                                        Page 3 of #:
                                                                                  15
                                     7357



   descriptionofthecomputationstobecaniedout)(ttsourceCode'')moresensitiveorstrategicthan
   Contidential inform ation,the disclosure of which is likely to significantly harm that Person's

   com petitive position,orthe disclosure ofwhich w ould contravene an obligation ofcontidentiality

   to athird person orto acourt.

                   lnform ation is not Confidential,H ighly Confidential- A ttorney's Eyes O nly,or

   Highly Confidential- SourceCodeifitisdisclosed in aprinted publication,islawfullywithin the

   public dom ain,was known to the Recipient without obligation of confidentiality before the

   designatingPersondisclosedit,orisorbecom esknown to theRecipientbym eansnotconstim ting

   a breach of this Order or other obligation. Infonnation is likewise not Confidential, Highly

   Confidential- Attorney'sEyesOnly,orHighly Confidential-sotlrce Code ifa person lawfully

   obtained itindependently oftheLitigation.

                 Desicnation ofInformation asConfidential.HichlvConfidential- Attorney'sEves
                 O nly.orH ichlv Confidential- Source Code:

          a        A Person's designation of infonnation as Confidential,Highly Confidential-

   Attorney'sEyesOnly,orHighly Confidential- Source Code meansthatthe Person believesin

   good faith,upon reasonable inquiry,thattheinformation qualitiesassuch.

          b.       A Person designatesinform ation in adocumentorthing asConfidential,Highly

   Confidential- Attorney's Eyes Only,or Highly Confidential- Source Code by clearly and

   prom inently m arking orotherw isedesignating the infonnation as ISCO N FID EN TIA L,''éiH IGH LY

   CONFIDENTIAL - ATTORNEY'S EYES ONLY,''or''HIGHLY CONFIDENTIAL - SOURCE

   COD E.'' A Person m ay m ake docum ents orthingscontaining Confidential, H ighly Confidential

     A ttorney's Eyes Only, or H ighly Confidential - Source Code inform ation available for

   inspection and copying w ithoutdesignating them as contidentialw ithoutforfeiting a claim of

   confidentiality,so long as the designating Person causes copies ofthe docum ents or things to be
 Case1:17-cv-24049-DPG
Case  1:19-cv-01642-RGA-CJB Document
                        Document     249 Filed
                                 63 Entered     04/21/21
                                            on FLSD      Page
                                                     Docket    127 of 209
                                                            07/12/2018    PageID
                                                                        Page 4 of #:
                                                                                  15
                                     7358



   m arked asConfidential,Highly Confidential- Attorney's Eyes Only,or Highly Contidential-

       Source Code atthetimethey areprovided to theRecipient. The Partiesagreetotreata11m aterial

   made available for inspection,and the information contained therein,as Highly Confidential-

   Attorney'sEyesOnly untilsuch tim easthe inform ation ismarked,ifatall,and delivered to the

   Recipient.

             c.       A Person designatesinform ation in deposition testim ony asConfidential,Highly

   Confidential- Attorney'sEyes Only,or Highly Confidential- Source Code by stating on the

   record atthedepositionthattheinform ationisConfidential,HighlyConfidential- Attorney'sEyes

   Only, or Highly Confidential - Source Code or by advising the opposing Party and the

   stenographerand videographerin writing,withintwenty-one(21)calendardaysafterreceiptof
   the final deposition transcript, that the information is Confidential, Highly Confidential -

   Attom ey's EyesOnly,orHighly Confidential- Source Code. Alldeposition testimony willbe

   treatedasHighly Confidential- Attorney'sEyesOnly untiltheexpiration ofthe 21-dayperiod for

   designation of confidentiality.lf a Person presentat a deposition is not authorized under this

   Protective Orderto receive Confidential,H ighly Contidential- A ttom ey's Eyes O nly,orH ighly

   Confidential- SourceCode information to bedisclosedby counselorthewitnessatthedeposition

   underthe terms ofthisProtective Order,thatPerson shallleave the deposition room while such

   information isbeing disclosed orused duringthedeposition.

             d       A Person'sfailureto designate information asConfidential,Highly Contidential
   -
        A ttom ey'sEyes Only,orH ighly Confidential- Source Code atthe tim e ofproduction orw ithin

   the 21-day deposition designation period doesnotconstitute forfeiture ofa claim ofconfidentiality

   asto any inform ation,docum ent,thing,interrogatory answer,adm ission,pleading ortestimony.

             e       A Person w ho hasdesignated infonnation as Confidential,H ighly Confidential-


                                                   4
 Case1:17-cv-24049-DPG
Case  1:19-cv-01642-RGA-CJB Document
                        Document     249 Filed
                                 63 Entered     04/21/21
                                            on FLSD      Page
                                                     Docket    128 of 209
                                                            07/12/2018    PageID
                                                                        Page 5 of #:
                                                                                  15
                                     7359



   Attorney'sEyes Only,orHighly Confidential- Source Code m ay withdraw the designation by

   written notificationto al1Partiesin thecase.

                    lf a Party disputes a designation of infonnation as Confidential, Highly

   Confidential- Attorney'sEyesOnly,orHighly Confidential- SourceCode,thePartyshallnotify

   the Person thatdesignated the information asconfidential. The written notice shallprovidethe

   basisforthedispute,identifyingthespecificdocumentgs)orthinggsjasto which thedesignation
   isdisputedandproposeanew designation forsuch materials.ThePartyandthedesignatingPerson

   shallthen m eetand conferto attem ptto resolvethedispute withoutinvolvem entoftheCourt. lf

   they cannotresolvethedispute,theproposed new designation shallbeapplied twenty-one(21)
   calendardaysafternotice ofthe dispute,tmlessw ithin that21-day period,the designating Person

   tslesa motion with theCourtto maintain the originaldesignation. The designating Person bears

   the burden of proving that the inform ation is properly designated as Confidential, Highly

   Confidential- Attorney'sEyes Only,orHighly Confidential- Source Code. The inform ation

   shallremain subjectto theoriginaldesignation untiltheCourtruleson thedispute. A Party's
   failureto contesta designation ofinform ation asConfidential,Highly Confdential- Attorney's

   Eyes Only,orHighly Confidential- Source Code isnotan adm ission thatthe inform ation was

   properly designated assuch,norisaParty underany obligation to challenge designationswithin

   asetperiod oftim eafterproduction.

           4.     U se and Disclosure ofConfidential,Highly Confidential- Attorney'sEyesOnly.
                  or Hizhlv Confidential- Source Codeinform ation:

           a        Confidential,H ighly Confidential- A ttorney'sEyes Only,orHighly Confidential
   -   Source Code inform ation may be used only in connection with the Litigation,and notforany

   other purpose,including any proceedings before the United States Patentand Tradem ark O ftice

   and/orany foreign proceedings.

                                                  5
 Case1:17-cv-24049-DPG
Case  1:19-cv-01642-RGA-CJB Document
                        Document     249 Filed
                                 63 Entered     04/21/21
                                            on FLSD      Page
                                                     Docket    129 of 209
                                                            07/12/2018    PageID
                                                                        Page 6 of #:
                                                                                  15
                                     7360



          b.       Controland distributionofallinformation protectedbythisProtectiveOrdershall

   be the responsibility of the attorneys ofrecord and any Person having possession,custody,or

   controlofsuch information pursuantto thisProtective Order.

                   Absentwritten perm ission from the designating Person or further order by the

   Court,the Recipient may not disclose Confidential inform ation to any Person other than the

   following'
            .(i) a Party's outside litigation counsel of record, including necessary paralegal,
   secretarialand clericalpersonnelassistingsuchcounsel;(ii)employeesofaPartywhoseprimary
   jobresponsibilityistohandlelegalmattersfortheParty;(iii)no morethan two (2)employeesof
   a Party directly involved in the Litigation and whose access to the information is reasonably

   requiredto supervise,manage,orparticipateinthiscase;(iv)stenographersand/orvideographers,
   andpersomaelassistingthestenographersand/orvideographers;(v)experts,consultants,including
   trialconsultantsand surveyormockjury participants,and theirrespective staffs;(vi)theCourt
   andpersotmelassistingtheCourt;(vii)entitiesretained forthepurposeofdocumenthostingand
   processing;and (viii)any otherpersonwith thepriorwritten consentofthedesignatingPerson.
   Prior to disclosing information subjectto this Protective Order to any Person identified in
   categories4(c)(ii),(iii),(v),(vii),and(viii)above,andsubjecttothefurtherconditionsidentified
   in4(e)below,thePersonmustreview theProtectiveOrderandagreetobeboundbytheprovisions
   ofthe Protective Orderby sir ing a copy ofAppendix A,which signature shallbem aintained by

   counselfortheRecipient.Notwithstandingtheforegoing,Personsidentitiedincategories4(c)(ii)
   and (iii)may only have access to the following categories of ConfidentialInformation:(a)
   Confidentiallnform ation eitheralready tiled undersealw ith the Courtorincluded forreview w ith

   draftpleadingspreparedbyPersonsin category4(c)(i),(b)Confidentiallnformationcontainedin
   expert reports, and (c) Confidential Infonnation disclosed in written discovery responses,

                                                 6
 Case1:17-cv-24049-DPG
Case  1:19-cv-01642-RGA-CJB Document
                        Document     249 Filed
                                 63 Entered     04/21/21
                                            on FLSD      Page
                                                     Docket    130 of 209
                                                            07/12/2018    PageID
                                                                        Page 7 of #:
                                                                                  15
                                     7361



   including anym andatory disclosuressuch asinfringem entand invalidity contentions.

                   Absentwritten perm ission from the designating Person orfurtherorderby the

   Courq the Recipientmay notdisclose Highly Confidential- Attom ey's Eyes Only or Highly

   Confidential- Source Code inform ation to any Person otherthan those identified in paragraph

   4(c)(i),(iv),(v),(vi),(vii),and (viii). Priorto disclosing information subjectto thisProtective
   OrdertoanyPersonidentifiedincategories4(c)(v),(vii)and(viii)above,andsubjecttothefurther
   conditionsidentifiedin 4(e)below,thePerson mustreview theProttctiveOrderand agreeto be
   bound bytheprovisionsofthe ProtectiveOrderbysigningacopyofAppendix A,which signattlre

   shallbemaintained by counselfortheRecipient.

          e.       A party may notdisclose Contidential,Highly Contidential- Attorney's Eyes

   Only,or Highly Confidential- Source Code inform ation to a technicalor dnm ages expertor

   consultantpursuanttoparagraph4(c)or4(d)ofthisProtectiveOrderuntilthePartyproposingto
   makethedisclosureservesthedesignating Person w ith am itten identification oftheteclm icalor

   dam ages expertor consultantalong w ith a copy of his orhercuniculum vitae thatsets forth the

   fullnam e of the expertor consultant and the city and state of his or her prim ary residence,the

   expert'sorconsultant'scurrentemployerts),each Person orentity from whom the expertor
   consultanthasreceived compensation orfunding forwork in hisorherareas ofexpertise orto

   whom the experthasprovided professionalservices,including in connection with a litigation,at

   anytimeduring theprecedingfive years,and identifies(bynameandnumberofthecase,filing
   date,and location ofcourt)any litigation in which the expertorconsultanthasoffered expert
   testim ony,including through a declaration,report,ortestim ony ata deposition ortrial,during the

   preceding fiveyears.lfthedesignatingPersonhasgoodcausetoobjecttothedisclosure(which
   doesnotincludechallengingthequalificationsoftheexpertorconsultant),itmustservetheParty

                                                  7
 Case1:17-cv-24049-DPG
Case  1:19-cv-01642-RGA-CJB Document
                        Document     249 Filed
                                 63 Entered     04/21/21
                                            on FLSD      Page
                                                     Docket    131 of 209
                                                            07/12/2018    PageID
                                                                        Page 8 of #:
                                                                                  15
                                     7362



   proposing to make the disclosure with a written objection within ten (10)calendardaysaher
   serviceoftheidentification.UnlessthePartiesresolvethedisputewithintwenty-one(21)calendar
   daysafterserviceofthe objection,thedesignating Person mustmovethe Courtpromptly fora
   ruling,and the Confidential,Highly Confidential- Attorney'sEyesOnly,orHighly Confidential
   -
       Solzrce Code information may notbe disclosed to theexpertorconsultantwithoutthe Court's

   approval.

           f       Notwithstanding paragraphs4(a),(c),(d),and (e)information subjectto this
   ProtectiveOrderm ay be disclosed on acontidentialbasisand only forpurposesofthe Litigation

   to:(i)any employee ofthe designating Party who had accessto the information aspartofthe
   ordinarycourseofhisorheremployment;(ii)theauthoroftheinformation;and(iii)anyPerson,
   whetherornotaffiliated with thedesignatingParty,who isidentifiedin thedocumentasarecipient

   ofthe inform ation.

           g       A Party who wishesto disclose Confidential,Highly Confidential- Attorney's

   Eyes Only,orHighly Confidential- Source Code information to a Person notauthorized under

   paragraph 4(c),(d),(e),or(9 mustfirstmake a reasonable attemptto obtain the designating
   Person'sperm ission.lfthe Party isunableto obtain permission,itmaym ove the Courtto obtain

   perm ission.

           5.      Highlv Confidential - Source Code inform ation: Hum an-readable computer

   program code filesm ay be made available only forinspection,notproduced exceptasprovided

   forbelow ,and shallbe designated asûtl-lighly Contidential- Source Code.'' Source Code filesso

   designated forinspection,and authorized excep tsthereofdesignated forproduction,shallbe m ade

   available only to Personswho are authorized underparagraph 4(d)and 4(e)to receive Highly
   Confidential- Source Code inform ation. The following restrictionsshallalso apply to disclosures


                                                  8
 Case1:17-cv-24049-DPG
Case  1:19-cv-01642-RGA-CJB Document
                        Document     249 Filed
                                 63 Entered     04/21/21
                                            on FLSD      Page
                                                     Docket    132 of 209
                                                            07/12/2018    PageID
                                                                        Page 9 of #:
                                                                                  15
                                     7363



   ofHighlyConfidential- SourceCode inform ation:

          a        The Source Code filesshallbe made available forinspection,notproduction,in

   the U nited States atthe officesofthe producing party orone ofitsaftiliates oritsoutside counsel,

   ata mutually agreed,reasonable location and date upon requestofan inspecting Party m ade at

   leastfive(5)businessdaysinadvanceofthedateforinspection,on asingle,non-networkedand
   securestandalone computerprovided by thedesignating Person during norm albusinesshours,in

  its native form at,atthe offices of counselfor designating Person,or in a mutually convenient

  location. The com putershallbe equipped with search and review toolsasreasonably requested

  and provided by the Party requesting the inspection. The computershallbe password protected,

  maintained in asecure,locked areaduring storage. Priorto thefirstinspection ofany requested

  HighlyConfidential- SourceCode,theRecipient,shallprovideten (10)businessdaysnoticeof
  the Highly Confidential- Source Codethatitwishesto inspect. A listofnam esofPersonswho

  willview theHighlyConfidential- SourceCodecomputerwillbeprovided inconjunction with
  anywritten(includingemail)noticerequestinginspection.
          lA      TheSourceCodeshallbem adeavailableforinspection in asecuredroom without

  lntem etaccessornetwork accessto othercomputers. The secured com puters shallbe disabled

  from having externalstorage devices attached to itand otherwise be restricted as appropriate to

  preventand protectagainstunauthorized copying,transm ission,rem oval,orothertransferof any

  Highly Confidential- SourceCodeinfonnation outside oraway from the secured computer,and

  the inspecting Party shallnotcopy,rem ove,orotherwise transfer any portion ofthe Source Code

  onto any recordable m edia orrecordable device.

                  TheinspectingPartymayrequest,and shall,absentobjection,receivewithinfive
  (5)businessdays,papercopiesoflimitedportionsofSourceCodethatarereasonablynecessary
 Case1:17-cv-24049-DPG
Case   1:19-cv-01642-RGA-CJB Document
                        Document      249 Filed
                                 63 Entered     04/21/21
                                            on FLSD DocketPage 133 of 209
                                                           07/12/2018     PageID
                                                                        Page 10 of#:15
                                      7364



   forthepreparation ofcourtfilings,pleadings,expertreports,orotherpapers,orfordeposition or

   trial,butshallnotrequestpapercopiesforthepurposeofreviewingtheCodeoutsideofthesecured

   computer. W ithouta finding ofgood cause by the Courq the Recipientmay notprintm orethan

   an agreed numberofconsecutivepagesofSourceCode orprintatotalof20% ofthetotalHighly

   Confidential- SourceCode information forany program ,program fileorapplication.Havingnot

   yethad theopportunitytoreview thesourcecode,BClinitially agreesto Sysmex'slimitoftifteen

   (15)pages,ratherthan BC1'sproposaloftwenty-five (25). However,to theextentany party
   believesthislim itisnotsufticienttoprovideform eaningfulreview,thepartiesagreeto cooperate

   to revise this limitto a suitable number ofpages,and m ay subm ittheirdispute to the Courtif

   necessaryforresolution. Subjecttothatrestriction,thePersonsinspectingtheSourceCodemay
   takenotesrelating to the Source Code,butm ay notcopy any actuallinesoftheH ighly Contidential

   -   Source Code inform ation into the notes. No copies of all or any portion of the Highly

   Confidential- SourceCodeinform ationm ay leavetheroom in which theCodeisinspectedexcept

   asotherwise provided in thisProtective Order. Further,no otherwritten orelectronic record of

   theHighly Confidential- Source Code inform ation isperm itted exceptasotherwiseprovided in

   this Protective Order. The designating Person m ay visually m onitor the activities of the

   Recipient'srepresentativets)during any Highly Confidential- Source Code review,and may
   monitorthe fles/information being reviewed by the Recipient'srepresentativets),butshallnot
   review anynotestakenbytheRecipient'srepresentativets).
           d       ThedesignatingPersonmayobjecttoprovidingtherequestedpapercopieswithin
   five(5)businessdaysoftherequestforcopies.Ifaftermeetingandconfening thedesignating
   PersonandtheRecipientcannotresolveanyobjections,theRecipientmayseekaCourtresolution
   ofwhetherthe requested Highly Confidential- SourceCode isreasonably necessary to any case
 Case1:17-cv-24049-DPG
Case   1:19-cv-01642-RGA-CJB Document
                        Document      249 Filed
                                 63 Entered     04/21/21
                                            on FLSD DocketPage 134 of 209
                                                           07/12/2018     PageID
                                                                        Page 11 of#:15
                                      7365



   preparation activity. In the eventthe matterisputbeforethe Court,theRecipientshallhave the

   burden ofproving that the paper copies are reasonably necessary for the preparation of court

   filings,pleadings,expertreports,orotherpapers,orfordeposition ortrial.

          e        The Recipientshallstore any such papercopiesofHighly Confidential- Source

   Codeinformation ateither:1)theofficesofitsoutsidecounsel,consultantsorexpertsidentitied
   pursuantto Paragraph4(e);or2)atanoff-sitestoragefacility,maintainedbyathirdpartyagreed
   upon bytheParties;undersecure conditionsthatpreventaccessby anyone otherthan thecounsel

   and technicaladvisorsqualified foraccess. TheRecipientmay makeno m ore than two duplicate

   papercopiesforusebyoutsidecounselorteclm icalexperts,theduplicatecopiesto bestoredunder

   thesame secureconditions.Thepapercopiesmaybe used undersecureconditionsin depositions

   and in courttilingsand proceedings.

          f        The Recipientshallnotmakeany additionalelectronic copiesorotherimagesof

   any printed pagesofHighly Contidential- Source Code inform ation orany otherdocum entsor

   thingsretlecting Highly Confidential- Source Code inform ation thathasbeen designated bythe

   designating Person as CSHIGHLY CONFIDENTIAL - SOURCE CODE,'' and may make

   additionalelectronic orpaper copies ofselected portionsofHighly Confidential- Source Code

   informationonlyasauthorizedin5(e)andwhenreasonablynecessaryforuseindepositions,expert
   reports,orcourtfilings and proceedings.

          6.       InadvertenfDisclosure: lnadvertentdisclosuresofinform ation protected by the

   attorney-clientprivilege orthew ork productdoctrine shall be handled in accordance w ith Federal

   R ule ofEvidence 502. lnform ation unintentionally produced or disclosed w ithoutdesignation as

   Conûdential,H ighly Confidential- A ttorney's EyesO nly,orH ighly C onfidential- Source C ode

   inform ation m ay be retroactively designated in the sam e m annerand shallbe treated appropriately
 Case1:17-cv-24049-DPG
Case   1:19-cv-01642-RGA-CJB Document
                        Document      249 Filed
                                 63 Entered     04/21/21
                                            on FLSD DocketPage 135 of 209
                                                           07/12/2018     PageID
                                                                        Page 12 of#:15
                                      7366


      from thedatewritten notice ofthe designation isprovided totheRecipient.

                      a.Filing UnderSealW ith TheCourt: ThisProtective Orderdoesnot,by itself,

      authorize the filing ofany documentunderseal. N o docum entmay be filed undersealwithout

      priorleave ofcourt. A Party wishingto file undersealadocum entcontaining information ithas

      designated asConfidential,Highly Contidential- Attorney'sEyesOnly,orHighly Confidential-

      Source Code,the Party m ust m ove the Court, consistent with Local Rules of the Court for

      permission to filethedocumentunderseal. IfaParty obtainsperm ission to fileadocum entunder

      seal,itmustalso (unlessexcused by theCourt)file apublic-record version thatexcludesany
      Confidential,Highly Confidential- Attorney's Eyes Only,Highly Confidential- Source Code

      inform ation.

                      b.lfa Party w ishes to file in the public record a docum entthatanotherproducer

  hasdesignatedasConfidential,HighlyConfidential- Attom ey'sEyesOnly,orHighlyConfidential
  -
       Source Code,the Party shallprovide atleastfive business days advance written notice to the

  producerofthe docum ent so thatthe producermay m ovethe Courtto require thatthe docum ent

  be filed underseal. Ifwithin tive business daysofreceiving such notice the producermovesthe

  Courtforperm ission forthedocumentto befiledunderseal,theParty wishingto filethedocument

  shallfilethe docum entundersealunlesstheCourtdeniestheproducer'smotion priorto thetim e

  thatthedocum entisfiled.Theproducerofthe docum entshallalso within the aforem entioned five

  businessdayperiodprovidethe Partywithapublic-recordversionofthedocum entthatredactsany

  Contidential,H ighly C ontidential- A ttonw y's Eyes O nly,H ighly Confidential - Source Code

  inform ation such thatthe redacted version ofthe docum entm ay be tiled in the public record.

             8.       Docum ent D isposal: U pon the conclusion of the Litigation, each Party m ust

      retum to the designating Person a11docum entsand copiesofdocum entscontaining the designating


                                                    12
 Case1:17-cv-24049-DPG
Case   1:19-cv-01642-RGA-CJB Document
                        Document      249 Filed
                                 63 Entered     04/21/21
                                            on FLSD DocketPage 136 of 209
                                                           07/12/2018     PageID
                                                                        Page 13 of#:15
                                      7367



   Person's Confidential,Highly Confidential- Attorney's Eyes Only,or Highly Contidential-

   SourceCodeinform ation,andm ustdestroyallnotes,m emoranda,orothermaterialsderived from

   or in any w ay revealing Confidential,H ighly Confidential- A ttom ey's Eyes Only,orH ighly

   Confidential- Source Code infonnation. Alternatively,the Party m ay destroy a1ldocum ents and

   copies ofdocuments containing Confidential,Highly Contidential- Attorney's EyesOnly,and

   Highly Confidential- Source Code information.The Party returning ordestroying Confidential,

   Highly Confidential- Attom ey'sEyesOnly,orHighly Confidential- Source Code infonnation

   m ust prom ptly certify in w riting its com pliance with the requirem ents of this paragraph.

   N otw ithstanding the requirem ents of this paragraph,a Party and its counsel m ay retain one

   complete setofalldocumentsfiled with theCourt,remainingsubjecttoallrequirementsofthis
   ProtectiveOrder.

          9.      Effecton Party'sU se ofIts0m 1Inform ation: Nothing in thisProtective Order

   shallrestrictany Party to the Litigation or its attorneysfrom disclosing or using,in any mnnner

   and foranypurpose,itsown Confidential,Highly Confidential- Attorney'sEyesOnly,orHighly

   Confidential- Source Code.

          10.     Prosecution Bar:A ny person perm itted to receive technical inform ation from a

   producing party that is designated Highly Confidential - Attorney's Eyes Only, or Highly

   Confidential-SourceCodeinfonnation(collectivelyStl-lighlySensitiveTechnicalMaterial'),and
   who obtains,receives has access to,orotherwise learns,in whole or in part,the otherParty's

   Highly Sensitive Technical M aterialunderthis Order shallnot prepare,prosecute,supervise,or

   assistin the preparation or prosecution ofany patentapplication pertaining to the field ofthe

   invention of the patent/s-in-suit on behalf of the receiving Party or its acquirer, successor,

   predecessor,or other affiliate during the pendency of this Action and for one year after its
 Case1:17-cv-24049-DPG
Case   1:19-cv-01642-RGA-CJB Document
                        Document      249 Filed
                                 63 Entered     04/21/21
                                            on FLSD DocketPage 137 of 209
                                                           07/12/2018     PageID
                                                                        Page 14 of#:15
                                      7368



   conclusion,includinganyappeals.Forsakeofclarity,a11attorneysofeitherPartym ayparticipate,

   supervise and assistin any and a11InterPartesReview (P R),Post-GrantReview,orCovered
   BusinessM ethod proceedings related to the patenfs-in-suit,even if they have received and/or

   review ed Highly Sensitive TechnicalM aterial.

          11.      Am endmentsby theParties:ThePartiesmayseek to amendthisProtectiveOrder

   bytilingajointstipulation identifyingthemoditication.
          12.      Survival of Oblications:       This Protective Order's obligations regarding

   Confidential,HighlyConfidential-Attorney'sEyesOnly,and Highly Confidential- SourceCode

   infonnation survive the tinaldisposition ofthe Litigation untila Party agrees otherwise in w riting

   oracourtorderotherwise directs. ûsFinaldisposition,''asused in thisProtective Order,shallbe

   deemedtobethelaterof(1)dismissalofallclaimsanddefensesintheLitigation,withorwithout
   prejudice;and (2) finaljudgmentherein afterthe completion and exhaustion ofal1appeals,
   rehearings,remands,trials,orreviews ofthe Litigation,including the time limits forfiling any

   m otionsor applications forextension oftim e ptlrsuantto applicable law .

          DONEANDORDEREDinChambersatMiami,FloridathisJRYayofJuly,2018.     ....




                                                    Q                      R
                                                A LICIA M .O TA ZO -REYES
                                                UN ITED STA TES M A G ISTM TE JUD G E

   cc:    United StatesDistrictJudgeDanin P.Gayles
          CounselofRecord




                                                   14
 Case1:17-cv-24049-DPG
Case   1:19-cv-01642-RGA-CJB Document
                        Document      249 Filed
                                 63 Entered     04/21/21
                                            on FLSD DocketPage 138 of 209
                                                           07/12/2018     PageID
                                                                        Page 15 of#:15
                                      7369




        ACKNOW LEDGM ENT AND AGREEM ENT TO BE BOUND BY PROTECTIVE
                                 O RD ER

            1,                                       , gprint or type full name), of
                       (printortypefulladdress),declareunderpenaltyofperjurythatIhaveread
     in itsentirety andunderstandtheProtectiveOrderthatwasissued bythe United StatesDistrict

     CourtfortheSouthernDistrictofFloridaon            (date)inthecmseofBeckmanCoulter,Inc.
     v.Sysmex Corp,et al.,Case No.1:17-cv-24049-GAYLES (Southern Districtof Florida,
     M inmi). 1agreeto complywithandbebound by al1thetermsofthisProtectiveOrder,and l
     understand and acknow ledge that failure to so com ply could expose m e to sanctions and

     punishm entin thenature ofcontem pt.1solem nly prom ise thatlw illnotdisclose in any m anner

     anyinformationoritem thatissubjecttothisProtectiveOrderto anypersonorentityexceptin
     strictcompliancewith theprovisionsofthisOrder.

            lfurtheragree to submitto thejurisdiction oftheUnited StatesDistrictCourtforthe
     SouthernDistrictofFloridaforthepurposeofenforcingthetennsofthisProtectiveOrder,even

     ifsuch enforcem entproceedingsoccurafterterm ination ofthisaction.


            This        dayof                    ,2018.


                                              Signature
Case 1:19-cv-01642-RGA-CJB Document 249 Filed 04/21/21 Page 139 of 209 PageID #:
                                    7370




                          EXHIBIT D
 Case 1:19-cv-01642-RGA-CJB Document 249 Filed 04/21/21 Page 140 of 209 PageID #:
                                     7371

  From:    Bokar, Erik ebokar@brinksgilson.com
Subject:   RE: BCI v. Sysmex - Defendants' Request for Inspection of BCI's Source Code
   Date:   May 3, 2019 at 6:16 PM
     To:   Feigelson, Aaron afeigelson@leydig.com


       Aaron,

       As of now, we expect our review to take place Monday through Thursday next week.
       Shivarudrappa Satish and/or I will be attending and plan to arrive around 9 AM on
       Monday.

       Regards,
       Erik

       Erik Bokar
       Intellectual Property Attorney
       312.840.3294 | Direct
       ebokar@brinksgilson.com
       Bokar Biography
       www.brinksgilson.com

       Assistant: Sandra Gray
       312.245.3417 | sgray@brinksgilson.com

       BRINKS GILSON & LIONE
       NBC Tower - Suite 3600 | 455 N. Cityfront Plaza Drive | Chicago, IL 60611

       Please Note: This message is intended for the individual or entity named above and may
       constitute a privileged and confidential communication. If you are not the intended
       recipient, please do not read, copy, use, or disclose this message. Please notify the
       sender by replying to this message, and then delete the message from your system.
       Thank you.

       From: Feigelson, Aaron <afeigelson@leydig.com>
       Sent: Wednesday, April 24, 2019 6:56 PM
       To: Bokar, Erik <ebokar@brinksgilson.com>
       Cc: BGLSysmex012Team <BGLSysmex012Team@brinksgilson.com>; Beckman-
       Sysmex-Litigation <Beckman-Sysmex-Litigation@leydig.com>
       Subject: [EXT] Re: BCI v. Sysmex - Defendants' Request for Inspection of BCI's Source
       Code

       Erik,

       We are working to install the requested tools per your request, and confirm that the
       inspection will occur at Leydig’s Chicago office. Please provide additional details (specific
       dates and timing) as they become apparent.

       -aaron

       Aaron R. Feigelson, Ph.D.
       Attorney
Case 1:19-cv-01642-RGA-CJB Document 249 Filed 04/21/21 Page 141 of 209 PageID #:
                                    7372
   Attorney
   Leydig, Voit & Mayer, Ltd.
   Two Prudential Plaza - Suite 4900
   180 North Stetson Avenue
   Chicago, IL 60601-6731
   (312) 616-5600 (tel - general)
   (312) 616-5637 (tel - direct)
   (312) 616-5700 (fax)
   http://www.leydig.com (website)
   arf@leydig.com (e-mail)
   The information contained in this communication is confidential and may contain information that is privileged and/or exempt from
   disclosure under applicable law. If you have received this communication in error, please notify me immediately and delete the
   original and all copies of this communication. Thank you.




            On Apr 19, 2019, at 12:30 PM, Bokar, Erik <ebokar@brinksgilson.com> wrote:

            Aaron,

            Pursuant to Paragraph 5(a) of the Protective Order, Defendants request an
            inspection of the source code used with BCI’s DxH-series systems, including
            DxH 600, DxH 800, DxH 801, DxH 1600, DxH 1601, DxH 2400, DxH 2401,
            DxH 900, DxH 900 SMS, DxH 900-2, DxH 900-2 SMS, DxH 900-3, and DxH
            900-3 SMS, on May 6 – May 10. The persons viewing the code will be Erik
            Bokar and/or Satish Shivarudrappa. Please confirm that the code will be
            made available for inspection at Leydig’s Chicago office.

            For the inspection, please download and install copies of Notepad++ Text
            Editor, SciTools Understand, Beyond Compare
            (https://www.scootersoftware.com/download.php), and Microsoft Visual
            Studio (community version) (https://visualstudio.microsoft.com/downloads/)
            on the machine hosting the source code for the DxH series products. We will
            supply our own license keys.

            Best,
            Erik

            Erik Bokar
            Intellectual Property Attorney
            312.840.3294 | Direct
            ebokar@brinksgilson.com
            Bokar Biography
            www.brinksgilson.com

            Assistant: Sandra Gray
            312.245.3417 | sgray@brinksgilson.com

            BRINKS GILSON & LIONE
            NBC Tower - Suite 3600 | 455 N. Cityfront Plaza Drive | Chicago, IL 60611

            Please Note: This message is intended for the individual or entity named
            above and may constitute a privileged and confidential communication. If you
            are not the intended recipient, please do not read, copy, use, or disclose this
Case 1:19-cv-01642-RGA-CJB Document 249 Filed 04/21/21 Page 142 of 209 PageID #:
                                    7373
        are not the intended recipient, please do not read, copy, use, or disclose this
        message. Please notify the sender by replying to this message, and then
        delete the message from your system. Thank you.
Case 1:19-cv-01642-RGA-CJB Document 249 Filed 04/21/21 Page 143 of 209 PageID #:
                                    7374




                          EXHIBIT E
    Case 1:19-cv-01642-RGA-CJB Document 249 Filed 04/21/21 Page 144 of 209 PageID #:
                                        7375
                                                 LAW OFFICES
                                    LEYDIG, VOIT & MAYER, LTD.
                                        A PROFESSIONAL CORPORATION

Erika R. Staggs                                  CHICAGO                                 LEYDIG, VOIT & MAYEP.. l TO.
                                                                                   TWO PRUDENTIAL PLAZA, SUITE HOO
es taggs@leydig.com                          WASHINGTON. D.C.                          CHICAGO, ILLINOIS 6060l-67H
(312) 552-3410                              BOULDER. COLORADO                              TELEPHONE: ()12) 616-S600
                                          SAN FRANCISCO BAY AREA                            FACSIMILE: (312) 616-5700
                                                                                                  WWW.LEYDIG.COM
                                        FRANKFURT AM MAIN, GERMANY




                                                June 12, 2019

                                            VIA HAND DELIVERY

      Erik M. Bokar, Esq.
      BRINKS GILSON & LIONE
      NBC Tower, Suite 3600
      455 North Cityfront Plaza Drive
      Chicago, IL 60611

               Re:    Beckman Coulter, Inc. ("BC/'') v. Sysmex America, Inc. ("SAi'') and Sysmex
                      Corporation ("Sysmex Corp.'') (collectively, "Sysmex''),
                      Case No. 1:18-cv-06563 (N.D. Ill.)

      Dear Mr. Bokar:

           BCI has shipped via messenger a document production including requested printouts of BCI
      source code, labeled BCf-SCOOOOl-45. Also included is a USB drive containing requested
      native files of the Understand-Generated materials from Sysmex's source code inspection,
      labeled BCI-SC00046-59.

             These materials have been designated HIGHLY CONFIDENTIAL - SOURCE CODE,"
      pursuant to the Protective Order entered in this case (D.I. 63), and the materials should be treated
      accordingly.



                                                    Sincerely,

                                                    LEYDIG, VOIT & MA YER, LTD.




                                                           Erika R. Staggs
                                                           Litigation Paralegal

      Enclosures
Case 1:19-cv-01642-RGA-CJB Document 249 Filed 04/21/21 Page 145 of 209 PageID #:
                                    7376




                          EXHIBIT F
Case 1:19-cv-01642-RGA-CJB Document 249 Filed 04/21/21 Page 146 of 209 PageID #:
                                    7377
Case 1:19-cv-01642-RGA-CJB Document 249 Filed 04/21/21 Page 147 of 209 PageID #:
                                    7378
Case 1:19-cv-01642-RGA-CJB Document 249 Filed 04/21/21 Page 148 of 209 PageID #:
                                    7379
Case 1:19-cv-01642-RGA-CJB Document 249 Filed 04/21/21 Page 149 of 209 PageID #:
                                    7380
Case 1:19-cv-01642-RGA-CJB Document 249 Filed 04/21/21 Page 150 of 209 PageID #:
                                    7381
Case 1:19-cv-01642-RGA-CJB Document 249 Filed 04/21/21 Page 151 of 209 PageID #:
                                    7382
Case 1:19-cv-01642-RGA-CJB Document 249 Filed 04/21/21 Page 152 of 209 PageID #:
                                    7383
Case 1:19-cv-01642-RGA-CJB Document 249 Filed 04/21/21 Page 153 of 209 PageID #:
                                    7384
Case 1:19-cv-01642-RGA-CJB Document 249 Filed 04/21/21 Page 154 of 209 PageID #:
                                    7385
Case 1:19-cv-01642-RGA-CJB Document 249 Filed 04/21/21 Page 155 of 209 PageID #:
                                    7386
Case 1:19-cv-01642-RGA-CJB Document 249 Filed 04/21/21 Page 156 of 209 PageID #:
                                    7387
Case 1:19-cv-01642-RGA-CJB Document 249 Filed 04/21/21 Page 157 of 209 PageID #:
                                    7388




                          EXHIBIT G
Case 1:19-cv-01642-RGA-CJB Document 249 Filed 04/21/21 Page 158 of 209 PageID #:
                                    7389
Case 1:19-cv-01642-RGA-CJB Document 249 Filed 04/21/21 Page 159 of 209 PageID #:
                                    7390
Case 1:19-cv-01642-RGA-CJB Document 249 Filed 04/21/21 Page 160 of 209 PageID #:
                                    7391
Case 1:19-cv-01642-RGA-CJB Document 249 Filed 04/21/21 Page 161 of 209 PageID #:
                                    7392
Case 1:19-cv-01642-RGA-CJB Document 249 Filed 04/21/21 Page 162 of 209 PageID #:
                                    7393
Case 1:19-cv-01642-RGA-CJB Document 249 Filed 04/21/21 Page 163 of 209 PageID #:
                                    7394
Case 1:19-cv-01642-RGA-CJB Document 249 Filed 04/21/21 Page 164 of 209 PageID #:
                                    7395
Case 1:19-cv-01642-RGA-CJB Document 249 Filed 04/21/21 Page 165 of 209 PageID #:
                                    7396
Case 1:19-cv-01642-RGA-CJB Document 249 Filed 04/21/21 Page 166 of 209 PageID #:
                                    7397
Case 1:19-cv-01642-RGA-CJB Document 249 Filed 04/21/21 Page 167 of 209 PageID #:
                                    7398
Case 1:19-cv-01642-RGA-CJB Document 249 Filed 04/21/21 Page 168 of 209 PageID #:
                                    7399
Case 1:19-cv-01642-RGA-CJB Document 249 Filed 04/21/21 Page 169 of 209 PageID #:
                                    7400
Case 1:19-cv-01642-RGA-CJB Document 249 Filed 04/21/21 Page 170 of 209 PageID #:
                                    7401
Case 1:19-cv-01642-RGA-CJB Document 249 Filed 04/21/21 Page 171 of 209 PageID #:
                                    7402
Case 1:19-cv-01642-RGA-CJB Document 249 Filed 04/21/21 Page 172 of 209 PageID #:
                                    7403
Case 1:19-cv-01642-RGA-CJB Document 249 Filed 04/21/21 Page 173 of 209 PageID #:
                                    7404




                          EXHIBIT H
 Case 1:19-cv-01642-RGA-CJB Document 249 Filed 04/21/21 Page 174 of 209 PageID #:
                                     7405

  From:    James, Joshua jjames@brinksgilson.com
Subject:   RE: Sysmex v. BCI (D. Del.): Source Code Inspection
   Date:   October 28, 2020 at 3:55 PM
     To:   Feigelson, Aaron afeigelson@leydig.com
    Cc:    Kopinski, Nicole nkopinski@leydig.com, Beckman-Sysmex-Litigation Beckman-Sysmex-Litigation@leydig.com, msharp@ycst.com
           , Steven W. Lee SLee@ycst.com, BGLSysmex012Team BGLSysmex012Team@brinksgilson.com, Farnan, Kelly E.
           Farnan@RLF.com, Delcollo, Renee Mosley delcollo@rlf.com


       Aaron,

       Due to your objection, Tadashi will not accompany Mr. Satish tomorrow. I will
       accompany Mr. Satish instead.

       Regards,

       Josh

       Joshua James
       Intellectual Property Attorney
       312.840.3270 | Direct
       630.217.8444 | Mobile
       jjames@brinksgilson.com
       James Biography
       www.brinksgilson.com

       Assistant: Claire Popoca
       312.245.3498 | cpopoca@brinksgilson.com

       BRINKS GILSON & LIONE
       NBC Tower - Suite 3600 | 455 N. Cityfront Plaza Drive | Chicago, IL 60611

       Please Note: This message is intended for the individual or entity named above and
       may constitute a privileged and confidential communication. If you are not the intended
       recipient, please do not read, copy, use, or disclose this message. Please notify the
       sender by replying to this message, and then delete the message from your system.
       Thank you.

       From: Feigelson, Aaron <afeigelson@leydig.com>
       Sent: Wednesday, October 28, 2020 3:23 PM
       To: James, Joshua <jjames@brinksgilson.com>
       Cc: Kopinski, Nicole <nkopinski@leydig.com>; Beckman-Sysmex-Litigation
       <Beckman-Sysmex-Litigation@leydig.com>; msharp@ycst.com; Steven W. Lee
       <SLee@ycst.com>; BGLSysmex012Team
       <BGLSysmex012Team@brinksgilson.com>; Farnan, Kelly E. <Farnan@RLF.com>;
       Delcollo, Renee Mosley <delcollo@rlf.com>
       Subject: [EXT] Re: Sysmex v. BCI (D. Del.): Source Code Inspection

       Josh,

       The locked computer with the DxH code should be in the same state with the same tools and licenses
       as when Mr. Satish was here last year. We cannot verify whether his licenses are active or not. We
       will try to install the additional GitBash tool, but cannot guarantee it can be done on this short notice.
        We should be able to provide an extra monitor.
Case 1:19-cv-01642-RGA-CJB Document 249 Filed 04/21/21 Page 175 of 209 PageID #:
                                    7406
    We should be able to provide an extra monitor.

   We note that Tadashi Horie has not filed an appearance in this case, nor has he signed the Protective
   Order. Because Mr. Horie has been active in the prosecution of Sysmex patent applications, his
   participation here is problematic. Can you provide details as to Mr. Horie’s involvement with
   Sysmex patent matters? In particular, please list all Sysmex patent applications that Mr. Horie has
   worked on in the last six months. In the interim, we object to Mr. Horie’s participation in tomorrow’s
   inspection.

   -aaron


   Aaron R. Feigelson, Ph.D.
   Attorney
   Leydig, Voit & Mayer, Ltd.
   Two Prudential Plaza - Suite 4900
   180 North Stetson Avenue
   Chicago, IL 60601-6731
   (312) 616-5600 (tel - general)
   (312) 616-5637 (tel - direct)
   (312) 616-5700 (fax)
   http://www.leydig.com (website)
   arf@leydig.com (e-mail)
   The information contained in this communication is confidential and may contain information that is privileged and/or exempt from
   disclosure under applicable law. If you have received this communication in error, please notify me immediately and delete the
   original and all copies of this communication. Thank you.




            On Oct 27, 2020, at 4:27 PM, James, Joshua <jjames@brinksgilson.com>
            wrote:

            Aaron,

            It is our understanding that the following tools are installed on the locked
            computer from Mr. Satish’s previous inspection in October 2019:

                   Beyond Compare
                   Visual Studio
                   SciTools Understand
                 · Notepad++ Text Editor

            If any of these tools are no longer on the locked computer, please install
            them. Also, because it has been about a year since the last inspection,
            please confirm that the licenses for the tools are active.

            In addition to the tools listed above, please install Git Bash
            (https://gitforwindows.org/) onto the locked computer. Also, if the laptop
            screen is smaller than 15”, please provide a monitor for the laptop that is
            15” or more.

            Tadashi Horie from Brinks Gilson & Lione will be accompanying Mr. Satish,
            so please add him to your security list.

            Regards,
Case 1:19-cv-01642-RGA-CJB Document 249 Filed 04/21/21 Page 176 of 209 PageID #:
                                    7407
        Regards,

        Josh

        Joshua James
        Intellectual Property Attorney
        312.840.3270 | Direct
        630.217.8444 | Mobile
        jjames@brinksgilson.com
        James Biography
        www.brinksgilson.com

        Assistant: Claire Popoca
        312.245.3498 | cpopoca@brinksgilson.com

        BRINKS GILSON & LIONE
        NBC Tower - Suite 3600 | 455 N. Cityfront Plaza Drive | Chicago, IL 60611

        Please Note: This message is intended for the individual or entity named
        above and may constitute a privileged and confidential communication. If
        you are not the intended recipient, please do not read, copy, use, or
        disclose this message. Please notify the sender by replying to this
        message, and then delete the message from your system. Thank you.

        From: Feigelson, Aaron <afeigelson@leydig.com>
        Sent: Tuesday, October 27, 2020 12:00 PM
        To: James, Joshua <jjames@brinksgilson.com>
        Cc: Kopinski, Nicole <nkopinski@leydig.com>; Beckman-Sysmex-
        Litigation <Beckman-Sysmex-Litigation@leydig.com>; msharp@ycst.com;
        Steven W. Lee <SLee@ycst.com>; BGLSysmex012Team
        <BGLSysmex012Team@brinksgilson.com>; Farnan, Kelly E.
        <Farnan@RLF.com>; Delcollo, Renee Mosley <delcollo@rlf.com>
        Subject: [EXT] Re: Sysmex v. BCI (D. Del.): Source Code Inspection

        Josh,

        BCI is agreeable to expediting the Protective Order process and confirming that it has no
        present objection to Mr. Satish’s inspection of the DxH source code, as he has done
        previously. The locked computer contains the same code and tools from Mr. Satish’s
        previous inspection in October 2019. Please let us know if anyone will be joining Mr.
        Satish so we can make arrangements with building security for the inspection on
        October 29 and 30.

        -aaron


        Aaron R. Feigelson, Ph.D.
        Attorney
        Leydig, Voit & Mayer, Ltd.
        Two Prudential Plaza - Suite 4900
        180 North Stetson Avenue
        Chicago, IL 60601-6731
        (312) 616-5600 (tel - general)
Case 1:19-cv-01642-RGA-CJB Document 249 Filed 04/21/21 Page 177 of 209 PageID #:
                                    7408
        (312) 616-5600 (tel - general)
        (312) 616-5637 (tel - direct)
        (312) 616-5700 (fax)
        http://www.leydig.com (website)
        arf@leydig.com (e-mail)
        The information contained in this communication is confidential and may contain information that is privileged
        and/or exempt from disclosure under applicable law. If you have received this communication in error, please
        notify me immediately and delete the original and all copies of this communication. Thank you.




                 On Oct 26, 2020, at 5:21 PM, James, Joshua
                 <jjames@brinksgilson.com> wrote:

                 Aaron,

                 Thank you for making the DxH source code available on
                 October 29 and 30. Our reviewer is Shivarudrappa Satish, who
                 was already cleared under the protective order in the Illinois
                 case and has already inspected BCI source code in the Illinois
                 case.

                 Please find attached an executed Exhibit A from the Delaware
                 protective order. Paragraph 4(e) of both the Illinois and
                 Delaware protective orders requires the same information for
                 experts to be cleared. Mr. Satish has confirmed that no new
                 information needs to be added to the information he disclosed
                 for clearance under the Illinois protective order.

                 We do not want Mr. Satish to travel to Chicago unnecessarily,
                 so please confirm that the DxH source code will be available
                 on October 29 and 30 and that BCI does not object to Mr.
                 Satish reviewing the source code.

                 Regards,

                 Josh

                 Joshua James
                 Intellectual Property Attorney
                 312.840.3270 | Direct
                 630.217.8444 | Mobile
                 jjames@brinksgilson.com
                 James Biography
                 www.brinksgilson.com

                 Assistant: Claire Popoca
                 312.245.3498 | cpopoca@brinksgilson.com

                 BRINKS GILSON & LIONE
                 NBC Tower - Suite 3600 | 455 N. Cityfront Plaza
                 Drive | Chicago, IL 60611
Case 1:19-cv-01642-RGA-CJB Document 249 Filed 04/21/21 Page 178 of 209 PageID #:
                                    7409


             Please Note: This message is intended for the individual or
             entity named above and may constitute a privileged and
             confidential communication. If you are not the intended
             recipient, please do not read, copy, use, or disclose this
             message. Please notify the sender by replying to this
             message, and then delete the message from your system.
             Thank you.

             From: Feigelson, Aaron <afeigelson@leydig.com>
             Sent: Monday, October 26, 2020 11:11 AM
             To: James, Joshua <jjames@brinksgilson.com>
             Cc: Kopinski, Nicole <nkopinski@leydig.com>; Beckman-
             Sysmex-Litigation <Beckman-Sysmex-
             Litigation@leydig.com>; msharp@ycst.com; Steven W. Lee
             <SLee@ycst.com>; BGLSysmex012Team
             <BGLSysmex012Team@brinksgilson.com>; Farnan, Kelly E.
             <Farnan@RLF.com>; Delcollo, Renee Mosley
             <delcollo@rlf.com>
             Subject: [EXT] Re: Sysmex v. BCI (D. Del.): Source Code
             Inspection

             Josh,

             We disagree with your assessment that concerns from the pandemic
             should somehow require a party to send its source code to a
             destination outside of its control. We also note that Sysmex has not
             provided the requisite notice as outlined in the Protective Order, such as
             an identification of the reviewer. Nevertheless, given your expert’s
             willingness to travel and in light of the global situation, we can expedite
             the process and make the DxH source code available at our offices in
             Chicago this week, assuming the reviewer is someone already cleared
             under the Protective Order. Please identify the reviewer and let us know
             if Thursday and/or Friday (October 29/30) is acceptable.

             -aaron

             Aaron R. Feigelson, Ph.D.
             Attorney
             Leydig, Voit & Mayer, Ltd.
             Two Prudential Plaza - Suite 4900
             180 North Stetson Avenue
             Chicago, IL 60601-6731
             (312) 616-5600 (tel - general)
             (312) 616-5637 (tel - direct)
             (312) 616-5700 (fax)
             http://www.leydig.com (website)
             arf@leydig.com (e-mail)
             The information contained in this communication is confidential and may contain information
             that is privileged and/or exempt from disclosure under applicable law. If you have received
             this communication in error, please notify me immediately and delete the original and all
             copies of this communication. Thank you.
Case 1:19-cv-01642-RGA-CJB Document 249 Filed 04/21/21 Page 179 of 209 PageID #:
                                    7410




                           EXHIBIT I
Case 1:19-cv-01642-RGA-CJB Document 249 Filed 04/21/21 Page 180 of 209 PageID #:
                                     7411
    GERARDO GARCIA· Highly Confidential - Attorneys Eyes Only November 09, 2019
    BECKMAN COULTER vs SYSMEX AMERICA                                         1

·1
· · · · · · · · · UNITED STATES DISTRICT COURT
·2· · · · · · · · · · · · · · OF THE
· · · · · · · · · ·NORTHERN DISTRICT ILLINOIS
·3

·4· · · · · · · · ·CASE NO.:· 1:18-CV-06563

·5
· ·   ·BECKMAN COULTER, INC.
·6
· ·   · · ·Plaintiff,
·7
· ·   · -vs-
·8
· ·   ·SYSMEX AMERICA, INC., and
·9·   ·SYSMEX CORPORATION,

10· · · ·Defendants.
· · · ____________________________________/
11

12· · · ·HIGHLY CONFIDENTIAL - ATTORNEY'S EYES ONLY

13· · · · · · · ·DEPOSITION OF GERARDO GARCIA

14
· · · · · · · · · Saturday, November 9, 2019
15· · · · · · · · · 9:07 a.m. - 5:17 p.m.

16· · · · · · ·Esquire Deposition Solutions, LLC
· · · · · · · · · · 44 West Flagler Street
17· · · · · · · · · ·Miami, Florida 33130

18

19

20

21

22· · Reported By:
· · · Guerlin Kelly Boyd, Court Reporter
23· · Notary Public, State of Florida

24

25


                                                           800.211.DEPO (3376)
                                                           EsquireSolutions.com
Case 1:19-cv-01642-RGA-CJB Document 249 Filed 04/21/21 Page 181 of 209 PageID #:
                                     7412
    GERARDO GARCIA· Highly Confidential - Attorneys Eyes Only November 09, 2019
    BECKMAN COULTER vs SYSMEX AMERICA                                         2

·1· ·APPEARANCES:

·2

·3· · · ·On behalf of the Plaintiff:

·4·   ·   ·   ·NICOLE E. KOPINSKI, ESQ.
· ·   ·   ·   ·LEYDIG, VOIT & MAYER, LTD.
·5·   ·   ·   ·2 Prudential Plaza
· ·   ·   ·   ·Suite 4900
·6·   ·   ·   ·Chicago, Illinois 60601
· ·   ·   ·   ·(312) 616-5624
·7·   ·   ·   ·nkopinski@leydig.com

·8

·9· · · ·On behalf of the Defendant:

10·   ·   ·   ·JAMES R. SOBIERAJ, ESQ.
· ·   ·   ·   ·TADASHI HORIE, ESQ.
11·   ·   ·   ·BRINKS GILSON & LIONE
· ·   ·   ·   ·455 North Cityfront Plaza Drive
12·   ·   ·   ·Suite 3600
· ·   ·   ·   ·Chicago, Illinois 60611
13·   ·   ·   ·(312) 321-4200
· ·   ·   ·   ·jsobieraj@brinkgilson.com
14·   ·   ·   ·thorie@brinkgilson.com

15
· · ·ALSO PRESENT:
16

17· · · ·ROBERT PACHECO, VIDEOGRAPHER

18
· · · · · · · · · · · · · ·-· -             -
19

20

21

22

23

24

25


                                                           800.211.DEPO (3376)
                                                           EsquireSolutions.com
Case 1:19-cv-01642-RGA-CJB Document 249 Filed 04/21/21 Page 182 of 209 PageID #:
                                    7413




                          EXHIBIT J
Case 1:19-cv-01642-RGA-CJB Document 249 Filed 04/21/21 Page 183 of 209 PageID #:
                                    7414
                                                                                                          Leydig, Voit & Mayer, Ltd.
                                                                                                                    www.leydig.com

INTELLECTUAL PROPERTY LAW
                                                                                                              Aaron R. Feigelson, Ph.D.
                                                                                                          A        afeigelson@leydig.com
                                                                                              P                            (312) 616-5637
                                                                                              r
                                                                                              o
                                                       February 1, 2021                       f
                                                                                              e
                                                          VIA EMAIL                           s
                                                                                              s
                                                                                              i
    Counsel of Record                                                                         o
                                                                                              n
    BRINKS, GILSON & LIONE, P.C.                                                              a
    NBC Tower, Suite 3600                                                                     l
                                                                                              C
    455 North Cityfront Plaza Drive                                                           o
    Chicago, IL 60611                                                                         r
                                                                                              p
                                                                                              o
           Re:       Sysmex America, Inc. and Sysmex Corporation v.                        Beckman
                                                                                              r          Coulter, Inc.,
                                                                                              a
                     Case No. 1:19-cv-01642-RGA-CJB (D. Del.)                                 t
                                                                                              i
   Counsel,                                                                                   o
                                                                                              n

          We write regarding issues arising from the recent deposition of Tadashi Horie on January
   15, 2021.

           Protective Order Violations by Mr. Horie and Brinks, Gilson & Lione

            The Protective Orders governing the use of confidential information in the Illinois and
   Delaware cases contain a prosecution bar provision that limits the scope of involvement in patent
   prosecution activity. In particular, the Protective Order states that anyone who “obtains, receives
   has access to, or otherwise learns, in whole or in part, the other Party's Highly Sensitive
   Technical Material under this Order shall not prepare, prosecute, supervise, or assist in the
   preparation or prosecution of any patent application pertaining to the field of the invention of the
   patent/s-in-suit on behalf of the receiving Party or its acquirer, successor, predecessor, or other
   affiliate during the pendency of this Action and for one year after its conclusion, including any
   appeals.”

           Despite the broad prohibition in the Protective Orders, Mr. Horie’s deposition testimony
   confirmed that he has
                                                                                . Mr. Horie has had
   access to Beckman Coulter’s Highly Sensitive Technical Material at least as a member of
   Brinks’ email distribution group, BGLSysmex012Team@brinksgilson.com, where he has
   privately received confidential Beckman Coulter materials. In addition, Mr. Horie has attended
   depositions in these litigations, including depositions where highly confidential Beckman
   Coulter documents were presented as exhibits.

          Mr. Horie nonetheless continued to prosecute dozens of Sysmex patent applications
   covering hematology analyzers and other inventions in the fields of the asserted patents. He also
   was unable to identify any protective measures taken by the Brinks firm that would prevent his
   prosecution of these Sysmex applications or limit his access to confidential Beckman Coulter



       Two Prudential Plaza, Suite 4900 | 180 N. Stetson Avenue | Chicago, IL 60601-6731 | T 312-616-5600 | F 312-616-5700

          Chicago, Illinois | Alexandria, Virginia | Boulder, Colorado | San Francisco Bay Area | Frankfurt am Main, Germany
Case 1:19-cv-01642-RGA-CJB Document 249 Filed 04/21/21 Page 184 of 209 PageID #:
                                    7415
  Counsel of Record
  February 1, 2021
  Page 2


  information in view of his ongoing prosecution work. Indeed, Mr. Horie sought to personally
  inspect Beckman Coulter’s computer source code in October 2020.

         In light of these serious violations of the Protective Orders, Beckman Coulter is
  considering an appropriate course of action. In the interim, please confirm by close of business
  Tuesday, February 2, 2021, that the following remedial measures have been taken:

     1) Mr. Horie is no longer prosecuting or assisting in the prosecution or preparation of any
        Sysmex patent applications;

     2) Mr. Horie is no longer a member of the BGLSysmex012Team email distribution list;

     3) Brinks has restricted all access to Beckman Coulter confidential material, both physical
        and electronic, by Mr. Horie and any others who are involved in Sysmex patent
        prosecution in the field of hematology analyzers;

     4) Mr. Horie will not participate in the preparation of any Sysmex witness for deposition,
        nor will he attend any depositions in this litigation; and

     5) You will identify all persons who were involved in Sysmex patent prosecution in the field
        of hematology analyzers in the past three (3) years, and separately, all persons who have
        worked on the Sysmex litigations.

         Improper Assertions of Privilege and Work Product Immunity

         During Mr. Horie’s deposition, Mr. Mallin instructed him not to answer nearly 150
  questions posed by the questioning attorney during the deposition. Many of these instructions
  were without basis in any attorney-client communications or work product. For example, Mr.
  Mallin instructed Mr. Horie not to answer questions regarding:

     •   The existence—not the content—of communications with his client, Sysmex, during this
         litigation. (25:14-26:6).

     •   Whether he was on an email distribution list (31:20-25; 39:9-15), and whether he
         received an email from opposing counsel (34:2-8).

     •   General legal concepts unrelated to the substance of the case, such as the purpose of a
         prosecution bar (44:14-19), explaining a Track One request (70:7-11), or explaining a
         FDA 510(k) (168:15-169:4).

     •   His understanding of a document that he was unfamiliar with (89:13-22).

     •   Photographs in a document he did not prepare and that he did not recall previously seeing
         (94:18-24).

     •   The identity of a signator on a public document (98:11-19).


                                                  2
Case 1:19-cv-01642-RGA-CJB Document 249 Filed 04/21/21 Page 185 of 209 PageID #:
                                    7416
  Counsel of Record
  February 1, 2021
  Page 3


     •   Whether he had seen an XE-2100 hematology analyzer in person (112:23-113:3)

     •   Whether Sysmex provided any information to Mr. Horie regarding the XE-2100 (135:1-
         7)

     •   The content of Sysmex prior art manuals and marketing materials (138:18-139:2; 148:23-
         149:4; 159:4-12; 163:19-164:24)

     •   Mr. Horie’s practice of informing clients about events during the prosecution of patent
         applications (186:11-21)

         The examples above are representative, and are far from a complete listing of the
  improper privilege and work product assertions. Indeed, instructions not to answer appear on
  over 100 pages of the 219-page transcript. It is unquestionable that none of the exemplary
  questions above sought or required the divulging of any attorney-client communications or work
  product.

        Because of the consistent misapplication of attorney-client privilege and work product
  immunity, Beckman Coulter requests that Mr. Horie be made available again for deposition, at
  Sysmex’s expense.

         Waiver of Privilege Regarding Mr. Horie’s Knowledge of Prior Art

          Sysmex withheld from the USPTO numerous prior art references regarding Sysmex’s
  XE-2100 and XT-Series analyzers and how those analyzers were used to process body fluids. As
  a result, Beckman Coulter has counterclaimed that the asserted Sysmex patents are
  unenforceable due to the inequitable conduct of various individuals, including Mr. Horie.
  Accordingly, Mr. Horie’s and at least the Sysmex inventors’ knowledge of these references is
  highly relevant to this counterclaim.

          Mr. Horie spontaneously and self-servingly volunteered for at least some of the withheld
  references that the first time he saw them was after Beckman Coulter filed its counterclaim (e.g.,
  105:14-106:10, 130:4-6, 133:13–24, 145:11–14). Yet, when asked further questions testing the
  veracity of his testimony, Sysmex’s attorney asserted privilege and instructed Mr. Horie not to
  answer (e.g., 126:5-127:13, 134:16-135:19, 145:19–146:11). By allowing Mr. Horie to testify as
  to his knowledge of the withheld prior art when it is helpful to Sysmex, but then asserting
  privilege to prevent investigation as to facts that might undermine that testimony, Sysmex has
  impermissibly used the privilege as both a sword and a shield. Sysmex has thus waived any
  attorney-client privilege as to the question of Mr. Horie’s knowledge of the withheld prior art,
  and Mr. Horie must be made available again for deposition and ready to fully answer questions
  regarding his knowledge of the various references.




                                                  3
Case 1:19-cv-01642-RGA-CJB Document 249 Filed 04/21/21 Page 186 of 209 PageID #:
                                    7417
  Counsel of Record
  February 1, 2021
  Page 4


         Improper Coaching and Speaking Objections

          It has been unfortunate that nearly all depositions of Sysmex witnesses thus far have
  included improper speaking objections by Sysmex’s counsel, in contravention of the well-
  established practice followed by the District of Delaware. We will address this general issue in a
  separate letter.

          With Mr. Horie’s deposition, however, there were multiple instances not only of
  improper objections, but overt coaching. For example, Mr. Mallin repeatedly told the witness to
  take time reviewing documents and not to speculate, (e.g., 71:3-5, 109:24-110:4, 137:15-17) and
  went so far as interrupting the witness’s answers to do so, (e.g., “Don’t guess” (204:8-18)). For
  this additional reason, Mr. Horie should be presented again so he can provide full and complete
  testimony in accordance with both the Federal and Local rules.

          Please let us know when Mr. Horie will be made available to complete his deposition
  subject to the terms discussed above. If you do not intend to produce Mr. Horie again, or if you
  cannot confirm that you have taken all of the requested measures above with respect to the
  Protective Order violations, let us know your availability for a meet and confer this week so that
  we may bring these serious matters to the Court’s attention.


                                            Very truly yours,

                                            LEYDIG, VOIT & MAYER, LTD.


                                            By:
                                                  Aaron R. Feigelson




                                                  4
Case 1:19-cv-01642-RGA-CJB Document 249 Filed 04/21/21 Page 187 of 209 PageID #:
                                    7418




                          EXHIBIT K
 Case 1:19-cv-01642-RGA-CJB Document 249 Filed 04/21/21 Page 188 of 209 PageID #:
                                     7419

  From:    Feigelson, Aaron afeigelson@leydig.com
Subject:   Re: Sysmex v. Beckman Coulter 19-1642 (RGA-CJB): Correspondence re Issues Arising from Tadashi Horie Deposition
   Date:   March 18, 2021 at 4:15 PM
     To:   Farnan, Kelly E. Farnan@RLF.com
    Cc:    Sobieraj, James jsobieraj@brinksgilson.com, Mallin, Robert rmallin@brinksgilson.com, James, Joshua jjames@brinksgilson.com,
           Parrish, Daniel dparrish@brinksgilson.com, Delcollo, Renee Mosley delcollo@rlf.com, Mueller, Wesley wmueller@leydig.com,
           David Airan dairan@leydig.com, Kopinski, Nicole nkopinski@leydig.com, Feng, Wallace wfeng@leydig.com, Sharp, Melanie
           msharp@ycst.com, Beckman-Sysmex-Litigation Beckman-Sysmex-Litigation@leydig.com


      Kelly,

      We agree that these are serious violations at issue and we have treated this matter accordingly. In my letter of
      February 1, we identified steps Sysmex could take to help address ongoing concerns. We participated in a
      lengthy meet and confer on February 5 during which we reached impasse based on Sysmex’s representations,
      and continued thereafter to provide information in writing to try to bring about a resolution. Despite these
      efforts, Sysmex has steadfastly refused to voluntarily correct its past and ongoing violations (tacitly admitting
      impasse), and has prolonged the dispute and stonewalled multiple efforts to schedule a meet and confer.
      Moreover, Sysmex has still not provided any explanation as to why it contends that the prosecution of the ‘350
      and ‘351 patents was permitted under the prosecution bar of the Illinois protective order.

      We are not aware of any reason why we need to supply you with a copy of a proposed amended pleading, as
      we have made our bases for the amendments quite clear in our correspondence. Similarly, the non-monetary
      sanctions we will seek have been clear in our many communications, including not only the specific measures
      described in my letter of February 1, but also a waiver of Sysmex’s right to pursue the ‘350 and ‘351
      infringement claims against Beckman Coulter, and such other relief as the Court deems appropriate under
      these circumstances.

      We are and have been at impasse on both violation and remedy. To the extent you believe an additional meet
      and confer is necessary, we are prepared to meet any time on Monday, March 22. If we do not hear from you
      by the close of business tomorrow confirming your availability for a time certain, we will bring this matter to the
      court’s attention

      -aaron

      Aaron R. Feigelson, Ph.D.
      Attorney
      Leydig, Voit & Mayer, Ltd.
      Two Prudential Plaza - Suite 4900
      180 North Stetson Avenue
      Chicago, IL 60601-6731
      (312) 616-5600 (tel - general)
      (312) 616-5637 (tel - direct)
      (312) 616-5700 (fax)
      http://www.leydig.com (website)
      arf@leydig.com (e-mail)
      The information contained in this communication is confidential and may contain information that is privileged and/or exempt from disclosure under
      applicable law. If you have received this communication in error, please notify me immediately and delete the original and all copies of this communication.
      Thank you.

        On Mar 15, 2021, at 11:15 AM, Farnan, Kelly E. <Farnan@RLF.com> wrote:

        Aaron,

        As we’ve expressed previously, BCI is making serious allegations that deserve a serious and
        substantive meet and confer. In order to facilitate the meet and confer process, we have asked for but
        still have not received the following information:

               (1) An explanation as to how Mr. Horie allegedly violated the protective order, including especially
                   how you contend that the patent applications you have identified fall within the scope of the
                   Delaware protective order;
               (2) The specific monetary and non-monetary relief you will seek from the Court; and
               (3) A copy of the proposed amended pleading.

        We would appreciate receiving this information so that we can meaningfully consider it.

        Kelly
Case 1:19-cv-01642-RGA-CJB Document 249 Filed 04/21/21 Page 189 of 209 PageID #:
                                    7420
    Kelly




    The information contained in this electronic communication is intended only for the use of the individual or entity named above and
    may be privileged and/or confidential. If the reader of this message is not the intended recipient, you are hereby notified that any
    unauthorized dissemination, distribution or copying of this communication is strictly prohibited by law. If you have received this
    communication in error, please immediately notify us by return e-mail or telephone (302-651-7700) and destroy the original message.
    Thank you.




    From: Feigelson, Aaron <afeigelson@leydig.com>
    Sent: Friday, March 12, 2021 6:45 PM
    To: Sobieraj, James <jsobieraj@brinksgilson.com>
    Cc: Mallin, Robert <rmallin@brinksgilson.com>; James, Joshua <jjames@brinksgilson.com>; Parrish,
    Daniel <dparrish@brinksgilson.com>; Farnan, Kelly E. <Farnan@RLF.com>; Delcollo, Renee Mosley
    <delcollo@rlf.com>; Mueller, Wesley <wmueller@leydig.com>; Airan, David <dairan@leydig.com>;
    Kopinski, Nicole <nkopinski@leydig.com>; Feng, Wallace <wfeng@leydig.com>; Sharp, Melanie
    <msharp@ycst.com>; Beckman-Sysmex-Litigation <Beckman-Sysmex-Litigation@leydig.com>
    Subject: Re: Sysmex v. Beckman Coulter 19-1642 (RGA-CJB): Correspondence re Issues Arising
    from Tadashi Horie Deposition

                                                                 * EXTERNAL EMAIL *
    Jim,

    We are and have been at impasse on this issue. There have now been several rounds of emails, yet Sysmex continues to
    refuse to take any corrective action or further meet and confer. We have already met and conferred on this. Additional
    delay is unwarranted.

    Even though we have provided more than ample explanation of our bases for our positions and for the relief we seek, as
    an accommodation we would be happy to have an additional brief discussion between 3:00 and 5:00 Central on Monday,
    March 15, or before noon on Tuesday, March 16. Let us know by Monday at Noon Central if you can attend. Please
    also be prepared to discuss your position that the ‘350 and ‘351 patents—and any of the other Sysmex patent applications
    we have so identified—fall outside the scope of the prosecution bar of the Illinois protective order.

    This matter is ripe and we will not defer contacting chambers beyond Tuesday absent an acceptable commitment from
    Sysmex to address these serious protective order breaches and their consequences.

    -aaron

    Aaron R. Feigelson, Ph.D.
    Attorney
    Leydig, Voit & Mayer, Ltd.
    Two Prudential Plaza - Suite 4900
    180 North Stetson Avenue
    Chicago, IL 60601-6731
    (312) 616-5600 (tel - general)
    (312) 616-5637 (tel - direct)
    (312) 616-5700 (fax)
    http://www.leydig.com (website)
    arf@leydig.com (e-mail)
    The information contained in this communication is confidential and may contain information that is privileged and/or exempt from disclosure under
    applicable law. If you have received this communication in error, please notify me immediately and delete the original and all copies of this
    communication. Thank you.




             On Mar 12, 2021, at 9:37 AM, Sobieraj, James <jsobieraj@brinksgilson.com> wrote:

             Aaron:

             Your email does not address many of the points raised in my February 14 email, which
             was sent over three weeks ago. We were not at impasse then because you have not
             provided an explanation of the basis for your position. Your March 9 email still fails in that
             regard as it merely makes the ipse dixit assertion that “[t]hese applications plainly ‘pertain
Case 1:19-cv-01642-RGA-CJB Document 249 Filed 04/21/21 Page 190 of 209 PageID #:
                                    7421

        [] to the field of the invention of the patent/s-in-suit.” You still have not provided an
        explanation as to how any of the identified applications pertain to the field of the invention
        of any patent-in-suit. Such explanation will be critical to any alleged prosecution bar
        violation brought before the Court, and we are entitled to understand the basis for your
        allegation. For example, you have not even provided an explanation as to how U.S.
        Patent Applications 15/622,702 and 16/353,140 (which you marked as DDX 28 and 29
        during Mr. Horie’s deposition and now claim are violations of the Delaware Protective
        Order) pertain to the field of the invention of any patent-in-suit. Please provide that
        explanation promptly.

        Additionally, to the extent you are alleging that the prosecution of the ’350 and ’351 patents
        violated the protective order in the Illinois case, please explain how those patents fall
        within the scope of the limited prosecution bar of the Illinois Protective Order which is
        directed to the field of the invention of the U.S. Patent No. 6,581,012.

        In addition, your March 9 email raises new issues that were not addressed in our prior
        meet and confer. For example, this is the first time you have raised monetary sanctions,
        and your email does not identify the amount you intend to seek or the basis for any
        monetary sanctions. Your letter also does not identify the type of non-monetary sanctions
        you intend to seek. Please provide us with that information and any authority you have to
        support the request. Further, your email raises for the first time the possibility of seeking
        leave to file new amended counterclaims and affirmative defenses, but you have not
        provided us with a draft of your proposed amended answer and counterclaims. Please
        provide the proposed pleading so we can consider and understand the basis for your
        proposed counterclaims/affirmative defenses and consult with our client.

        Please advise us as to when you will provide us with the requested information and
        address the other points raised in my February 14 email so that we can have a meaningful
        meet and confer.

        Jim

        Jim Sobieraj
        Intellectual Property Attorney
        312.321.4226 | Direct
        630.561.2884 | Mobile
        jsobieraj@brinksgilson.com
        www.brinksgilson.com

        Assistant: Laura Markham
        312.245.3479 | lmarkham@brinksgilson.com

        BRINKS GILSON & LIONE
        NBC Tower - Suite 3600 | 455 N. Cityfront Plaza Drive | Chicago, IL 60611

        Please Note: This message is intended for the individual or entity named above and may
        constitute a privileged and confidential communication. If you are not the intended recipient,
        please do not read, copy, use, or disclose this message. Please notify the sender by replying to
        this message, and then delete the message from your system. Thank you.

        From: Feigelson, Aaron <afeigelson@leydig.com>
        Sent: Tuesday, March 9, 2021 7:58 PM
        To: Sobieraj, James <jsobieraj@brinksgilson.com>
        Cc: Mallin, Robert <rmallin@brinksgilson.com>; James, Joshua
        <jjames@brinksgilson.com>; Parrish, Daniel <dparrish@brinksgilson.com>; Farnan, Kelly
        E. <Farnan@RLF.com>; Delcollo, Renee Mosley <delcollo@rlf.com>; Mueller, Wesley
        <wmueller@leydig.com>; Airan, David <dairan@leydig.com>; Kopinski, Nicole
        <nkopinski@leydig.com>; Feng, Wallace <wfeng@leydig.com>; Sharp, Melanie
        <msharp@ycst.com>; Beckman-Sysmex-Litigation <Beckman-Sysmex-
        Litigation@leydig.com>
        Subject: [EXT] Re: Sysmex v. Beckman Coulter 19-1642 (RGA-CJB): Correspondence re
Case 1:19-cv-01642-RGA-CJB Document 249 Filed 04/21/21 Page 191 of 209 PageID #:
                                    7422

        Subject: [EXT] Re: Sysmex v. Beckman Coulter 19-1642 (RGA-CJB): Correspondence re
        Issues Arising from Tadashi Horie Deposition

        Jim,

        We are following up with you regarding the issue of Sysmex’s violations of the Illinois and Delaware
        protective orders. We understand your position that Sysmex does not consider Mr. Horie’s prosecution of
        any of the 50 Sysmex patent applications identified in my email—including the applications leading to the
        ‘350 and ‘351 patents asserted in this litigation—to be a violation of either protective order. We disagree.
        These applications plainly “pertain[] to the field of the invention of the patent/s-in-suit,” and at least Mr.
        Horie prosecuted them after he had access to BCI’s “Highly Sensitive Technical Material” that had been
        produced in the Illinois litigation, including access to BCI source code. What is more, Mr. Horie submitted
        substantive amendments to the claims that issued thereafter. We are clearly at an impasse on this issue.

        The remedial measures we requested were not intended as a complete remedy for Sysmex’s violations.
        Rather, they were intended to provide temporary relief to allow the parties to continue ongoing discovery
        in good faith. Sysmex’s refusal to implement these basic measures or to provide a complete and forthright
        disclosure surrounding them, however, frustrates that ability. For example, in your response #3, below, you
        acknowledge that Mr. Horie has had “access to BCI confidential information,” but you misleadingly claim,
        “As you know, [Leydig] has provided Mr. Horie" with such access. We did not allow such access to Mr.
        Horie, nor did BCI provide Mr. Horie with any such access. Instead, when Sysmex sought to allow Mr.
        Horie to view BCI’s source code in October 2020, we promptly raised the issue with you. Additionally,
        although you now make general statements about your firm restricting access to BCI confidential
        information, you have not provided any details of such restrictions (including, e.g., when they were first
        implemented) and, more importantly, the extent to which they apply and have applied to Mr. Horie.

        In light of the past and continuing violations by Mr. Horie and Sysmex, BCI intends to seek the following
        relief from the Delaware district court:

                 a) Monetary and non-monetary sanctions for violations of the Delaware protective order under Fed.
                 R. Civ. P. Rule 37. This is based on Mr. Horie’s continued prosecution of at least the patent
                 applications so identified (with a “D”) in the February 12 listing.

                 b) Leave to amend its answer to add an affirmative defense that Sysmex’s claims are barred by the
                 doctrine of unclean hands. Mr. Horie amended the claims of the ‘350 and ‘351 patent applications
                 on June 17, 2019, attempting to more closely track the operations performed by BCI’s DxH
                 analyzers as reflected in BCI’s source code. This amendment came after BCI had produced
                 confidential information in the Illinois case, and less than a month after Sysmex and its technical
                 expert inspected the DxH source code there. As an integral part of the litigation team (during the
                 time of his prosecution activities regarding Sysmex patent applications), Mr. Horie has had
                 unrestricted access to BCI’s confidential information from the outset of discovery in the Illinois
                 case. It follows that Sysmex cannot equitably assert these patents against BCI.

                 c) Leave to amend its answer to add a counterclaim under the Defend Trade Secrets Act, 18 U.S.C.
                 § 1836, due to Sysmex’s misappropriation of BCI’s trade secret information, including the DxH
                 source code, through at least Mr. Horie.

                 d) Leave to amend its answer to add a counterclaim for breach of contract, due to Sysmex’s
                 violations of the Illinois protective order, as described previously.

        As noted above, we are at an impasse on item a), and we are prepared to bring it to the court’s attention.
        Although we do not expect you will agree to BCI’s relief sought by items b) - d), we are nonetheless
        available for a meet and confer on the morning of Thursday, March 11 or anytime Friday, March 12. If we
        do not hear from you by the end of Thursday, March 11, we will understand that the parties have reached
        impasse on these three items, as well.

        Please let us know promptly.

        -aaron

        Aaron R. Feigelson, Ph.D.
        Attorney
        Leydig, Voit & Mayer, Ltd.
        Two Prudential Plaza - Suite 4900
Case 1:19-cv-01642-RGA-CJB Document 249 Filed 04/21/21 Page 192 of 209 PageID #:
                                    7423

        Two Prudential Plaza - Suite 4900
        180 North Stetson Avenue
        Chicago, IL 60601-6731
        (312) 616-5600 (tel - general)
        (312) 616-5637 (tel - direct)
        (312) 616-5700 (fax)
        http://www.leydig.com (website)
        arf@leydig.com (e-mail)
        The information contained in this communication is confidential and may contain information that is privileged and/or exempt from
        disclosure under applicable law. If you have received this communication in error, please notify me immediately and delete the original
        and all copies of this communication. Thank you.




                 On Feb 14, 2021, at 6:31 PM, Sobieraj, James <jsobieraj@brinksgilson.com>
                 wrote:

                 Aaron:

                 As you know, we were awaiting an identification of the alleged
                 prosecution bar violations in this case, as your February 1 letter conflated
                 the Illinois and Delaware cases, and we did not receive that information
                 until the close of business on Friday, February 12. We note that the list
                 attached to your February 12 email adds seven applications that were not
                 included on the list you provided on February 5. Is the February 12 list
                 the complete list of applications you intend to take up with the Court if we
                 reach an impasse? If not, please provide a supplemental list so that we
                 are informed of every application that you contends to involve a violation
                 of the protective order.

                 Meanwhile, we have been giving consideration to the demands made on
                 page 2 of your February 1, 2021 letter, and respond to each as follows.

                      1) Your first demand encompasses “any Sysmex patent application,”
                         but the prosecution bar in the Delaware Protective Order is limited
                         to “any patent application pertaining to the field of the invention of
                         the patents-in-suit.” It appears that you have simply identified
                         applications where Mr. Horie may have filed a paper without any
                         consideration of the limited scope of the prosecution bar. We are
                         not aware of any violation of the prosecution bar by Mr. Horie.
                         Please explain your basis for alleging that the applications on your
                         February 12 list meet the subject matter limitation of the
                         prosecution bar. .

                      2) We have noticed that your firm has stopped using the
                         BGLSysmex012Team email distribution list. We do not
                         understand your basis for demanding that we cannot use this email
                         distribution list for our own communications, as that activity is not
                         prohibited under the prosecution bar.

                      3) As you know, your firm has provided Mr. Horie with access to BCI
                         confidential information, and we are not aware of any violation of
                         the protective order by Mr. Horie. Brinks has taken steps to restrict
                         access to BCI’s confidential documents to others in the Brinks firm.
                         For example, BCI’s electronic documents have been stored in
                         folders in a restricted access server drive. We have conducted an
                         investigation and did not find any instances where any attorneys or
                         patent agents who possibly prosecuted patent applications
                         prohibited by the prosecution bar accessed those folders. We do
                         not understand your reference to “physical.”
Case 1:19-cv-01642-RGA-CJB Document 249 Filed 04/21/21 Page 193 of 209 PageID #:
                                    7424
                      not understand your reference to “physical.”

                   4) We do not understand your basis for demanding Mr. Horie cannot
                      participate in the preparation of any Sysmex witness for deposition,
                      nor attend any depositions in this litigation, as that activity is not
                      prohibited under the prosecution bar.

                   5) Please explain the basis for your demands that we identify “all
                      persons who were involved in Sysmex patent applications in the
                      field of hematology analyzers for the past three (3) years” and “all
                      persons who have worked on the Sysmex litigations”. Further,
                      your demand ignores the limitations on the prosecution bar and the
                      fact that the Delaware protective order was entered less than 13
                      months ago.

            As previously explained, BCI is making serious allegations and we need
            to understand BCI’s basis for those allegations. As you have not
            provided an explanation of BCI’s basis, we are not at impasse.

            We will respond separately to the allegations in your February 1 letter
            regarding objections at Mr. Horie’s deposition.

            Jim

            Jim Sobieraj                                 <image002.jpg>
            Intellectual Property Attorney
            312.321.4226 | Direct
            630.561.2884 | Mobile
            jsobieraj@brinksgilson.com
            www.brinksgilson.com

            Assistant: Laura Markham
            312.245.3479 |
            lmarkham@brinksgilson.com


            BRINKS GILSON & LIONE
            NBC Tower - Suite 3600 | 455 N. Cityfront Plaza Drive | Chicago, IL 60611

            Please Note: This message is intended for the individual or entity named above and
            may constitute a privileged and confidential communication. If you are not the
            intended recipient, please do not read, copy, use, or disclose this message. Please
            notify the sender by replying to this message, and then delete the message from
            your system. Thank you.

            From: Feigelson, Aaron <afeigelson@leydig.com>
            Sent: Friday, February 12, 2021 4:46 PM
            To: Sobieraj, James <jsobieraj@brinksgilson.com>
            Cc: Mallin, Robert <rmallin@brinksgilson.com>; James, Joshua
            <jjames@brinksgilson.com>; Parrish, Daniel <dparrish@brinksgilson.com>;
            Farnan, Kelly E. <Farnan@RLF.com>; Delcollo, Renee Mosley
            <delcollo@rlf.com>; Mueller, Wesley <wmueller@leydig.com>; Airan, David
            <dairan@leydig.com>; Kopinski, Nicole <nkopinski@leydig.com>; Feng,
            Wallace <wfeng@leydig.com>; Sharp, Melanie <msharp@ycst.com>;
            Beckman-Sysmex-Litigation <Beckman-Sysmex-Litigation@leydig.com>
            Subject: [EXT] Re: Sysmex v. Beckman Coulter 19-1642 (RGA-CJB):
            Correspondence re Issues Arising from Tadashi Horie Deposition

            Caution - External Email
            Jim,
Case 1:19-cv-01642-RGA-CJB Document 249 Filed 04/21/21 Page 194 of 209 PageID #:
                                    7425
                 Jim,

                 Despite several communications, Plaintiffs have not explained why Mr. Horie’s continued
                 prosecution of Sysmex patent applications did not violate the Protective Orders in both the
                 Illinois and Delaware actions, which contain identical prosecution bars. And although you
                 already have this information, we again provide, as a courtesy, the attached list of the patent
                 applications that specifically identifies applications known at this time to be implicated by
                 each of the Illinois and Delaware Protective Orders. We believe that we are now at an
                 impasse on our request that Plaintiffs take the remedial measures outlined in my letter. We
                 understand from your lack of acknowledgment that these measures have not been taken.

                 We also had expected to hear from you regarding the other items in my February 1 letter,
                 namely whether you will be producing Mr. Horie again as a deposition witness, ready to
                 testify on waived and non-privileged topics, and without improper speaking objections.
                 Having not heard from you on these issues, we understand that we are at an impasse there, as
                 well.

                 -aaron

                 Aaron R. Feigelson, Ph.D.
                 Attorney
                 Leydig, Voit & Mayer, Ltd.
                 Two Prudential Plaza - Suite 4900
                 180 North Stetson Avenue
                 Chicago, IL 60601-6731
                 (312) 616-5600 (tel - general)
                 (312) 616-5637 (tel - direct)
                 (312) 616-5700 (fax)
                 http://www.leydig.com (website)
                 arf@leydig.com (e-mail)
                 The information contained in this communication is confidential and may contain information that is privileged and/or
                 exempt from disclosure under applicable law. If you have received this communication in error, please notify me
                 immediately and delete the original and all copies of this communication. Thank you.



    CAUTION RLF: This email originated from outside of the organization. Do not click links or open attachments unless you
    recognize the sender and know the content is safe.
Case 1:19-cv-01642-RGA-CJB Document 249 Filed 04/21/21 Page 195 of 209 PageID #:
                                    7426




                          EXHIBIT L
 Case 1:19-cv-01642-RGA-CJB Document 249 Filed 04/21/21 Page 196 of 209 PageID #:
                                     7427

  From:    Farnan, Kelly E. Farnan@RLF.com
Subject:   Sysmex v. BCI - Motion to Amend
   Date:   March 29, 2021 at 2:38 PM
     To:   Sharp, Melanie msharp@ycst.com, Feigelson, Aaron afeigelson@leydig.com
    Cc:    Beckman-Sysmex-Litigation Beckman-Sysmex-Litigation@leydig.com, BGLSysmex012Team
           BGLSysmex012Team@brinksgilson.com, Delcollo, Renee Mosley delcollo@rlf.com


       Melanie and Aaron,

       Following up on our meet and confer last week, based on our discussion and our
       understanding of your proposal with respect to an additional unclean hands defense, we
       can advise that Sysmex will oppose BCI’s request to add an affirmative defense of
       unclean hands at this time.

       Kelly


       Kelly E. Farnan
       Richards, Layton & Finger, P.A.
       920 North King St.
       Wilmington, DE 19801
       Direct Dial: (302) 651-7705
       E-Mail:       farnan@rlf.com



       The information contained in this electronic communication is intended only for the use of the individual or entity
       named above and may be privileged and/or confidential. If the reader of this message is not the intended recipient,
       you are hereby notified that any unauthorized dissemination, distribution or copying of this communication is strictly
       prohibited by law. If you have received this communication in error, please immediately notify us by return e-mail or
       telephone (302-651-7700) and destroy the original message. Thank you.
Case 1:19-cv-01642-RGA-CJB Document 249 Filed 04/21/21 Page 197 of 209 PageID #:
                                    7428




                         EXHIBIT M

              Beckman Coulter, Inc. preserves
              its objection that certain Sysmex
              redactions are not proper.
 Case 1:19-cv-01642-RGA-CJB Document 249 Filed 04/21/21 Page 198 of 209 PageID #:
Beckman Coulter, Inc. preserves its objection that certain Sysmex redactions are not proper.
                                           7429
TADASHI HORIE                                                         January 15, 2021
Highly Confidential

                                                                                 Page 1
  ·1· · · · · · · ·IN THE UNITED STATES DISTRICT COURT
  ·2· · · · · · · · · ·FOR THE DISTRICT OF DELAWARE
  ·3
  ·4
  ·5· ·SYSMEX CORPORATION and
  ·6· ·SYSMEX AMERICA, INC.,
  ·7· · · · · · · · · ·Plaintiffs,
  ·8· · · · · · · vs.· · · · · · · · · C.A. No.: 19-1642-RGA-CJB
  ·9· ·BECKMAN COULTER, INC.,
  10· · · · · · · · · ·Defendant.
  11· ·____________________________
  12
  13· · · · · · · · · · *** HIGHLY CONFIDENTIAL***
  14
  15· · · · The Videotaped Deposition of TADASHI HORIE,
  16· · · · Appearing Remotely from Chicago, Illinois,
  17· · · · Commencing at 9:35 a.m.,
  18· · · · Friday, January 15, 2021,
  19· · · · Before Rebecca L. Russo, CSR-2759, RMR, CRR.
  20· · · · Appearing Remotely from Kent County, Michigan.
  21
  22
  23
  24
  25



                  U.S. Legal Support | www.uslegalsupport.com
Case 1:19-cv-01642-RGA-CJB Document 249 Filed 04/21/21 Page 199 of 209 PageID #:
                                          7430that certain Sysmex redactions are not proper.
Beckman Coulter, Inc. preserves its objection
TADASHI HORIE                                                                              January 15, 2021
Highly Confidential

                                                   Page 2                                                       Page 4
·1· ·REMOTE APPEARANCES:                                    ·1· · · · · · · · · · · · TABLE OF CONTENTS
·2                                                          ·2
·3· ·ROBERT S. MALLIN                                       ·3· · WITNESS· · · · · · · · · · · · · · · · · PAGE
·4· ·JAMES R. SOBIERAJ                                      ·4· · TADASHI HORIE
·5· ·DAVID S. FLEMING                                       ·5
·6· ·Brinks Gilson & Lione                                  ·6· · EXAMINATION BY MR. FEIGELSON· · · · · · · 9
·7· ·455 North Cityfront Plaza Drive                        ·7
·8· ·NBC Tower - Suite 3600                                 ·8· · · · · · · · · · · · ·EXHIBITS
·9· ·Chicago, Illinois 60611                                ·9· · EXHIBIT· · · · · · · · · · · · · · · · · PAGE
10· ·312.321.4200                                           10· · (Exhibits remotely introduced and
11· ·rmallin@brinksgilson.com                               11· · · ·provided electronically to the reporter)
12· ·jsobieraj@brinksgilson.com                             12
13· ·dfleming@brinksgilson.com                              13· · DEPOSITION EXHIBIT DDX-0026· · · · · · · 31
14· · · · Appearing on behalf of the Plaintiffs.            14· · · ·(Email from Nicole Kopinski dated
15                                                          15· · 08-05-2020)
16                                                          16· · DEPOSITION EXHIBIT DDX-0027· · · · · · · 35
17                                                          17· · · ·(Email from
18                                                          18· · postmaster@brinkshofer.com dated
19                                                          19· · 08-05-2020)
20                                                          20· · DEPOSITION EXHIBIT DDX-0028· · · · · · · 51
21                                                          21· · · ·(US Patent Application Publication
22                                                          22· · No. US 2017/0363651)
23                                                          23· · DEPOSITION EXHIBIT DDX-0029· · · · · · · 52
24                                                          24· · · ·(US Patent Application Publication
25                                                          25· · No. US 2019/0285520)


                                                   Page 3                                                       Page 5
·1· ·AARON R. FEIGELSON                                     ·1· · DEPOSITION EXHIBIT DDX-0030· · · · · · · 57
·2· ·WESLEY O. MUELLER                                      ·2· · · ·(Email Chain Re Source Code
·3· ·Leydig Voit & Mayer Ltd                                ·3· · Inspection)
·4· ·Two Prudential Plaza                                   ·4· · DEPOSITION EXHIBIT DDX-0031· · · · · · · 62
·5· ·180 North Stetson Avenue                               ·5· · · ·(US Patent No. 10,151,746)
·6· ·Suite 4900                                             ·6· · DEPOSITION EXHIBIT DDX-0032· · · · · · · 68
·7· ·Chicago, Illinois 60601                                ·7· · · ·(File History for Patent No.
·8· ·312.616.5600                                           ·8· · 10,151,746)
·9· ·afeigelson@leydig.com                                  ·9· · DEPOSITION EXHIBIT DDX-0033· · · · · · · 88
10· ·wmueller@leydig.com                                    10· · · ·(Technical Testing of a Beckman
11· · · · Appearing on behalf of the Defendants.            11· · Coulter LH 750)
12                                                          12· · DEPOSITION EXHIBIT DDX-0034· · · · · · ·104
13                                                          13· · · ·(Sysmex Operator's Manual -
14                                                          14· · Automated Hematology Analyzer
15· ·ALSO PRESENT:                                          15· · XE-2100)
16· ·Travis Jewell - US Legal Support Video Technician      16· · DEPOSITION EXHIBIT DDX-0035· · · · · · ·113
17· · · (Appearing Remotely Via Zoom)                       17· · · ·(First Amended Answer and
18                                                          18· · Counterclaims of Defendant Beckman
19                                                          19· · Coulter, Inc.)
20                                                          20· · DEPOSITION EXHIBIT DDX-0036· · · · · · ·131
21                                                          21· · · ·(Sysmex Operator's Manual -
22                                                          22· · Automated Hematology Analyzer
23                                                          23· · XE-2100)
24                                                          24· · DEPOSITION EXHIBIT DDX-0037· · · · · · ·144
25                                                          25· · · ·(XE-Series Body Fluid Application)




                         U.S. Legal Support | www.uslegalsupport.com                                                     YVer1f
 Case 1:19-cv-01642-RGA-CJB Document 249 Filed 04/21/21 Page 200 of 209 PageID #:
                                           7431
Beckman Coulter, Inc. preserves its objection that certain Sysmex redactions are not proper.
TADASHI HORIE                                                                                              January 15, 2021
Highly Confidential

                                                         Page 34                                                              Page 36
 ·1·   ·BY MR. FEIGELSON:                                             ·1·   · · · maybe you need to refresh that.
 ·2·   ·Q.· ·Okay.· Do you have any reason to believe that you        ·2·   · · · · · · · · ·THE WITNESS:· No.
 ·3·   · · · received this email despite your name not appearing on   ·3·   · · · · · · · · ·MR. MALLIN:· Are you unable to get in the
 ·4·   · · · it?                                                      ·4·   · · · Box account, is that it?
 ·5·   · · · · · · · · ·MR. MALLIN:· Objection, calls for             ·5·   · · · · · · · · ·THE WITNESS:· Yeah.
 ·6·   · · · speculation, calls for attorney-client communication,    ·6·   · · · · · · · · ·MR. MALLIN:· Can I try and see if I can
 ·7·   · · · work product immunity.                                   ·7·   · · · help him a moment here?
 ·8·   · · · · · · · · ·I'll instruct the witness not to answer.      ·8·   · · · · · · · · ·MR. FEIGELSON:· Yeah.
 ·9·   ·BY MR. FEIGELSON:                                             ·9·   · · · · · · · · ·MR. MALLIN:· That didn't work.· Which
 10·   ·Q.· ·Are you following your attorney's instruction?           10·   · · · exhibit number is it?
 11·   ·A.· ·Yes.                                                     11·   · · · · · · · · ·MR. FEIGELSON:· DDX-0027.
 12·   ·Q.· ·Do you see the email address BGLSysmex012Team in that    12·   · · · · · · · · ·MR. MALLIN:· Okay.· I think that's it.
 13·   · · · "To" field?                                              13·   · · · · · · · · ·THE WITNESS:· Thank you, Robert.
 14·   ·A.· ·Yes.                                                     14·   ·BY MR. FEIGELSON:
 15·   ·Q.· ·Do you know what that is?                                15·   ·Q.· ·Mr. Horie, are you now looking at DDX-0027?
 16·   ·A.· ·I don't know.                                            16·   ·A.· ·I think so, yes.
 17·   ·Q.· ·Is it --                                                 17·   ·Q.· ·And this is an email apparently printed by Nicole
 18·   ·A.· ·Somebody set that up, yeah.                              18·   · · · Kopinski.· It says it's from
 19·   ·Q.· ·Is it an email distribution group?                       19·   · · · postmaster@brinkshofer.com to thorie@brinksgilson.com.
 20·   ·A.· ·It looks like, yes.                                      20·   · · · Do you see that?
 21·   ·Q.· ·Are you a member of that group?                          21·   ·A.· ·Yeah, I can see my email address in the "To" line.
 22·   ·A.· ·I don't know.· I didn't set this up.                     22·   ·Q.· ·And the content of this email says:· Delivery is
 23·   · · · · · · · · ·MR. FEIGELSON:· Let's pull up Exhibit B,      23·   · · · delayed to these recipients or groups.
 24·   · · · Travis.                                                  24·   · · · · · · · · ·And it gives your email address.· Is that
 25                                                                   25·   · · · correct?

                                                         Page 35                                                              Page 37
 ·1·   · · · · · · · · ·MARKED FOR IDENTIFICATION:                    ·1·   ·A.· ·Well, I don't know the context of this email, but I
 ·2·   · · · · · · · · ·DEPOSITION EXHIBIT DDX-0027                   ·2·   · · · can see the line that says "delivery is delayed," yes.
 ·3·   · · · · · · · · ·10:13 a.m.                                    ·3·   ·Q.· ·All right.
 ·4·   · · · · · · · · ·(Remotely introduced and provided             ·4·   · · · · · · · · ·MR. FEIGELSON:· Travis, if we can scroll
 ·5·   · · · · · · · · ·electronically to the reporter)               ·5·   · · · down to page 3 of this email, which includes all of
 ·6·   ·BY MR. FEIGELSON:                                             ·6·   · · · the headers.
 ·7·   ·Q.· ·So on the screen now, Mr. Horie, is DDX-0027, do you     ·7·   ·BY MR. FEIGELSON:
 ·8·   · · · se that?                                                 ·8·   ·Q.· ·And if we scroll down a little bit, about two-thirds
 ·9·   ·A.· ·Can you wait for a second?· My screen is not being       ·9·   · · · of the way down the page, you can see there it says
 10·   · · · updated, sorry.                                          10·   · · · from Nicole Kopinski to Andrea Shoffstall,
 11·   ·Q.· ·Okay.                                                    11·   · · · BGLSysmex012Team, Kelly Farnan, and Renee Mosley
 12·   ·A.· ·Yeah.· I'm still seeing the previous email.              12·   · · · Delcollo.· Do you see that, on page 3?
 13·   · · · · · · · · ·VIDEO TECHNICIAN:· This is Travis.· You       13·   · · · · · · · · ·MR. FEIGELSON:· You can highlight that,
 14·   · · · might need to refresh the page.                          14·   · · · Travis.
 15·   · · · · · · · · ·THE WITNESS:· Yeah, I'm doing that.           15·   ·BY MR. FEIGELSON:
 16·   ·BY MR. FEIGELSON:                                             16·   ·Q.· ·Mr. Horie, the videographer has highlighted that
 17·   ·Q.· ·Mr. Horie, are you looking at the Box account on a       17·   · · · portion on the video screen.
 18·   · · · different screen or are you looking at the video         18·   ·A.· ·Oh, thank you very much.· Yup.
 19·   · · · screen of this deposition?                               19·   ·Q.· ·Do you see that section?
 20·   ·A.· ·Box account.· I'm looking at the Box account.            20·   ·A.· ·Sorry.
 21·   ·Q.· ·Can you look at the video screen for the deposition?     21·   ·Q.· ·Do you see that?
 22·   ·A.· ·Yeah, but I like to see the document on the Box          22·   ·A.· ·The highlighted lines, yes.
 23·   · · · account.                                                 23·   ·Q.· ·Right.· And just above that there's the time of
 24·   ·Q.· ·Fair enough.                                             24·   · · · Wednesday, the 5th of August, 2020, 4:49 a.m.· Do you
 25·   · · · · · · · · ·MR. FEIGELSON:· Travis, you can assist,       25·   · · · see that?




                           U.S. Legal Support | www.uslegalsupport.com                                                                     YVer1f
  Case 1:19-cv-01642-RGA-CJB Document 249 Filed 04/21/21 Page 201 of 209 PageID #:
                                           7432
Beckman Coulter, Inc. preserves its objection that certain Sysmex redactions are not proper.
 TADASHI HORIE                                                        January 15, 2021
 Highly Confidential

                                                         Page 38                                                              Page 40
 ·1·   ·A.· ·The 5th, Wednesday, 2020, 4:49:23?                       ·1·   ·A.· ·Can you be more specific?· Who's the opposing counsel?
 ·2·   ·Q.· ·Right.· So, Mr. Horie, this is a returned email that     ·2·   ·Q.· ·Leydig Voit & Mayer.
 ·3·   · · · was received in response to the email that was sent      ·3·   ·A.· ·The attorneys at the Leydig Voit?
 ·4·   · · · that we just saw as Exhibit 26.                          ·4·   ·Q.· ·Correct.
 ·5·   · · · · · · · · ·MR. MALLIN:· Objection, foundation.           ·5·   ·A.· ·Sorry, I don't remember.
 ·6·   ·A.· ·That's a returned email?                                 ·6·   ·Q.· ·So, Mr. Horie, what you're telling the jury is that
 ·7·   ·BY MR. FEIGELSON:                                             ·7·   · · · you don't remember receiving any emails from attorneys
 ·8·   ·Q.· ·Do you agree here that your law firm server was          ·8·   · · · at Leydig Voit for either of the Delaware litigation
 ·9·   · · · attempting to deliver Ms. Kopinski's email to you?       ·9·   · · · or the Illinois litigation, is that right?
 10·   · · · · · · · · ·MR. MALLIN:· Objection, foundation.           10·   ·A.· ·What do you mean by "receiving"?
 11·   · · · Objection, calls for speculation.                        11·   ·Q.· ·They showed up in your inbox.
 12·   ·A.· ·I don't remember seeing this email, so I can't tell.     12·   ·A.· ·Routed from somewhere or coming to my email program
 13·   ·BY MR. FEIGELSON:                                             13·   · · · privately?
 14·   ·Q.· ·Why would Ms. Kopinski receive an email from your law    14·   ·Q.· ·Yes.
 15·   · · · firm, the delivery of her email was delayed in           15·   ·A.· ·Which one?
 16·   · · · reaching you?                                            16·   ·Q.· ·What do you understand receiving an email to mean,
 17·   ·A.· ·I don't know.                                            17·   · · · Mr. Horie?
 18·   · · · · · · · · ·MR. MALLIN:· Object -- hold on.· Objection,   18·   ·A.· ·There are two meanings; just receiving these, somebody
 19·   · · · calls for -- form, calls for speculation.· Objection,    19·   · · · forward it to me, or coming to my account directly.
 20·   · · · attorney-client -- to the extent it seeks                20·   ·Q.· ·We can take both cases.· Coming directly, you're
 21·   · · · attorney-client communications or work product           21·   · · · telling the jury that you have no recollection of
 22·   · · · immunity.· To the extent it seeks any attorney-client    22·   · · · receiving an email directly from any Leydig attorney
 23·   · · · communication or work product immunity, I will           23·   · · · regarding the Illinois or Delaware litigations?
 24·   · · · instruct the witness not to answer.                      24·   ·A.· ·That's correct, and I don't remember if somebody
 25·   · · · · · · · · ·If you can answer outside of that, you can    25·   · · · forward it to me.

                                                         Page 39                                                              Page 41
 ·1·   · · · go ahead and answer if you -- I think you sort of did    ·1·   ·Q.· ·Do you recall receiving any emails at all, whether
 ·2·   · · · answer, but go ahead.                                    ·2·   · · · forwarded or not, from Leydig attorneys regarding the
 ·3·   ·A.· ·I will follow my attorney's advice.                      ·3·   · · · Illinois or Delaware cases?
 ·4·   ·BY MR. FEIGELSON:                                             ·4·   ·A.· ·I'm not sure.
 ·5·   ·Q.· ·So you have no idea why Ms. Kopinski would receive       ·5·   ·Q.· ·That's what you're telling the jury, that you're not
 ·6·   · · · this email saying that delivery of her email was not     ·6·   · · · sure that you recall receiving these emails?
 ·7·   · · · reaching you, is that your testimony?                    ·7·   ·A.· ·That's correct.
 ·8·   ·A.· ·I have no idea, because I didn't receive this.           ·8·   ·Q.· ·Mr. Horie, we said before, you have not filed an
 ·9·   ·Q.· ·Mr. Horie, isn't it a more plausible explanation that    ·9·   · · · appearance in the Illinois or the Delaware litigation,
 10·   · · · you're a member of the email distribution group          10·   · · · right?
 11·   · · · BGLSysmex012Team?                                        11·   ·A.· ·I believe so.
 12·   · · · · · · · · ·MR. MALLIN:· Objection, form, calls for       12·   ·Q.· ·You believe that you have not filed an appearance?
 13·   · · · speculation, attorney-client communication and work      13·   ·A.· ·Correct.
 14·   · · · product immunity, including his mental impressions.      14·   ·Q.· ·Does Brinks Gilson & Lione have any system in place to
 15·   · · · · · · · · ·I'll instruct the witness not to answer.      15·   · · · filter any confidential information that is sent to
 16·   ·BY MR. FEIGELSON:                                             16·   · · · the BGLSysmex012Team email group?
 17·   ·Q.· ·You're following your attorney's instruction?            17·   · · · · · · · · ·MR. MALLIN:· Hold on one second.
 18·   ·A.· ·Yes.                                                     18·   · · · · · · · · ·Object, foundation, to the extent it calls
 19·   ·Q.· ·So you don't know, as you sit here, whether you're a     19·   · · · for -- objection, form, to the extent it calls for
 20·   · · · member of the BGLSysmex012Team email distribution        20·   · · · speculation.
 21·   · · · list?                                                    21·   · · · · · · · · ·You may answer.
 22·   ·A.· ·Again, I didn't send the group email out, so I have no   22·   ·A.· ·I'm sorry, I don't understand what you are asking.
 23·   · · · idea.                                                    23·   ·BY MR. FEIGELSON:
 24·   ·Q.· ·You don't recall receiving emails regarding this         24·   ·Q.· ·I'm going to say the question again.
 25·   · · · litigation from opposing counsel?                        25·   · · · · · · · · ·Does Brinks Gilson & Lione have any systems




                           U.S. Legal Support | www.uslegalsupport.com                                                                     YVer1f
 Case 1:19-cv-01642-RGA-CJB Document 249 Filed 04/21/21 Page 202 of 209 PageID #:
Beckman Coulter, Inc. preserves its objection that certain Sysmex redactions are not proper.
                                           7433
TADASHI HORIE                                                                                              January 15, 2021
Highly Confidential

                                                         Page 42                                                              Page 44
 ·1·   · · · in place to filter any confidential information that     ·1·   · · · orders themselves, what they prohibit, what they
 ·2·   · · · is sent to the BGLSysmex012Team email group?             ·2·   · · · allow?
 ·3·   · · · · · · · · ·MR. MALLIN:· Same, same objection;            ·3·   ·A.· ·In general term, yes.
 ·4·   · · · foundation, form, to the extent it calls for             ·4·   ·Q.· ·Are you familiar that those protective orders contain
 ·5·   · · · speculation.                                             ·5·   · · · a prosecution bar?
 ·6·   ·A.· ·I don't know if it is related, but you have to have an   ·6·   ·A.· ·Well, I have to see, I have to see the protective
 ·7·   · · · authorization to access some files or directories in     ·7·   · · · order.
 ·8·   · · · the firm.                                                ·8·   ·Q.· ·So you don't know whether or not they include a
 ·9·   ·BY MR. FEIGELSON:                                             ·9·   · · · prosecution bar, as you sit here today?
 10·   ·Q.· ·You don't know if that's related to email filtering?     10·   ·A.· ·I have to see the protective order.
 11·   ·A.· ·I don't know.                                            11·   ·Q.· ·Have you ever heard of a prosecution bar in a
 12·   ·Q.· ·Do you have authorization to see those files in the      12·   · · · protective order?
 13·   · · · directories that you just referred to?                   13·   ·A.· ·In general term, yes.
 14·   · · · · · · · · ·MR. MALLIN:· Hold on one second.              14·   ·Q.· ·What's your general understanding of the purpose of a
 15·   · · · Objection, form, vague.                                  15·   · · · prosecution bar in a protective order?
 16·   ·BY MR. FEIGELSON:                                             16·   · · · · · · · · ·MR. MALLIN:· Objection, calls for
 17·   ·Q.· ·You can answer.                                          17·   · · · attorney-client communication, work product immunity.
 18·   ·A.· ·Sorry, what was the question, email filtering?           18·   · · · I'll instruct the witness not to answer.· It includes
 19·   ·Q.· ·Mr. Horie, you testified that you have to have           19·   · · · mental impressions, as well.
 20·   · · · authorization to access some files or directory in the   20·   ·BY MR. FEIGELSON:
 21·   · · · firm.· My question to you is if you have such            21·   ·Q.· ·So I'm not asking for protective order in this case or
 22·   · · · authorization.                                           22·   · · · what your understanding of that order is, but as an
 23·   · · · · · · · · ·MR. MALLIN:· Objection, form, vague.          23·   · · · attorney, Mr. Horie, who prosecutes patents, I'm
 24·   ·A.· ·I guess I have authorization to access Sysmex's files.   24·   · · · asking for your understanding, generally, of the
 25                                                                   25·   · · · purpose of a prosecution bar in a protective order.

                                                         Page 43                                                              Page 45
 ·1·   ·BY MR. FEIGELSON:                                             ·1·   · · · · · · · · ·MR. MALLIN:· And I will instruct him not to
 ·2·   ·Q.· ·Those are Sysmex's files for the Delaware case and the   ·2·   · · · answer to the extent it seeks attorney-client
 ·3·   · · · Illinois case?                                           ·3·   · · · communication and work product immunity, including his
 ·4·   ·A.· ·I have to try, but I guess so, yeah, because -- well,    ·4·   · · · mental impressions.
 ·5·   · · · right, sorry.                                            ·5·   · · · · · · · · ·If you want to show him the protective
 ·6·   ·Q.· ·So you do have authorization to access                   ·6·   · · · order, go ahead and show him, Aaron.
 ·7·   · · · litigation-related files for the Illinois and Delaware   ·7·   ·BY MR. FEIGELSON:
 ·8·   · · · cases, is that right?                                    ·8·   ·Q.· ·You're following your attorney's advice?
 ·9·   ·A.· ·I have to try --                                         ·9·   ·A.· ·Yes.
 10·   · · · · · · · · ·MR. MALLIN:· Objection, form, vague.          10·   · · · · · · · · ·MR. FEIGELSON:· Travis, let's put up
 11·   · · · · · · · · ·You can answer the question.                  11·   · · · PDX-0001, which I believe is the 350 patent.
 12·   ·A.· ·I have to try to see if I have authorization.            12·   · · · · · · · · ·MR. MALLIN:· I don't see it yet.· Is it
 13·   ·BY MR. FEIGELSON:                                             13·   · · · in -- have you guys -- is it in there yet?
 14·   ·Q.· ·Mr. Horie, are you aware that there's a protective       14·   · · · · · · · · ·MR. FEIGELSON:· It should be in the master
 15·   · · · order in this case that governs the disclosure of        15·   · · · directory.· It's an exhibit that was already used --
 16·   · · · confidential documents and information?                  16·   · · · · · · · · ·MR. MALLIN:· Oh, I don't know --
 17·   ·A.· ·I guess so, yeah.                                        17·   · · · · · · · · ·MR. FEIGELSON:· -- PDX-0001.· But Travis
 18·   ·Q.· ·And are you aware that there's a protective order        18·   · · · should move it over, I believe.
 19·   · · · that's also in place in the Illinois litigation?         19·   · · · · · · · · ·VIDEO TECHNICIAN:· I'm moving it right now.
 20·   ·A.· ·I guess so.                                              20·   · · · · · · · · ·THE WITNESS:· Okay, let me know.
 21·   ·Q.· ·Are you familiar with the terms of those protective      21·   · · · · · · · · ·VIDEO TECHNICIAN:· It's in there.· Let me
 22·   · · · orders?                                                  22·   · · · refresh your page.
 23·   ·A.· ·Are you asking -- if you're asking only the meaning of   23·   · · · · · · · · ·MR. MALLIN:· Do you see it in there now?
 24·   · · · the term, yes.                                           24·   · · · · · · · · ·THE WITNESS:· No.
 25·   ·Q.· ·Are you familiar with what -- with the terms of the      25·   · · · · · · · · ·MR. MALLIN:· Hold on one second.




                           U.S. Legal Support | www.uslegalsupport.com                                                                     YVer1f
 Case 1:19-cv-01642-RGA-CJB Document 249 Filed 04/21/21 Page 203 of 209 PageID #:
Beckman Coulter, Inc. preserves its objection that certain Sysmex redactions are not proper.
                                           7434
TADASHI HORIE                                                                                                      January 15, 2021
Highly Confidential

                                                              Page 174                                                             Page 176
 ·1·   ·BY MR. FEIGELSON:                                                   ·1·   · · · you bring up Exhibit ZC, Zeta Charlie?· This will be
 ·2·   ·Q.· ·You're following that instruction?                             ·2·   · · · Exhibit 42.
 ·3·   ·A.· ·Yes.                                                           ·3·   · · · · · · · · ·MARKED FOR IDENTIFICATION:
 ·4·   ·Q.· ·Mr. Horie, did Sysmex inventors provide you with any           ·4·   · · · · · · · · ·DEPOSITION EXHIBIT DDX-0042
 ·5·   · · · documentation regarding the XE-2100 or the XT-2000i            ·5·   · · · · · · · · ·3:15 p.m.
 ·6·   · · · during the prosecution of the 350 and 351 patents?             ·6·   · · · · · · · · ·(Remotely introduced and provided
 ·7·   · · · · · · · · ·MR. MALLIN:· Objection to the extent it             ·7·   · · · · · · · · ·electronically to the reporter)
 ·8·   · · · calls for attorney-client communications and work              ·8·   ·BY MR. FEIGELSON:
 ·9·   · · · product, including his mental impression.                      ·9·   ·Q.· ·Mr. Horie, do you have that document in front of you?
 10·   · · · · · · · · ·I'll instruct the witness -- and objection,         10·   · · · Mr. Horie?
 11·   · · · form, and I'll instruct the witness not to answer.             11·   ·A.· ·89 pages?
 12·   ·BY MR. FEIGELSON:                                                   12·   ·Q.· ·That's the -- so this is the privilege log that was
 13·   ·Q.· ·Are you following that instruction?                            13·   · · · produced by Sysmex in this litigation.· Yes, 89 pages.
 14·   ·A.· ·Yes.                                                           14·   ·A.· ·Okay, mmm-hmm.
 15·   ·Q.· ·So I want to be clear here, and this might be more to          15·   ·Q.· ·And you have that in front of you?
 16·   · · · counsel, you're claiming that you had no knowledge of          16·   ·A.· ·Yes.
 17·   · · · certain of these documents until after these patents           17·   ·
 18·   · · · issued, but you're hiding behind privilege regarding           18·   ···
 19·   · · · any, any possibility that you could have been provided         19·   ···
 20·   · · · with that information prior?                                   20·   ········
 21·   · · · · · · · · ·MR. FEIGELSON:· I want to understand, is            21·   ·
 22·   · · · that the position that you're taking, Counsel?                 22·   ·
 23·   · · · · · · · · ·MR. MALLIN:· That is not the position that          23·   ···
 24·   · · · we're taking.                                                  24·   ···
 25·   · · · · · · · · ·MR. FEIGELSON:· Well, that's how it sounds.         25·   ········

                                                              Page 175                                                             Page 177
 ·1·   ·   ·   ·   You're not allowing us to explore the possibility of     ·1·   ·   ·   ·
 ·2·   ·   ·   ·   Mr. Horie having had that knowledge that he's claiming   ·2·   ·   ·   ·   ·   ·   ·   ·   ·
 ·3·   ·   ·   ·   now not to have.· You're using privilege as a shield.    ·3·   ·   ·   ·   ·   ·   ·   ·   ·
 ·4·   ·   ·   ·   · · · · · ·MR. MALLIN:· No, we're not.· We're            ·4·   ·   ·   ·   ·   ·   ·   ·   ··
 ·5·   ·   ·   ·   asserting attorney-client privilege and work product     ·5·   ·   ·   ·   ·   ·   ·   ·   ·
 ·6·   ·   ·   ·   immunity as appropriate, so ...                          ·6·   ·
 ·7·   ·   ·   ·   · · · · · ·MR. FEIGELSON:· If that's -- well, you make   ·7·
 ·8·   ·   ·   ·   that claim, but this is an issue, and we're going to     ·8·   ·
 ·9·   ·   ·   ·   have to go to the Court for it.· It's not fair to use    ·9·
 10·   ·   ·   ·   privilege in this manner to preclude us from exploring   10·   ···
 11·   ·   ·   ·   how Mr. Horie might have obtained knowledge that he's    11·   ···
 12·   ·   ·   ·   affirmatively saying he didn't have.                     12·   ···
 13·   ·   ·   ·   · · · · · ·MR. MALLIN:· Well, you have your position.    13·
 14·   ·   ·   ·   Our position is that you're seeking attorney-client      14·   ·   ··
 15·   ·   ·   ·   communication and work product immunity, including his   15·   ·
 16·   ·   ·   ·   mental impressions, and we're instructing him not to     16·   ·   ·   ·
 17·   ·   ·   ·   answer.· So you can move on.                             17·   ·   ·   ·
 18·   ·   ·   ·   · · · · · ·MR. FEIGELSON:· Okay, and we will, and we     18·   ·   ·   ·
 19·   ·   ·   ·   consider that Mr. Horie's admission that he, that he     19·   ·   ·   ·
 20·   ·   ·   ·   did not have knowledge -- or his claim that he did not   20·   ·   ·   ······
 21·   ·   ·   ·   have any knowledge of these documents until the          21·   ·   ·   ·
 22·   ·   ·   ·   litigation, after litigation was filed constitutes a     22·   ·   ·   ·
 23·   ·   ·   ·   waiver of that privilege, and we will seek to go         23·   ·   ·   ······
 24·   ·   ·   ·   behind that.                                             24·   ·   ·   ·
 25·   ·   ·   ·   · · · · · ·Let's move on.· Let's look at the -- can      25·   ·   ·   ·




                                 U.S. Legal Support | www.uslegalsupport.com                                                                     YVer1f
 Case 1:19-cv-01642-RGA-CJB Document 249 Filed 04/21/21 Page 204 of 209 PageID #:
Beckman Coulter, Inc. preserves its objection that certain Sysmex redactions are not proper.
                                           7435
TADASHI HORIE                                                        January 15, 2021
Highly Confidential

                                        Page 178                                  Page 180
 ·1·                                               ·1·
 ·2·                                               ·2·
 ·3·   ···                                         ·3·
 ·4·                                               ·4·   ·
 ·5·                                               ·5·   ···
 ·6·   ·                                           ·6·   ···
 ·7·   ···                                         ·7·   ·········
 ·8·                                               ·8·   ·
 ·9·                                               ·9·
 10·   ···                                         10·
 11·   ·                                           11·   ········
 12·   ···                                         12·   ···
 13·   ···                                         13·   ·
 14·   ·                                           14·   ···
 15·                                               15·
 16·   ···                                         16·
 17·   ·                                           17·   ···
 18·   ·                                           18·   ·
 19·   ···                                         19·
 20·   ···                                         20·   ···
 21·   ·                                           21·   ·
 22·                                               22·   ·
 23·   ···                                         23·   ···
 24·                                               24·
 25·   ········                                    25·

                                        Page 179                                  Page 181
 ·1·   ·   ·   ·                                   ·1·   ···
 ·2·   ·   ·   ·                                   ·2·   ·
 ·3·   ·   ·   ·······                             ·3·
 ·4·   ·   ·   ······                              ·4·   ···
 ·5·   ·   ·   ·······                             ·5·
 ·6·   ·                                           ·6·   ·
 ·7·                                               ·7·   ···
 ·8·   ···                                         ·8·
 ·9·                                               ·9·
 10·                                               10·
 11·   ···                                         11·   ·
 12·   ···                                         12·   ·
 13·   ·                                           13·
 14·                                               14·   ·   ·
 15·   ···                                         15·   ·   ··
 16·   ········                                    16·   ·
 17·   ···                                         17·   ·
 18·                                               18·   ·   ··
 19·                                               19·   ·   ··
 20·   ·   ·   ·                                   20·
 21·   ·   ·   ······                              21·
 22·   ·   ·   ·                                   22·
 23·   ·   ·   ······                              23·                                l
 24·   ·   ·   ······                              24·   ···
 25·   ·   ·   ·                                   25·




                         U.S. Legal Support | www.uslegalsupport.com                         YVer1f
 Case 1:19-cv-01642-RGA-CJB Document 249 Filed 04/21/21 Page 205 of 209 PageID #:
Beckman Coulter, Inc. preserves its objection that certain Sysmex redactions are not proper.
                                           7436
TADASHI HORIE                                                             January 15, 2021
Highly Confidential

                                        Page 194                                         6
 ·1·   ·   ··                                      ·1·   ···
 ·2·   ·   ·······                                 ·2·   ···
 ·3·   ·                                           ·3·
 ·4·   ·                                           ·4·
 ·5·   ·   ··                                      ·5·
 ·6·   ·   ··                                      ·6·
 ·7·                                               ·7·   ·   ·   ·
 ·8·   ···                                         ·8·   ·   ·   ·
 ·9·   ·                                           ·9·   ·   ·   ······
 10·                                               10·   ·   ·   ·
 11·                                               11·   ·   ·   ·
 12·   ·   ·   ·······                             12·   ·   ·   ·
 13·   ·   ·   ·                                   13·   ·
 14·   ·   ·   ·                                   14·   ·
 15·   ·   ·   ·                                   15·   ·   ·   ······
 16·   ·                                           16·   ·   ·   ·
 17·   ·   ··                                      17·   ·   ·   ·
 18·                                               18·   ·   ·   ·
 19·                                               19·
 20·                                               20·
 21·   ···                                         21·   ·   ·   ·
 22·                                               22·   ·   ·   ······
 23·                                               23·   ·   ·   ·
 24·                                               24·   ·   ·   ·
 25·                                               25·   ·   ·   ·

                                        Page 195                                   Page 197
 ·1·   ···                                         ·1·   ···
 ·2·   ·········                                   ·2·
 ·3·   ········                                    ·3·   ·
 ·4·   ·                                           ·4·
 ·5·   ·                                           ·5·
 ·6·                                               ·6·   ·········
 ·7·   ···                                         ·7·   ···
 ·8·   ·········                                   ·8·   ·
 ·9·   ···                                         ·9·   ·
 10·                                               10·   ·
 11·                                               11·
 12·                                               12·   ···
 13·                                               13·
 14·   ···                                         14·   ·
 15·                                               15·   ·
 16·                                               16·
 17·   ·   ·   ·                                   17·
 18·   ·   ·   ·                                   18·   ···
 19·   ·   ·   ·                                   19·
 20·   ·   ·   ·······                             20·   ···
 21·   ·   ·   ·                                   21·
 22·   ·   ·   ·                                   22·
 23·   ·   ·   ······                              23·   ·
 24·   ·   ·   ·                                   24·
 25·   ·   ·   ·······                             25·




                         U.S. Legal Support | www.uslegalsupport.com                          YVer1f
 Case 1:19-cv-01642-RGA-CJB Document 249 Filed 04/21/21 Page 206 of 209 PageID #:
Beckman Coulter, Inc. preserves its objection that certain Sysmex redactions are not proper.
                                           7437
TADASHI HORIE                                                                 January 15, 2021
Highly Confidential

                                        Page 198                                              0
 ·1·   ··                                          ·1·   ·   ·   ·
 ·2·   ·                                           ·2·   ·   ·   ·
 ·3·                                               ·3·   ·   ·   ·
 ·4·                                               ·4·   ·   ·   ······
 ·5·                                               ·5·   ·   ·   ·······
 ·6·                                               ·6·   ·   ·   ·
 ·7·                                               ·7·   ·
 ·8·                                               ·8·
 ·9·   ·                                           ·9·
 10·                                               10·
 11·   ···                                         11·   ·   ·   ·
 12·   ·                                           12·   ·   ·   ·
 13·   ·                                           13·   ·   ·   ·
 14·   ·                                           14·   ·   ·   ······
 15·                                               15·   ·   ·   ·
 16·   ···                                         16·   ·   ·   ·
 17·                                               17·
 18·   ·                                           18·
 19·   ·   ··                                      19·
 20·   ·   ··                                      20·   ·
 21·   ·   ··                                      21·   ···
 22·   ·                                           22·                .
 23·   ·                                           23·
 24·   ·   ··                                      24·   ········
 25·   ·   ········                                25·   ···

                                        Page 199                                       Page 201
 ·1·   ·   ·   ·                                   ·1·   ·   ·   ·   ······
 ·2·   ·   ·   ·                                   ·2·   ·   ·   ·   ·····
 ·3·   ·   ·   ·······                             ·3·   ·   ·   ·   ······
 ·4·   ·   ·   ·                                   ·4·   ·   ·   ·
 ·5·   ·   ·   ·                                   ·5·   ·   ·   ·   ·····
 ·6·   ·   ·   ·······                             ·6·   ·   ·   ·   ······
 ·7·   ·   ·   ·                                   ·7·
 ·8·                                               ·8·   ·
 ·9·                                               ·9·   ·
 10·   ···                                         10·   ·
 11·   ········                                    11·
 12·   ···                                         12·   ·
 13·                                               13·
 14·                                               14·   ·                                t
 15·                                               15·   ···
 16·                                               16·   ·
 17·   ·   ·   ·                                   17·   ·
 18·   ·   ·   ······                              18·   ···
 19·   ·   ·   ·                                   19·
 20·   ·   ·   ·                                   20·
 21·   ·                                           21·   ·
 22·                                               22·
 23·   ········                                    23·   ·
 24·   ···                                         24·   ·
 25·   ···                                         25·




                         U.S. Legal Support | www.uslegalsupport.com                              YVer1f
 Case 1:19-cv-01642-RGA-CJB Document 249 Filed 04/21/21 Page 207 of 209 PageID #:
Beckman Coulter, Inc. preserves its objection that certain Sysmex redactions are not proper.
                                           7438
TADASHI HORIE                                                             January 15, 2021
Highly Confidential

                                       Page 202                                    Page 204
 ·1·                                              ·1·
 ·2·   ·   ·   ······                             ·2·   ·
 ·3·   ·   ·   ······                             ·3·   ·
 ·4·   ·   ·   ·                                  ·4·   ·
 ·5·   ·   ·   ······                             ·5·
 ·6·                                              ·6·
 ·7·                                              ·7·   ···
 ·8·   ·                                          ·8·
 ·9·   ·                                          ·9·   ···
 10·   ·   ·   ·                                  10·   ········
 11·   ·   ·   ·                                  11·
 12·   ·   ·   ······                             12·   ·   ·   ·······
 13·   ·   ·   ······                             13·   ·   ·   ·
 14·   ·   ·   ······                             14·   ·   ·   ······
 15·                                              15·   ·   ·   ······
 16·   ···                                        16·   ·   ·   ·
 17·                                              17·   ·   ·   ·
 18·                                              18·   ·   ·   ·
 19·                                              19·   ·
 20·   ·                                          20·   ·   ··
 21·   ·                                          21·   ·
 22·                                              22·
 23·   ···                                        23·   ···
 24·   ·                                          24·   ···
 25·   ·                                          25·

                                       Page 203                                    Page 205
 ·1·   ·                                          ·1·   ···
 ·2·                                              ·2·
 ·3·                                              ·3·   ·
 ·4·                                              ·4·
 ·5·   ···                                        ·5·   ···
 ·6·   ···                                        ·6·   ···
 ·7·   ·                                          ·7·   ·
 ·8·                                              ·8·   ···
 ·9·                                              ·9·
 10·                                              10·   ···
 11·   ···                                        11·   ···
 12·                                              12·
 13·   ···                                        13·   ·
 14·   ·                                          14·   ·   ·   ·
 15·   ···                                        15·   ·   ·   ······
 16·                                              16·   ·   ·   ·
 17·   ···                                        17·   ·   ·   ······
 18·   ·                                          18·   ·
 19·   ···                                        19·   ·
 20·                                              20·   ·   ··
 21·                                              21·   ·   ·······
 22·   ···                                        22·   ·
 23·   ········                                   23·   ·
 24·   ···                                        24·   ·
 25·   ·                                          25·   ·   ··




                        U.S. Legal Support | www.uslegalsupport.com                           YVer1f
 Case 1:19-cv-01642-RGA-CJB Document 249 Filed 04/21/21 Page 208 of 209 PageID #:
Beckman Coulter, Inc. preserves its objection that certain Sysmex redactions are not proper.
                                           7439
TADASHI HORIE                                                                                             January 15, 2021
Highly Confidential

                                                               206                                                          Page 208
 ·1·   ········                                                      ·1·   ·BY MR. FEIGELSON:
 ·2·   ···                                                           ·2·   ·Q.· ·Mr. Horie, how often have you visited Japan in the
 ·3·   ···                                                           ·3·   · · · last five years?
 ·4·                                                                 ·4·   ·A.· ·In total, you mean?
 ·5·                                                                 ·5·   ·Q.· ·Yes.
 ·6·                                                                 ·6·   ·A.· ·Probably close to twenty trips.
 ·7·                                                                 ·7·   ·Q.· ·About four a year, is that right?
 ·8·                                                                 ·8·   ·A.· ·About four a year, yes.
 ·9·                                                                 ·9·   ·Q.· ·Do you go there to visit family?
 10·                                                                 10·   ·A.· ·Unfortunately, my family is living far west from
 11·   ·                                                             11·   · · · Tokyo, so I didn't have a chance to visit my family.
 12·   ···                                                           12·   ·Q.· ·Oh, okay.· When you go to Japan, do you visit clients
 13·   ·                                                             13·   · · · in Japan?
 14·   ·                                                             14·   ·A.· ·Yes.
 15·                                                                 15·   ·Q.· ·Do you ever go to Sysmex headquarters in Kobe?
 16·   ·                                                             16·   ·A.· ·Yes, I have.
 17·   ···                                                           17·   ·Q.· ·When's the last time you were there?· I'm guessing
 18·   ·                                                             18·   · · · it's more than a year ago, or maybe --
 19·                                                                 19·   · · · · · · · · ·MR. MALLIN:· That's probably a fair guess.
 20·   ···                                                           20·   ·A.· ·You know, I'm guessing, probably November or October
 21·   ···                                                           21·   · · · of 2019.
 22·   ········                                                      22·   ·BY MR. FEIGELSON:
 23·                                                                 23·   ·Q.· ·Did you go by yourself or did another attorney from
 24·                                                                 24·   · · · Brinks Gilson & Lione accompany you?
 25·   ···                                                           25·   ·A.· ·I usually go there by myself, alone, yeah.

                                                        Page 207                                                            Page 209
 ·1·   ···                                                           ·1·
 ·2·                                                                 ·2·   ···
 ·3·   ·Q.· ·Mr. Horie, did you provide advice regarding US          ·3·   ···
 ·4·   · · · litigation strategy to Sysmex?                          ·4·   ········
 ·5·   · · · · · · · · ·MR. MALLIN:· Objection to the extent it      ·5·
 ·6·   · · · calls for attorney-client communication and work        ·6·   ·
 ·7·   · · · product immunity.· I'll instruct the witness not to     ·7·   ·
 ·8·   · · · answer.                                                 ·8·   ·
 ·9·   ·BY MR. FEIGELSON:                                            ·9·   ·
 10·   ·Q.· ·You're following the advice?                            10·   ···
 11·   ·A.· ·Yes.                                                    11·   ·
 12·   · · · · · · · · ·MR. MALLIN:· Are we at a good place for a    12·
 13·   · · · break?· We've been going a little over an hour.         13·
 14·   · · · · · · · · ·MR. FEIGELSON:· We can take a break.· Want   14·   ·
 15·   · · · to do ten minutes, five, ten minutes?· I don't think    15·   ···
 16·   · · · we have too much more.                                  16·   ·
 17·   · · · · · · · · ·MR. MALLIN:· Sure.                           17·
 18·   · · · · · · · · ·VIDEO TECHNICIAN:· Going off the video       18·   ·
 19·   · · · record.· The time is now 2107 UTC.                      19·   ···
 20·   · · · · · · · · ·(Off the record at 4:07 p.m.)                20·
 21·   · · · · · · · · ·(Back on the record at 4:19 p.m.)            21·
 22·   · · · · · · · · ·VIDEO TECHNICIAN:· Back on the video         22·   ·
 23·   · · · record.· The time is now 2119 UTC.                      23·   ···
 24·   · · · · · · · · ·Go ahead.                                    24·
 25                                                                  25·   ·




                           U.S. Legal Support | www.uslegalsupport.com                                                                   YVer1f
Case 1:19-cv-01642-RGA-CJB Document 249 Filed 04/21/21 Page 209 of 209 PageID #:
                                    7440



                                  CERTIFICATE OF SERVICE

         I, Melanie K. Sharp, Esquire, hereby certify that on April 10, 2021 I caused to be

  electronically filed a true and correct copy of Letter Brief in Support of Beckman Coulter, Inc.'s

  Motion for Leave to Amend its Second Amended Answer and Counterclaims against Sysmex

  Corporation and Sysmex America, Inc., with the Clerk of the Court using CM/ECF, which will

  send notification to the following counsel of record:

   Kelly E. Farnan
   Renée Mosley Delcollo
   Richards, Layton & Finger, P.A.
   One Rodney Square
   920 North King Street
   Wilmington, DE 19801
   farnan@rlf.com
   delcollo@rlf.com

         I further certify that on April 10, 2021, I caused a copy of the foregoing document to be

  served on the above-listed counsel of record and on the following non-registered participants in

  the manner indicated:

  BY E-MAIL:
   James R. Sobieraj
   Robert S. Mallin
   Joshua James
   Daniel A. Parrish
   Brinks Gilson & Lione
   455 N. Cityfront Plaza Drive
   NBC Tower – Suite 3600
   Chicago, IL 60611
   jsobieraj@brinksgilson.com
   rmallin@brinksgilson.com
   jjames@brinksgilson.com
   ashoffstall@brinksgilson.com


                                              /s/ Melanie K. Sharp
                                        ___________________________________________
                                        Melanie K. Sharp (No. 2501)
